Exhibit 10.1









CREDIT AGREEMENT


Dated as of January 10, 2020,


among


ASHLAND GLOBAL HOLDINGS INC.
and ASHLAND CHEMCO INC.,
as Holding Companies,


ASHLAND LLC,
as a Borrower,


ASHLAND SERVICES B.V.,
as the Dutch Borrower,


THE BANK OF NOVA SCOTIA,
as Administrative Agent, Swing Line Lender
and an L/C Issuer,


CITIBANK, N.A.,
as Syndication Agent,


The Other Lenders and L/C Issuers Party Hereto,


CITIBANK, N.A.,
THE BANK OF NOVA SCOTIA,
BOFA SECURITIES, INC.,
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK and
MIZUHO BANK, LTD.,
as Joint Lead Arrangers and Joint Book Managers,


and


DEUTSCHE BANK SECURITIES INC., PNC BANK, NATIONAL ASSOCIATION, FIFTH THIRD
BANK, NATIONAL ASSOCIATION, JPMORGAN CHASE BANK, N.A., U.S. BANK NATIONAL
ASSOCIATION
and TD BANK, N.A.,
as Senior Co-Arrangers and Senior Co-Managers







--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01
Defined Terms
1
1.02
Other Interpretive Provisions
36
1.03
Accounting Terms
37
1.04
Rounding
38
1.05
Times of Day
38
1.06
Letter of Credit Amounts
38
1.07
Currency Equivalents Generally
38
1.08
Limited Condition Acquisitions.
38
1.09
Designation of Ashland
39
1.10
Divisions
39
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01
The Loans
39
2.02
Borrowings, Conversions and Continuations of Loans
40
2.03
Letters of Credit
42
2.04
Swing Line Loans
50
2.05
Prepayments
53
2.06
Termination or Reduction of Commitments
54
2.07
Repayment of Loans
55
2.08
Interest
55
2.09
Fees
56
2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
57
2.11
Evidence of Debt
57
2.12
Payments Generally; Administrative Agent’s Clawback
58
2.13
Sharing of Payments by Lenders
60

2.14
Increase in Facility
60
2.15
Defaulting Lenders
62
2.16
Extended Loans and Commitments
64
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01
Taxes
66
3.02
Bifurcation
70
3.03
Illegality
71
3.04
Inability to Determine Rates
71
3.05
Increased Costs; Reserves on Eurodollar Rate Loans
72
3.06
Compensation for Losses
73
3.07
Mitigation Obligations; Replacement of Lenders
74
3.08
Survival
74



-i-

--------------------------------------------------------------------------------



ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01
Conditions of Initial Credit Extension
74
4.02
Conditions to All Credit Extensions
77
ARTICLE V
REPRESENTATIONS AND WARRANTIES
5.01
Existence, Qualification and Power
77
5.02
Authorization; No Contravention
78
5.03
Governmental Authorization; Other Consents
78
5.04
Binding Effect
78
5.05
Financial Statements; No Material Adverse Effect
78
5.06
Litigation
79
5.07
No Default
79
5.08
Ownership of Property; Liens; Investments
79
5.09
Environmental Matters
79
5.10
Insurance
80
5.11
Taxes
80
5.12
ERISA Compliance
80
5.13
Equity Interests; Charter Documents
81
5.14
Margin Regulations; Investment Company Act
81
5.15
Disclosure
82
5.16
Compliance with Laws
82
5.17
Intellectual Property; Licenses, Etc.
82
5.18
Solvency
82
5.19
Casualty, Etc.
82
5.20
Labor Matters
82
5.21
[Reserved]
83
5.22
Designated Senior Debt
83
5.23
USA Patriot Act
83
5.24
Anti-Money Laundering Laws
83
5.25
Sanctions and Anti-Corruption
83
ARTICLE VI
AFFIRMATIVE COVENANTS
6.01
Financial Statements
84
6.02
Certificates; Other Information
85
6.03
Notices
87
6.04
Payment of Obligations
87
6.05
Preservation of Existence, Etc.
87
6.06
Maintenance of Properties
88
6.07
Maintenance of Insurance
88
6.08
Compliance with Laws
88
6.09
Books and Records
88
6.10
Inspection Rights
88
6.11
Use of Proceeds
89
6.12
Compliance with Environmental Laws
89



-ii-

--------------------------------------------------------------------------------



6.13
Preparation of Environmental Reports
89
6.14
Designation as Senior Debt
90
6.15
Designation of Unrestricted Subsidiaries
90
6.16
Compliance with Anti-Terrorism Laws; Anti-Corruption Laws and Sanctions
91
6.17
Tax residency.
91
6.18
COMI.
91
ARTICLE VII
NEGATIVE COVENANTS
7.01
Liens
92
7.02
Indebtedness
94
7.03
Investments
96
7.04
Fundamental Changes
97
7.05
Dispositions
98
7.06
Restricted Payments
98
7.07
Change in Nature of Business
101
7.08
Transactions with Affiliates
101
7.09
Restrictions on Distributions by Subsidiaries
101
7.10
Use of Proceeds
102
7.11
Financial Covenants
102
7.12
Amendments of Organization Documents
102
7.13
Accounting Changes
102
7.14
Activities of Ashland Global
102
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
8.01
Events of Default
102
8.02
Remedies upon Event of Default
104
8.03
Application of Funds
105
ARTICLE IX
ADMINISTRATIVE AGENT
9.01
Appointment and Authority
106
9.02
Rights as a Lender
106
9.03
Exculpatory Provisions
106
9.04
Reliance by Administrative Agent
107
9.05
Delegation of Duties
108
9.06
Resignation of Administrative Agent
108
9.07
Non-Reliance on Administrative Agent and Other Lenders
109
9.08
No Other Duties, Etc.
109
9.09
Administrative Agent May File Proofs of Claim
109
9.10
Guaranty
110
9.11
Withholding
110
9.12
Certain ERISA Matters
111
9.13
Guaranteed Cash Management Agreements, Guaranteed Foreign Line of Credit
Agreements, Guaranteed Letter of Credit Agreements and Guaranteed Hedge
Agreements
112



-iii-

--------------------------------------------------------------------------------



ARTICLE X
MISCELLANEOUS
10.01
Amendments, Etc.
112
10.02
Notices; Effectiveness; Electronic Communications
114
10.03
No Waiver; Cumulative Remedies; Enforcement
116
10.04
Expenses; Indemnity; Damage Waiver
116
10.05
Payments Set Aside
118
10.06
Successors and Assigns
119
10.07
Treatment of Certain Information; Confidentiality
123
10.08
Right of Setoff
124
10.09
Interest Rate Limitation
125
10.10
Counterparts; Integration; Effectiveness
125
10.11
Survival of Representations and Warranties
125
10.12
Severability
125
10.13
Replacement of Lenders
126
10.14
Governing Law; Jurisdiction; Etc.
126
10.15
WAIVER OF JURY TRIAL
127
10.16
No Advisory or Fiduciary Responsibility
127
10.17
Electronic Execution of Assignments and Certain Other Documents
128
10.18
USA PATRIOT Act
128
10.19
Currency Indemnity for Judgments.
128
10.20
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
129
10.21
Acknowledgement Regarding any Supported QFCs
129
10.22
Netherlands Authority¶.
130



SIGNATURES
 
S-1



-iv-

--------------------------------------------------------------------------------

SCHEDULES


1.01
Unrestricted Subsidiaries
1.02
Immaterial Domestic Subsidiaries
2.01
Commitments and Applicable Percentages
2.03(a)
Existing Letters of Credit
5.06
Litigation
5.09
Environmental Matters
5.11
Tax Sharing Agreements
5.12
ERISA Compliance
5.20
Labor Matters
7.01
Existing Liens
7.02
Existing Indebtedness
7.03
Existing Investments
7.09
Restrictions on Distributions by Subsidiaries
10.02
Administrative Agent’s Office, Account, Certain Addresses for Notices



EXHIBITS


Form of


A-1
Committed Loan Notice
A-2
Swing Line Loan Notice
B-1
Term A Note
B-2
Revolving Credit Note
B-3
Swing Line Note
C
Compliance Certificate
D-1
Assignment and Assumption
D-2
Administrative Questionnaire
E-1
Opinion Matters – Counsel to the Borrowers
E-2
Opinion Matters – In-house Counsel
E-3
Opinion Matters – Dutch Local Counsel to the Borrowers
E-4
Opinion Matters – Kentucky Local Counsel to the Borrowers
F
Report of Letter of Credit Information
G-1 – G-4
Non-Bank Certificates
H
Guaranty










-v-

--------------------------------------------------------------------------------

CREDIT AGREEMENT


This CREDIT AGREEMENT (this “Agreement”) is entered into as of January 10, 2020,
among ASHLAND GLOBAL HOLDINGS INC. a Delaware corporation (“Ashland Global”),
ASHLAND CHEMCO INC., a Delaware corporation (“Ashland Chemco”), ASHLAND LLC, a
Kentucky limited liability company (“Ashland”), ASHLAND SERVICES B.V., a
besloten vennootschap met beperkte aansprakelijkheid organized under the laws of
the Netherlands, having its official seat (statutaire zetel) in Rotterdam and
registered with the Dutch trade register under number 24267865 (the “Dutch
Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), THE BANK OF NOVA SCOTIA, as
Administrative Agent, Swing Line Lender and an L/C Issuer, each other L/C Issuer
from time to time party hereto and CITIBANK, N.A., as Syndication Agent.


PRELIMINARY STATEMENTS:


In connection with (a) the refinancing of all of Ashland’s outstanding loans and
commitments under its existing Credit Agreement, dated as of May 17, 2017, as
amended by Amendment No. 1 to the Credit Agreement, dated as of May 19, 2017,
Amendment No. 2 to the Credit Agreement, dated as of June 14, 2017, Amendment
No. 3 to the Credit Agreement, dated as of May 22, 2018 and Amendment No. 4 to
the Credit Agreement, dated as of June 29, 2018 (as further amended, restated,
supplemented or otherwise modified from time to time, the “Existing Credit
Agreement”), among Ashland, The Bank of Nova Scotia, as administrative agent,
each lender party thereto and the other agents party thereto (the “Bank
Refinancing”) and (b) the repurchase, in a tender offer, redemption, defeasance,
satisfaction and discharge or other repayment, all or a portion of Ashland’s
outstanding 4.750% Senior Notes due 2022 and 6.875% Senior Notes due 2043 and
the outstanding 6.60% senior notes due 2027 and 6.50% junior subordinated notes
due 2029 of Hercules (the “Notes Refinancing” and, together with the Bank
Refinancing, collectively, the “Refinancing”), and all other transactions
related thereto (including, without limitation, the payment of related fees and
expenses) (collectively, the “Transactions”), the Borrowers have requested that,
from time to time, (i) the Term A Lenders (as hereinafter defined) make term
loans to Ashland, (ii) the Revolving Credit Lenders (as hereinafter defined)
make revolving credit loans to the Borrowers, (iii) the Swing Line Lender (as
hereinafter defined) issue swing line loans to the Borrowers and (iv) each L/C
Issuer (as hereinafter defined) issue letters of credit for the account of the
Borrowers and the Subsidiaries (as hereinafter defined), in each case to provide
ongoing working capital and for other general corporate purposes of the
Borrowers and the Subsidiaries (including investments and acquisitions permitted
hereunder) and to pay transaction fees and expenses and to finance, in part, the
Refinancing.


In furtherance of the foregoing, the Borrowers have requested that the Lenders
provide the Term A Facility (as hereinafter defined) and the Revolving Credit
Facility (as hereinafter defined), and the Lenders and Swing Line Lender have
indicated their willingness to lend and each L/C Issuer has indicated its
willingness to issue letters of credit, in each case, on the terms and subject
to the conditions set forth herein.


In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


1.01        Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:



--------------------------------------------------------------------------------





 “Administrative Agent” means Scotiabank in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.


“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowers and the Lenders.


 “Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.


“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.


“Agency Fee Letter” means the Agency Fee Letter dated as of November 6, 2019,
between Ashland Global and the Administrative Agent.


“Agent Parties” has the meaning specified in Section 10.02(c).


“Aggregate Commitments” means, at any time, the Commitments of all the Lenders
at such time.


“Agreement” has the meaning specified in the introductory paragraph hereto.


 “Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Ashland or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.


“Anti-Money Laundering Laws” has the meaning assigned to such term in Section
5.24.


“Anti-Terrorism Laws” has the meaning assigned to such term in Section 5.23.


“Applicable Fee Rate” means the “Applicable Fee Rate” as determined pursuant to
the definition of the term “Applicable Rate.”


“Applicable Percentage” means (a) in respect of the Term A Facility, with
respect to any Term A Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term A Facility represented by such Term A Lender’s
Term A Commitment at such time (or, if the Term A Commitments have terminated,
by the principal amount of such Term A Lender’s Term A Loans at such time) and
(b) in respect of the Revolving Credit Facility, with respect to any Revolving
Credit Lender at any time, the percentage (carried out to the ninth decimal
place) of the Revolving Credit Facility represented by such Revolving Credit
Lender’s Revolving Credit Commitment at such time.  If the Commitment of each
Revolving Credit Lender to make Revolving Credit Loans and the obligation of the
L/C Issuers to make L/C Credit Extensions have been terminated pursuant to
Section 2.06 or Section 8.02, or if the Revolving Credit Commitments have
expired, then the Applicable Percentage of each Revolving Credit Lender in
respect of the Revolving Credit Facility shall be determined based on the
Applicable Percentage of such Revolving Credit Lender in respect of the
Revolving Credit Facility most recently in effect, giving effect to any
subsequent assignments.  The initial Applicable Percentage of each Lender in
respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.


-2-

--------------------------------------------------------------------------------





“Applicable Rate” means (i) for each day from the Closing Date until a
Compliance Certificate is first delivered hereunder pursuant to Section 6.02,
0.375% per annum for Base Rate Loans, 1.375% per annum for Eurodollar Rate Loans
and Letter of Credit Fees and 0.20% per annum for the Applicable Fee Rate and
(ii) for each day thereafter, the applicable percentage per annum set forth in
the table below, with the applicable Tier for such day being the Tier determined
by reference to the Consolidated Net Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(b):


Tier
Consolidated
Net Leverage
Ratio
Applicable
Rate (Eurodollar
Rate and Letter of
Credit Fees)
Applicable
Rate (Base
Rate)
Applicable Fee
Rate
         
I
< 1.5x
1.250%
0.250%
0.15%
II
> 1.5x but
< 3.0x
1.375%
0.375%
0.20%
III
> 3.0x but <
3.5x
1.625%
0.625%
0.25%
IV
> 3.5x
1.750%
0.750%
0.30%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(b); provided, however, that if a Compliance Certificate
is not delivered within three Business Days after the date when due in
accordance with such Section, then Tier IV shall apply as of the first Business
Day after the date on which such Compliance Certificate was required to have
been delivered and shall remain in effect until the date on which such
Compliance Certificate is delivered.


Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).


“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.


“Applicable Term A Percentage” means with respect to any Term A Lender at any
time, such Term A Lender’s Applicable Percentage in respect of the Term A
Facility at such time.


“Appropriate Lender” means, at any time, (a) with respect to any of the Term A
Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility or holds a Term A Loan or a Revolving Credit Loan,
respectively, at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuers and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03(a), the Revolving Credit Lenders and (c) with respect to the
Swing Line Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line Loans
are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.


-3-

--------------------------------------------------------------------------------





“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Arrangers” means, collectively, Citibank, N.A., Scotiabank, BofA Securities,
Inc., Crédit Agricole Corporate and Investment Bank and Mizuho Bank, Ltd., each
in their respective capacities as joint lead arrangers and joint book managers
for the Facilities.


“Ashland” has the meaning specified in the introductory paragraph.


“Ashland Chemco” has the meaning specified in the introductory paragraph.


“Ashland Global” has the meaning specified in the introductory paragraph.


“Ashland Reorganization” means the series of Dispositions and/or other
transactions, after which (a) Valvoline US LLC owns, directly or indirectly,
substantially all of the assets constituting the Valvoline Business and (b)
Ashland no longer owns, directly or indirectly, any material portion of the
Valvoline Business.


“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-1 or any other form approved by the
Administrative Agent.


“Attributable Indebtedness” means, on any date, but without duplication, (a) in
respect of any Capitalized Lease of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease or similar payments under the relevant
lease or other applicable agreement or instrument that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease or other agreement or instrument were accounted for as a Capitalized Lease
and (c) all Synthetic Debt of such Person.


“Audited Financial Statements” means the audited consolidated balance sheet and
the related consolidated statements of comprehensive income, equity and cash
flows, including the notes thereto, of Ashland Global and its consolidated
Subsidiaries, each for the fiscal years of Ashland Global ended September 30,
2017, September 30, 2018 and September 30, 2019.


“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).


“Availability Period” means in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (i) the Business
Day prior to the Maturity Date for the Revolving Credit Facility, (ii) the date
of termination of the Revolving Credit Commitments pursuant to Section 2.06, and
(iii) the date of termination of the commitment of each Revolving Credit Lender
to make Revolving Credit Loans and of the obligation of each L/C Issuer to make
L/C Credit Extensions pursuant to Section 8.02.


“Available Amount” means, on any date (the “Available Amount Reference Time”),
an amount equal to (a) the sum of (i) (A) 50% of the Consolidated Net Income for
all fiscal quarters of Ashland for which Consolidated Net Income is positive and
that have ended on or after the Closing Date and prior to


-4-

--------------------------------------------------------------------------------





such date for which financial statements shall have been delivered to the
Administrative Agent pursuant to Section 6.01(a) or 6.01(b) (treated as one
continuous accounting period), less (B) 100% of the Consolidated Net Income for
all fiscal quarters of Ashland for which Consolidated Net Income is negative and
that have ended on or after the Closing Date and prior to such date for which
financial statements shall have been delivered to the Administrative Agent
pursuant to Section 6.01(a) or 6.01(b) (treated as one continuous accounting
period), plus (ii) the net cash proceeds from the issuance of common stock of
Ashland Global after the Closing Date, other than any such issuance to any of
its Subsidiary, to an employee stock ownership plan or to a trust established by
Ashland Global or any of its Subsidiaries for the benefit of their employees,
plus (iii) to the extent not already included in the calculation of Consolidated
Net Income, the aggregate amount of returns (in each case, to the extent made in
cash or Cash Equivalents) received by Ashland or any Subsidiary from any
Investment to the extent such Investment was made using the Available Amount
during the period from and including the Business Day immediately following the
Closing Date through and including the Available Amount Reference Time, plus
(iv) $813,478,114 (which represents approximately the aggregate amount available
under the Available Amount (as defined in the Existing Credit Agreement) under
the Existing Credit Agreement as of September 30, 2019), minus (b) without
duplication, the sum of (i) the portion of the Available Amount previously
utilized pursuant to Section 7.03(k) and/or 7.06(g) and (ii) the portion of the
Available Amount (as defined in the Existing Credit Agreement) previously
utilized pursuant to Section 7.03(k) and/or 7.06(g) of the Existing Credit
Agreement (or pursuant to Section 7.03(k), 7.06(g) and/or 7.14(e) of the
Existing Credit Agreement (as such term is defined in the Existing Credit
Agreement)).


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Bank Refinancing” has the meaning specified in the Preliminary Statements.


“Base Rate” means for any date of determination and subject to Section 3.03, a
rate per annum equal to the highest of (a) the Federal Funds Rate on such day
plus 1/2 of 1% (solely in the case for a Loan denominated in Dollars), (b) the
Prime Rate and (c) the Eurodollar Rate for an Interest Period of one month
beginning on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1% per annum (provided that if such rate is less
than zero, then such percentage per annum shall be deemed to be 0% per annum). 
Any change in such rate announced by Scotiabank shall take effect at the opening
of business on the day specified in the public announcement of such change. 
Notwithstanding any of the foregoing, the Base Rate shall not at any time be
less than 0.00% per annum.


“Base Rate Loan” means a Revolving Credit Loan or a Term A Loan that bears
interest based on the Base Rate.


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person


-5-

--------------------------------------------------------------------------------





whose assets include (for purposes of ERISA Section 3(42) or otherwise for
purposes of Title I of ERISA or Section 4975 of the Code) the assets of any such
“employee benefit plan” or “plan”.


“Borrower” or “Borrowers” means Ashland and/or the Dutch Borrower, as
applicable.


“Borrower Materials” has the meaning specified in Section 6.02.


“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
A Borrowing, as the context may require.


“Borrowing Minimum” means (a) in the case of a Borrowing of Eurodollar Rate
Loans denominated in Dollars, $2,000,000 and (b) in the case of a Borrowing of
Eurodollar Rate Loans denominated in Euros or Pounds Sterling, the smallest
amount of such currency that is an integral multiple of 100,000 units of such
currency and that has a Dollar Equivalent in excess of $2,000,000.


“Borrowing Multiple” means (a) in the case of a Borrowing of Eurodollar Rate
Loans denominated in Dollars, $1,000,000 and (b) in the case of a Borrowing of
Eurodollar Rate Loans denominated in Euros or Pounds Sterling, the smallest
amount of such currency that is an integral multiple of 100,000 units of such
currency and that has a Dollar Equivalent in excess of $1,000,000.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City, New York are authorized or required by law to
remain closed; provided that (a) when used in connection with a Eurodollar Rate
Loan, the term “Buiness Day” shall also exclude any day on which banks are not
open for dealings in deposits in the applicable currency in the London interbank
eurodollar market, (b) when used in connection with Loans or Letters of Credit
denominated in Euros, the term “Business Day” shall also exclude any day that is
not a TARGET Day and (c) when used in connection with Loans or Letters of Credit
denominated in Pounds Sterling, the term “Business Day” shall also exclude any
day on which banks in London, England are authorized or required by Law or other
governmental action to close.


“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.


“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, one or more
of the L/C Issuers and the Lenders, as collateral for L/C Obligations or
obligations of Lenders to fund participations in respect of the L/C Obligations,
cash or deposit account balances in Dollars or, if the applicable L/C Issuer
benefiting from such collateral shall agree in its sole discretion, other credit
support, in each case pursuant to documentation in form and substance
satisfactory to (a) the Administrative Agent and (b) each applicable L/C Issuer.


“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.


“Cash Equivalents” means any of the following:


(a)          readily marketable obligations issued or directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States is pledged
in support thereof;


-6-

--------------------------------------------------------------------------------





(b)          time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States, any State thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the Laws of the United States, any State thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than 360 days from the
date of acquisition thereof;


(c)          commercial paper issued by any Person organized under the laws of
any State of the United States and rated at least “Prime-2” (or the then
equivalent grade) by Moody’s or at least “A-2” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 360 days from the date of
acquisition thereof;


(d)          Investments, classified in accordance with GAAP as current assets
of Ashland or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition;


(e)          fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (b) above;
and


(f)          in the case of any Foreign Subsidiary, investments which are
similar to the items specified in subsections (a) through (e) of this definition
made in the ordinary course of business.


“Cash Management Bank” means any Person (i) that, at the time it enters into a
Guaranteed Cash Management Agreement, is the Administrative Agent, an Arranger,
a Lender or an Affiliate of any of the foregoing, in its capacity as a party to
a Guaranteed Cash Management Agreement or (ii) that is party to any Guaranteed
Cash Management Agreement permitted under Article VII existing on the Closing
Date, in its capacity as a party to such Guaranteed Cash Management Agreement.


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, however, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof, and (ii) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.


“Change of Control” means an event or series of events by which:


(a)          any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or


-7-

--------------------------------------------------------------------------------





its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 35%
or more of the equity securities of Ashland Global entitled to vote for members
of the board of directors or equivalent governing body of Ashland Global on a
fully-diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right); or


(b)          during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of Ashland
Global cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or


(c)          a “change of control” or any comparable term under, and as defined
in, the Existing Senior Notes Documents or other Indebtedness exceeding the
Threshold Amount shall have occurred; or


(d)          Ashland or (except as otherwise permitted by Section 7.04(b)) the
Dutch Borrower ceases to be a wholly-owned, direct or indirect Subsidiary of
Ashland Global.


“Class” means, (i) with respect to any Loan, whether such Loan is a Revolving
Credit Loan, a Term A Loan or an Extended Maturity Loan and (ii) with respect to
any Commitment, whether such Commitment is a Revolving Credit Commitment, a Term
A Commitment, or an Extended Maturity Commitment.  Extended Maturity Loans that
have different terms and conditions (together with the Extended Maturity
Commitments in respect thereof) shall be construed to be in different Classes.


“Closing Date” means January 10, 2020.


“Code” means the Internal Revenue Code of 1986, as amended from time to time.


“Commitment” means a Term A Commitment or a Revolving Credit Commitment, as the
context may require, and, in the event of the creation of an Incremental Term
Loan Commitment pursuant to Section 2.14 or an Extended Maturity Commitment
pursuant to Section 2.16, shall also include the commitments to such Incremental
Term Loan Commitment or such Extended Maturity Commitment, as the case may be.


 “Committed Loan Notice” means a notice of (a) a Revolving Credit Borrowing, (b)
a Term A Borrowing, (c) a conversion of Loans from one Type to the other, or (d)
a continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit A-1.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).


“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.


-8-

--------------------------------------------------------------------------------





“Consolidated EBITDA” means, for any Measurement Period, an amount equal to
Consolidated Net Income for such Measurement Period plus (a) proceeds of
business interruption insurance received during such period, but only to the
extent not included in Consolidated Net Income plus (b) the following to the
extent deducted in calculating such Consolidated Net Income, but without
duplication and in each case for such Measurement Period:  (i) Consolidated
Interest Charges (not calculated on a Pro Forma Basis), (ii) the provision for
Federal, State, local and foreign income taxes payable, (iii) depreciation and
amortization expense, (iv) asset impairment charges, (v) expenses reimbursed by
third parties (including through insurance and indemnity payments), (vi) fees
and expenses incurred in connection with any Permitted Receivables Facility, any
proposed or actual issuance of any Indebtedness or Equity Interests (including
upfront fees and original issue discount), or any proposed or actual
acquisitions, investments, asset sales or divestitures permitted hereunder, in
each case that are expensed, (vii) non-cash restructuring and integration
charges and cash restructuring and integration charges; provided that the
aggregate amount of all cash restructuring and integration charges shall not
exceed $100,000,000 in any twelve month period, (viii) non-cash stock expense
and non-cash equity compensation expense, (ix) other expenses or losses,
including purchase accounting entries such as the inventory adjustment to fair
value, reducing such Consolidated Net Income which do not represent a cash item
in such period or any future period, (x) expenses or losses in respect of
discontinued operations of Ashland or any of its Subsidiaries, (xi) any
unrealized losses attributable to the application of “mark to market” accounting
in respect of Swap Contracts , (xii) with respect to any Disposition for which
pro forma effect is required to be given pursuant to the definition of Pro Forma
Basis, any loss thereon and (xiii) all fees, expenses and other costs incurred
in connection with the Reorganization, the Ashland Reorganization and the
Valvoline Separation, and minus (c) the following to the extent included in
calculating such Consolidated Net Income, but without duplication and in each
case for such Measurement Period:  (i) Federal, State, local and foreign income
tax credits, (ii) all non-cash gains or other items increasing Consolidated Net
Income, (iii) gains in respect of discontinued operations of Ashland or any of
its Subsidiaries, (iv) any unrealized gains for such period attributable to the
application of “mark to market” accounting in respect of Swap Contracts and (v)
with respect to any Disposition for which pro forma effect is required to be
given pursuant to the definition of Pro Forma Basis, any gain thereon.  For all
purposes hereunder, Consolidated EBITDA shall be calculated on a Pro Forma Basis
unless otherwise specified.


“Consolidated Indebtedness” means, at any date of determination, for Ashland and
its Subsidiaries on a consolidated basis, the sum of, without duplication (a)
the outstanding principal amount of all obligations (as calculated under GAAP),
whether current or long-term, for borrowed money (including Obligations in
respect of the Loans hereunder), reimbursement obligations for amounts drawn
under letters of credit and all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments, (b) [reserved], (c) all
direct (but, for the avoidance of doubt, not contingent) obligations arising
under bankers’ acceptances and bank guaranties, (d) [reserved], (e) all
Attributable Indebtedness, and (f) without duplication, all Guarantees with
respect to outstanding Indebtedness of the types specified in clauses (a)
through (e) above of Persons other than Ashland or any Subsidiary.  For purposes
hereof, the Consolidated Indebtedness of Ashland and the Subsidiaries shall
include any of the items in clauses (a) through (f) above of any other entity
(including any partnership in which Ashland or any consolidated Subsidiary is a
general partner) to the extent Ashland or such consolidated Subsidiary is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of that item
expressly provide that such Person is not liable therefor.  For all purposes
hereunder, Consolidated Indebtedness shall (i) be calculated on a Pro Forma
Basis unless otherwise specified, (ii) not include the Defeased Debt and
(iii) include all outstandings of Ashland and its Subsidiaries under any
Permitted Receivables Facility (but excluding the intercompany obligations owed
by a Special Purpose Finance Subsidiary to Ashland or any other Subsidiary in
connection therewith).  Notwithstanding the foregoing, the principal amount
outstanding at any time of any Indebtedness included in Consolidated
Indebtedness issued with original issue discount shall be the principal amount
of such Indebtedness less the remaining unamortized portion of the original
issue discount of such Indebtedness at such time as de-


-9-

--------------------------------------------------------------------------------





termined in conformity with GAAP, but such Indebtedness shall be deemed incurred
only as of the date of original issuance thereof.


“Consolidated Interest Charges” means, for any Measurement Period, the excess of
(a) the sum, without duplication, of (i) all interest, premium payments, debt
discount, fees, charges and related expenses in connection with borrowed money
(including capitalized interest) or in connection with the deferred purchase
price of assets, in each case to the extent treated as interest in accordance
with GAAP, (ii) cash payments made in respect of obligations referred to in
clause (b)(ii) below, (iii) the portion of rent expense under Capitalized Leases
that is treated as interest in accordance with GAAP, in each case, of or by
Ashland and its Subsidiaries on a consolidated basis for such Measurement Period
and (iv) all interest, premium payments, debt discount, fees, charges and
related expenses in connection with the Permitted Receivables Facility, minus
(b) to the extent included in such consolidated interest expense for such
Measurement Period, the sum, without duplication, of (i) extinguishment charges
relating to the early extinguishment of Indebtedness or obligations under Swap
Contracts, (ii) noncash amounts attributable to the amortization of debt
discounts or accrued interest payable in kind, (iii) noncash amounts
attributable to amortization or write-off of capitalized interest or other
financing costs paid in a previous period, (iv) interest income treated as such
in accordance with GAAP and (v) fees and expenses, original issue discount and
upfront fees, in each case of or by Ashland and its Subsidiaries on a
consolidated basis for such Measurement Period.  For all purposes hereunder,
Consolidated Interest Charges shall be calculated on a Pro Forma Basis unless
otherwise specified.


“Consolidated Interest Coverage Ratio” means, at any date of determination, the
ratio of (a) Consolidated EBITDA of Ashland and its Subsidiaries on a
consolidated basis to (b) Consolidated Interest Charges, in each case for the
most recently completed Measurement Period for which financial statements have
been delivered pursuant to Section 6.01.


 “Consolidated Net Income” means, at any date of determination, the net income
(or loss) of  Ashland and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period; provided that Consolidated Net Income
shall exclude (a) the net income of any Subsidiary during such Measurement
Period to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of such income is not permitted by operation of
the terms of its Organization Documents or any agreement, instrument or Law
applicable to such Subsidiary during such Measurement Period (unless such
restrictions on dividends or similar distributions have been legally and
effectively waived), except that Ashland’s equity in any net loss of any such
Subsidiary for such Measurement Period shall be included in determining
Consolidated Net Income, (b) any after-tax income (or after-tax loss) for such
Measurement Period of any Person if such Person is not a Subsidiary, except that
Ashland ‘s equity in such income of any such Person for such Measurement Period
shall be included in Consolidated Net Income up to the aggregate amount of cash
actually distributed by such Person during such Measurement Period to Ashland or
a Subsidiary as a dividend or other distribution (and in the case of a dividend
or other distribution to a Subsidiary, such Subsidiary is not precluded from
further distributing such amount to Ashland as described in clause (a) of this
proviso), (c) any after-tax gain or after-tax loss realized as a result of the
cumulative effect of a change in accounting principles or the implementation of
new accounting standards related to revenue and lease accounting, (d) any
after-tax gain or after-tax loss attributable to any foreign currency hedging
arrangements or currency fluctuations, (e) after-tax extinguishment charges
relating to the early extinguishment of Indebtedness and obligations under Swap
Contracts and after-tax extinguishment charges relating to upfront fees and
original issue discount on Indebtedness, (f) any pension or other
post-retirement after-tax gain or after-tax expense for such Measurement Period
and (g) fees, expenses and non-recurring charges related to the Transactions;
provided, further, that Consolidated Net Income shall be reduced by the amount
of any cash payments made during such Measurement Period relating to pension and
other post-retirement costs (except for any payments made in respect of the


-10-

--------------------------------------------------------------------------------





funding of pension plans in excess of the amount of required regulatory
contributions for such Measurement Period (as reasonably determined by
Ashland)).


“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Indebtedness as of such date minus the amount of
Ashland’s and its Subsidiaries’ unrestricted cash and Cash Equivalents as of
such date that are or would be included on a balance sheet of Ashland and its
Subsidiaries as of such date to (b) Consolidated EBITDA of Ashland and its
Subsidiaries on a consolidated basis for the most recently completed Measurement
Period for which financial statements have been delivered pursuant to Section
6.01.


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.


“Corrective Extension Amendment” has the meaning specified in Section 2.16(d).


“Covered Party” has the meaning specified in Section 10.21(a).


“Credit Extension” means each of the following:  (a) a Borrowing or (b) an L/C
Credit Extension.


“CRR” means the Council Regulation (EU) No. 575/2013 of the European Parliament
and of the Council of 26 June 2013 on prudential requirements for credit
institutions and investment firms and amending Regulation (EU) No. 648/2012.


“Currency Due” has the meaning specified in Section 10.19.


 “Debtor Relief Laws” means the Bankruptcy Code of the United States, the Dutch
Bankruptcy Act (Faillissementswet) and all other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States, the Netherlands or other applicable jurisdictions from time to
time in effect and affecting the rights of creditors generally.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Default Rate” means (a) when used with respect to Obligations other than Loans
or Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii)
the Applicable Rate applicable to Base Rate Loans under the Revolving Credit
Facility plus (iii) 2% per annum; (b) when used with respect to a Loan, an
interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum; and (c) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.


“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Term A Loans, Revolving Credit Loans or participations in L/C Obligations
or Swing Line Loans, within two Business Days of the date required to be funded
by it hereunder, unless such obligation is the subject of a good faith
dispute, (b) has notified Ashland, or the Administrative Agent or any Lender
that it does not intend to comply with its


-11-

--------------------------------------------------------------------------------





funding obligations or has made a public statement to that effect with respect
to its funding obligations hereunder or under other agreements in which it
commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such confirmation by the Administrative Agent), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment,
or (iv) become the subject of a Bail-In Action; provided that, for the avoidance
of doubt, a Lender shall not be a Defaulting Lender solely by virtue of (i) the
ownership or acquisition of any Equity Interest in such Lender or any direct or
indirect parent company thereof by a Governmental Authority or (ii) in the case
of a Solvent Person, the precautionary appointment of an administrator,
guardian, custodian or other similar official by a Governmental Authority under
or based on the Law of the country where such Person is subject to home
jurisdiction supervision if applicable Law requires that such appointment not be
publicly disclosed, in any such case, where such ownership or action does not
(A) result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or (B) permit such Person (or such Governmental
Authority) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.


“Defeased Debt” means any Indebtedness of Ashland or any Subsidiary that, as of
the applicable date of determination, is the subject of a legal or covenant
defeasance pursuant to the applicable provisions of the indenture or other
instrument governing such Indebtedness or pursuant to which such Indebtedness
was issued or incurred.


“Determination Date” has the meaning specified in the definition of “Pro Forma
Basis”.


“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.


“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests) pursuant
to a sinking fund or otherwise, (ii) is redeemable at the option of the holder
thereof (other than solely for Equity Interests which are not otherwise
Disqualified Equity Interests) in whole or in part, (iii) provides for scheduled
payments of dividends to be made in cash, or (iv) is or becomes convertible into
or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case prior to the date that is
91 days after the Latest Maturity Date of the Loans and Commitments then
outstanding, except, in the cases of clauses (i) and (ii), if as a result of a
change of control or asset sale, but only if any rights of the holders thereof
upon the occurrence of such change of control or asset sale are subject to the
prior payment in full of all Obligations (other than (x) contingent
indemnification obligations and (y) obligations and liabilities under Guaranteed
Cash Management Agreements, Guaranteed Foreign Lien of Credit Agreements,
Guaranteed Hedge Agreements or Guaranteed Letter of Credit Agreements), the
cancellation or expiration of all Letters of Credit and the termination of the
Aggregate Commitments.


“Dollar” and “$” mean lawful money of the United States.


-12-

--------------------------------------------------------------------------------





“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount denominated in Dollars, such amount, and (b) with respect to any amount
denominated in Euros or Pound Sterling, the equivalent in Dollars of such
amount, as determined by the Administrative Agent or the applicable L/C Issuer,
as applicable, pursuant to Section 1.05 using the Spot Rate with respect to such
currency at the time in effect under the provisions of such Section (or
determined as otherwise expressly provided herein).


“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any State thereof or the District of Columbia.


“Dutch Borrower” has the meaning specified in the introductory paragraph.


“Dutch Borrower Revolving Credit Sublimit” means $150,000,000.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).


“Environment” means ambient air, indoor air, surface water, groundwater, land
surface and subsurface strata and natural resources such as wetlands, flora and
fauna.


“Environmental Audit” has the meaning specified in Section 6.13(c).


“Environmental Claim” has the meaning specified in Section 5.09(iv).


“Environmental Laws” means the common law and any and all Federal, State, local,
and foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, licenses, agreements or governmental restrictions relating to
pollution or the protection of the Environment or human health (to the extent
related to exposure to Hazardous Materials) or the generation, handling, use,
storage, treatment, transport, Release or threat of Release of any Hazardous
Materials, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Ashland, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage or treatment of any Hazardous Materials, (c) exposure to
any Hazardous Materials, (d) the Release or threatened Release


-13-

--------------------------------------------------------------------------------





of any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.


“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.


“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination;
provided that Equity Interests shall not include any securities to the extent
constituting “Indebtedness” for purposes of this Agreement.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Ashland or any Subsidiary solely within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).


“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Ashland, any Subsidiary or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by Ashland, any Subsidiary or any
ERISA Affiliate from a Multiemployer Plan, the receipt by Ashland, any
Subsidiary or any ERISA Affiliate of any notice concerning the imposition of
withdrawal liability (as defined in Part 1 of Subtitle E of Title IV of ERISA)
or notification that a Multiemployer Plan is, or is expected to be, insolvent or
in “endangered” or “critical” status (within the meaning of Section 432 of the
Code or Section 305 of ERISA); (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan, (e) with respect to a Pension Plan, the
failure to satisfy the minimum funding standard of Section 412 of the Code; (f)
the failure to make by its due date a required contribution under Section 430(j)
of the Code with respect to any Pension Plan or the failure to make any required
contribution to a Multiemployer Plan; (g) the occurrence of a nonexempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which could result in liability to Ashland or any
Subsidiary; or (h) the imposition by the PBGC of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon Ashland, any Subsidiary or any ERISA Affiliate.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Euros,” “EUR” and “€” mean the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.


 “Eurodollar Rate” means,


-14-

--------------------------------------------------------------------------------





(a)          for any Interest Period with respect to a Eurodollar Rate Loan
denominated in Dollars, Euros or Pound Sterlings, the rate per annum equal to
(i) the ICE LIBOR Rate (“ICE LIBOR”), as published on the applicable Bloomberg
screen page (or such other commercially available source providing quotations of
ICE LIBOR as may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, for deposits in such currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in such currency for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurodollar
Rate Loan being made, continued or converted by Scotiabank and with a term
equivalent to such Interest Period would be offered by Scotiabank’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period; and


(b)          for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to (i) ICE LIBOR, at approximately 11:00
a.m., London time, determined two (2) Business Days prior to such date for
Dollar deposits being delivered in the London interbank market for a term of one
month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the Base Rate Loan
being made or maintained and with a term equal to one month would be offered by
Scotiabank’s London Branch to major banks in the London interbank eurodollar
market at their request at the date and time of determination;


provided that if the Eurodollar Rate provided for in clauses (a) or (b) is less
than zero, then the Eurodollar Rate shall be deemed to be 0%.


“Eurodollar Rate Loan” means a Revolving Credit Loan or a Term A Loan that bears
interest at a rate based on the Eurodollar Rate.


“Event of Default” has the meaning specified in Section 8.01.


“Excluded Swap Guarantor” means any Guarantor all or a portion of whose
Guarantee of any Swap Obligation (or any Guarantee thereof) is or becomes an
Excluded Swap Obligation.


“Excluded Swap Obligations” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of such Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act at the time the Guarantee of such Guarantor becomes
effective with respect to such Swap Obligation.  If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guarantee is or becomes illegal.


“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Loan Party under any Loan Document, (a) Taxes imposed
on or measured by its net income (however denominated), and franchise, capital,
gross receipts or net worth Taxes imposed on it in lieu of net income Taxes
(other than any such gross receipts Taxes that are withholding Taxes), in each
case as a result of such recipient being organized under the laws of, or having
its applicable Lending Office located in, the jurisdiction im-


-15-

--------------------------------------------------------------------------------





posing such Taxes (or any political subdivision thereof) or as a result of any
other present or former connection between such recipient and the jurisdiction
imposing such Taxes (other than any such connection arising solely from such
recipient having executed, delivered, or become a party to, performed its
obligations or received payments under, received or perfected a security
interest under, entered into any other transaction pursuant to or enforced any
Loan Documents), (b) any branch profits Taxes under Section 884(a) of the Code,
or any similar Tax, in each case imposed by a jurisdiction described in clause
(a), (c) any backup withholding Tax that is required by the Code to be withheld
from amounts payable to such Lender or L/C Issuer, (d) in the case of a Lender
or L/C Issuer (other than with respect to any interest in any Loan or Commitment
acquired pursuant to an assignment request by Ashland under Section 10.13) but
only with respect to a Loan or Letter of Credit made or issued to Ashland, any
U.S. Federal withholding Tax that is required to be imposed on amounts payable
to or for the account of such Lender or L/C Issuer pursuant to the Laws in force
at the time such Lender or L/C Issuer becomes a party hereto (or designates a
new Lending Office) or, with respect to any additional interest in any
Commitment, or any Loan not funded pursuant to a Commitment by such Lender or
L/C Issuer, acquired after such Lender or L/C Issuer becomes a party hereto, at
the time such additional interest was acquired by such Lender or L/C Issuer,
except to the extent that such Lender or L/C Issuer (or its assignor, if any)
was entitled, immediately prior to the designation of a new Lending Office or
the acquisition of such interest (or additional interest) by assignment, as
applicable, to receive additional amounts from a Loan Party with respect to such
withholding Tax pursuant to Section 3.01(a)(2), (e) any Tax that  is
attributable to such Lender’s or L/C Issuer’s failure to comply with Section
3.01(e), (f) any U.S. Federal withholding Tax imposed pursuant to FATCA and (g)
any Taxes assessed or imposed on the Administrative Agent, any Lender, any L/C
Issuer or any other recipient under the laws of the Netherlands, if and to the
extent such Taxes become payable as a result of the Administrative Agent, such
Lender, such L/C Issuer or such other recipient having a substantial interest
(aanmerkelijk belang) as defined in the Dutch Income Tax Act (Wet
inkomstenbelasting 2001) in the Dutch Borrower.


“Existing Class” has the meaning specified in Section 2.16(a).


“Existing Credit Agreement” has the meaning specified in the Preliminary
Statements.


“Existing Letters of Credit” means the letters of credit listed on Schedule
2.03(a).


“Existing Senior Notes” means (i) the 4.750% Senior Notes due 2022 and (ii) the
6.875% Senior Notes due 2043 (in each case, issued by Ashland).


“Existing Senior Notes Documents” means any indenture among Ashland, as issuer,
any guarantors party thereto and a trustee with respect to the Existing Senior
Notes, the Existing Senior Notes and all other agreements, instruments and other
documents pursuant to which the Existing Senior Notes have been or will be
issued or otherwise setting forth the terms of the Existing Senior Notes.


“Extended Maturity Commitments” has the meaning specified in Section 2.16(a).


“Extended Maturity Loans” has the meaning specified in Section 2.16(a).


“Extending Lender” has the meaning specified in Section 2.16(b).


“Extension Amendment” has the meaning specified in Section 2.16(c).


“Extension Election” has the meaning specified in Section 2.16(b).


“Extension Maximum Amount” has the meaning specified in Section 2.16(b).


-16-

--------------------------------------------------------------------------------





“Extension Request” has the meaning specified in Section 2.16(a).


“Facility” means the respective facility and commitments used in making Loans
and credit extensions hereunder, it being understood that as of the date of this
Agreement there are four Facilities, i.e., the Term A Facility, the Revolving
Credit Facility, the Swing Line Sublimit and the Letter of Credit Sublimit.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current and future
regulations or other official interpretations thereof, any agreements entered
into pursuant to Section 1471(b) of the current Code (or any amended or
successor version described above) and, for the avoidance of doubt, any
intergovernmental agreements in respect thereof (and any legislation,
regulations or other official guidance adopted by a Governmental Authority
implementing such intergovernmental agreements).


“Federal Funds Rate” means, for any day, (A) with respect to any amount
denominated in Dollars the rate per annum equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day; provided that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Scotiabank on such day on such transactions as determined by the
Administrative Agent, and (c) if such rate is less than zero, then the Federal
Funds Rate shall be deemed to be 0% per annum and (B) with respect to any amount
denominated in an Euros or Pound Sterlings, the greater of (i) an overnight rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) the rate of interest per annum at which
overnight deposits in the applicable currency, in an amount approximately equal
to the amount with respect to which such rate is being determined, would be
offered for such day by a branch or Affiliate of the Administrative Agent in the
applicable offshore interbank market for such currency to major banks in such
interbank market.


“Fee Letter” means the Fee Letter dated November 1, 2019, among Ashland Global
and the Arrangers.


“Foreign Government Scheme or Arrangement” has the meaning specified in Section
5.12(d).


“Foreign Lender” means any Lender or any L/C Issuer, in each case, that is not a
United States person as that term is defined in Section 7701(a)(30) of the Code.


“Foreign Line of Credit Agreement” means any agreement to provide loans and
letters of credit to a Foreign Subsidiary of Ashland that is designated in the
instrument governing such line of credit or in a separate letter of designation
delivered to the Administrative Agent as a foreign line of credit under this
Agreement and notified to the Administrative Agent as such.


“Foreign Line of Credit Bank” means any Person that is a Lender or an Affiliate
of a Lender, in its capacity as a party to a Foreign Line of Credit Agreement
permitted under Article VII.


“Foreign Plan” has the meaning specified in Section 5.12(d).


“Foreign Subsidiary” means a Subsidiary organized under the Laws of a
jurisdiction other than the United States, any State thereof or the District of
Columbia.


-17-

--------------------------------------------------------------------------------





“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Revolving Credit
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swing Line Lender, such Defaulting Lender’s Applicable
Revolving Credit Percentage of Swing Line Loans other than Swing Line Loans as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state, local, county,
province or otherwise and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).


“Guarantee” means, as to any Person, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part).  The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.  The term “Guarantee” as a verb has a corresponding meaning.


“Guaranteed Cash Management Agreement” means any agreement to provide cash
management services, including treasury, depository, overdraft, credit or debit
card, electronic funds transfer and other cash management arrangements by and
between Ashland or any of its Subsidiaries and any Cash Management Bank.


“Guaranteed Foreign Line of Credit Agreement” means any Foreign Line of Credit
Agreement by and between any of Ashland’s Foreign Subsidiaries and any Foreign
Line of Credit Bank; provided that


-18-

--------------------------------------------------------------------------------





the aggregate amount of Indebtedness under Guaranteed Foreign Line of Credit
Agreements shall not exceed $25,000,000.


“Guaranteed Hedge Agreement” means any Swap Contract required or permitted under
Article VII by and between Ashland or any of its Subsidiaries and any Hedge
Bank.


“Guaranteed Letter of Credit Agreements” means any letter of credit agreement by
and between Ashland or any of its Subsidiaries and any Guaranteed Letter of
Credit Bank that is designated in the instrument governing such letter of credit
or in a separate letter of designation delivered to the Administrative Agent as
a letter of credit agreement under this Agreement and notified to the
Administrative Agent as such; provided that the aggregate amount of Indebtedness
under Guaranteed Letter of Credit Agreements at any time outstanding shall not
exceed $75,000,000.


“Guaranteed Letter of Credit Bank” means any Person that, at the time it enters
into a letter of credit agreement or on the Closing Date with regard to any
letter of credit agreement existing on the Closing Date, is the Administrative
Agent, an Arranger, a Lender or an Affiliate of any of the foregoing, in its
capacity as a party to such letter of credit agreement.


“Guarantors” means, collectively, (i) with respect to the Obligations of the
Borrowers, Ashland Global and Ashland Chemco and (ii) solely with respect to the
Obligations of the Dutch Borrower, Ashland.


“Guaranty” means, collectively, the Guaranty made by the Guarantors in favor of
the Administrative Agent, the Lenders and the L/C Issuers, and each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, substantially in the form of Exhibit H.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all other substances, wastes, pollutants, chemicals, compounds, materials,
or contaminants of any nature and in any form, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls and radon gas regulated pursuant to, or which can give rise to
liability under, any Environmental Law.


 “Hedge Bank” means any Person (i) that, at the time such Swap Contract was
entered into or on the Closing Date with regard to any Swap Contracts existing
on the Closing Date, was the Administrative Agent, an Arranger, a Lender or an
Affiliate of any of the foregoing, in its capacity as a party to such Swap
Contract or (ii) that is party to any Swap Contract permitted under Article VII
existing on the Closing Date, in its capacity as a party to such Swap Contract.


“Hercules” means Hercules LLC, a Delaware limited liability company.


“Honor Date” has the meaning specified in Section 2.03(c)(i).


“ICE LIBOR Successor Rate” has the meaning specified in Section 3.04.


“ICE LIBOR Successor Rate Conforming Changes” has the meaning specified in
Section 3.04.


“Immaterial Domestic Subsidiary” means any Immaterial Subsidiary that is
organized under the Laws of the United States, any State thereof or the District
of Columbia.  As of the Closing Date, the Immaterial Domestic Subsidiaries are
those set forth on Schedule 1.02, and the determination of Immaterial Domestic
Subsidiaries as of the Closing Date shall be based on the net income and assets
of Ashland and its Subsidiaries as set forth in (i) the audited consolidated
balance sheet of Ashland, dated as of September


-19-

--------------------------------------------------------------------------------





30, 2019, and (ii) the audited consolidated net income statement of Ashland,
dated as of September 30, 2019.


“Immaterial Subsidiary” means, as of any date of determination, any Subsidiary
that, together with its Subsidiaries on a consolidated basis, during (or, in the
case of assets, as of the last day of) the twelve months preceding such date of
determination accounts for (or to which may be attributed) 5.0% or less of the
net income or assets (determined on a consolidated basis) of Ashland Global and
its Subsidiaries during (or, in the case of assets, as of the last day of) such
twelve month period; provided that, as of any date of determination, the
aggregate consolidated net income or assets for all Immaterial Subsidiaries
during (or, in the case of assets, as of the last day) of the twelve months
preceding such date of determination shall not exceed 10.0% of the total net
income or assets of Ashland Global and its Subsidiaries during (or, in the case
of assets, as of the last day of) such twelve month period, and if the aggregate
consolidated net income or assets for all Immaterial Subsidiaries during (or, in
the case of assets, as of the last day) of such period so exceeds such
threshold, then one or more of the Immaterial Subsidiaries (as determined by
Ashland) shall for all purposes of this Agreement be deemed to be Material
Subsidiaries until such excess shall have been eliminated.


“Increase Effective Date” has the meaning specified in Section 2.14(c).


“Incremental Revolving Commitments” has the meaning specified in Section
2.14(a).


“Incremental Revolving Loan” has the meaning specified in Section 2.14(d).


“Incremental Term Loan Commitments” has the meaning specified in Section
2.14(a).


“Incremental Term Loans” has the meaning specified in Section 2.14(a).


“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(a)          all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;


(b)          the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments,
except to the extent that such instruments support Indebtedness of the type
referred to in subclause (i) of the parenthetical in clause (d) of this defined
term;


(c)          net obligations of such Person under any Swap Contract;


(d)          all obligations of such Person to pay the deferred purchase price
of property or services (other than (i) trade accounts payable in the ordinary
course of business, (ii) any earn-out or similar obligation that is a contingent
obligation or that is not reasonably determinable as of the applicable date of
determination and (iii) any earn-out or similar obligation that is not a
contingent obligation and that is reasonably determinable as of the applicable
date of determination to the extent that (A) such Person is indemnified for the
payment thereof by a solvent Person reasonably acceptable to the Administrative
Agent or (B) amounts to be applied to the payment therefor are in escrow);


-20-

--------------------------------------------------------------------------------





(e)          indebtedness (excluding prepaid interest thereon) secured by a Lien
on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;


(f)          all Attributable Indebtedness of such Person and all obligations of
such Person under any Permitted Receivables Facility (but excluding intercompany
obligations owed by a Special Purpose Finance Subsidiary to Ashland or any other
Subsidiary in connection therewith);


(g)          all Disqualified Equity Interests in such Person, valued, in the
case of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; and


(h)          all Guarantees of such Person in respect of any of the foregoing.


For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.  The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date.  Notwithstanding the foregoing, the principal amount outstanding
at any time of any Indebtedness issued with original issue discount shall be the
principal amount of such Indebtedness less the remaining unamortized portion of
the original issue discount of such Indebtedness at such time as determined in
conformity with GAAP, but such Indebtedness shall be deemed incurred only as of
the date of original issuance thereof.


“Indemnified Taxes” means all Taxes other than Excluded Taxes.


“Indemnitee” has the meaning specified in Section 10.04(b).


“Information” has the meaning specified in Section 10.07.


“Insolvency Regulation” has the meaning specified in Section 6.18(a).


“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing Line
Loan, the last Business Day of each March, June, September and December and the
Maturity Date of the Facility under which such Loan was made (with Swing Line
Loans being deemed made under the Revolving Credit Facility for purposes of this
definition).


“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date that is (x) one, two (except in
the case of a Borrowing denominated in a currency other than Dollars), three or
six months thereafter, as selected by the applicable Borrower in its Committed
Loan Notice, or (y) twelve months thereafter or a period shorter than one month,
thereafter, in each case, as requested by the applicable Borrower and approved
by all of the Lenders under the applicable Facility; provided that:


-21-

--------------------------------------------------------------------------------





(a)          any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;


(b)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and


(c)          no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.


Notwithstanding the foregoing, the initial Interest Period or Interest Periods
for the Credit Extensions to be made on the Closing Date may, at the election of
the applicable Borrower, end on the last day of a calendar month, as indicated
in the applicable Committed Loan Notice.


“Investment” means, as to any Person, any acquisition or investment by such
Person, whether by means of (a) the purchase or other acquisition of Equity
Interests of another Person, (b) a loan, advance or capital contribution to,
Guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or interest in, another Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit or all or a substantial part of
the business of, such Person.  For purposes of covenant compliance, the amount
of any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.


“IP Rights” has the meaning specified in Section 5.17.


“IRS” means the United States Internal Revenue Service.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).


“Issuer Documents” means, with respect to any Letter of Credit, collectively,
the Letter of Credit Application relating to such Letter of Credit and all other
documents, agreements and instruments entered into by the applicable L/C Issuer
and Ashland (or any Subsidiary) or in favor of such L/C Issuer and relating to
such Letter of Credit.


“Judgment Currency” has the meaning specified in Section 10.19.


“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time.


“Laws” means, collectively, all international, foreign, Federal, State and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“LCA Election” has the meaning specified in Section 1.08(c).


-22-

--------------------------------------------------------------------------------





“LCA Test Date” has the meaning specified in Section 1.08(c).


“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.


“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.


“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.


“L/C Issuer” means each of (i) Scotiabank, (ii) Bank of America, N.A., JPMorgan
Chase Bank, N.A. and PNC Bank, National Association, each solely with respect to
their respective Existing Letters of Credit and any amendment, renewal or
extension thereof, or pursuant to a separate agreement between such L/C Issuer
and Ashland and (iii) each other Lender (or an Affiliate thereof) designated by
Ashland from time to time (with the consent of such Lender or Affiliate) and
reasonably acceptable to the Administrative Agent, in such Lender’s or
Affiliate’s capacity as issuer of Letters of Credit hereunder, or any successor
issuer of Letters of Credit hereunder; provided that any L/C Issuer may agree to
be an L/C Issuer with respect to up to a face amount of Letters of Credit less
than the Letter of Credit Sublimit pursuant to a separate agreement between such
L/C Issuer and Ashland.


“L/C Obligations” means, at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.


“Lender” and “Lenders” have the meanings specified in the introductory paragraph
hereto (other than any such Person that ceases to be a party hereto pursuant to
an Assignment and Assumption) and, as the context requires, includes the Swing
Line Lender.


“Lending Office” means, as to any Lender, the office or offices  of such Lender
or such branches and Affiliates of such Lender described as such in such
Lender’s Administrative Questionnaire, or such other office or offices as a
Lender may from time to time notify Ashland and the Administrative Agent.


“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.  A Letter of Credit may be a commercial letter
of credit or a standby letter of credit.


 “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an L/C Issuer.


 “Letter of Credit Expiration Date” means the day that is seven days prior to
the Maturity Date then in effect for the Revolving Credit Facility (or, if such
day is not a Business Day, the next preceding Business Day).


“Letter of Credit Fee” has the meaning specified in Section 2.03(i).


-23-

--------------------------------------------------------------------------------





“Letter of Credit Sublimit” means an amount equal to $125,000,000.  The Letter
of Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement and any financing lease having
substantially the same economic effect as any of the foregoing).


“Limited Condition Acquisition” has the meaning specified in Section 1.08(c).


“Loan” means an extension of credit by a Lender to either Borrower under Article
II in the form of a Term A Loan, a Revolving Credit Loan or a Swing Line Loan.


“Loan Documents” means, collectively, (a) this Agreement and any amendment,
waiver or consent under this Agreement in accordance with Section 10.01, (b) the
Notes, (c) the Guaranty, (d) the Fee Letter, (e) the Agency Fee Letter and (f)
each Issuer Document.


 “Loan Market Association” means the London trade association, which is the
self-described authoritative voice of the syndicated loan markets in Europe, the
Middle East and Africa.


“Loan Parties” means, collectively, the Borrowers and the Guarantors.


“Majority in Interest” when used in reference to Lenders of any Class, means, at
any time, (a) in the case of the Revolving Credit Lenders, Lenders holding more
than 50% of the sum of the Total Outstandings with respect to the Revolving
Credit Facility (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender and not by the L/C
Issuer or the Swing Line Lender for purposes of this definition) and  the
aggregate unused Revolving Credit Commitments at such time and (b) in the case
of the Term A Lenders, Lenders holding more than 50% of the Total Outstandings
with respect to the Term A Facility at such time; provided that, in each case,
the unused Revolving Credit Commitments of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Majority in Interest.


“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or condition (financial or otherwise) of Ashland and its
Subsidiaries, taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document, or
of the ability of any Loan Party to perform its  obligations under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.


“Material Domestic Subsidiary” means any Material Subsidiary that is organized
under the Laws of the United States, any State thereof or the District of
Columbia.


“Material Subsidiary” means any Subsidiary that is not an Immaterial Subsidiary.


“Maturity Date” means (a) with respect to the Revolving Credit Facility, the
date that is five years after the Closing Date and (b) with respect to the Term
A Facility, if funded, the date that is five years after the Closing Date;
provided, however, that, in either case, if such date is not a Business Day, the
Maturity Date shall be the next preceding Business Day.


-24-

--------------------------------------------------------------------------------





“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of Ashland.


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Ashland, any Subsidiary or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.


“New Dutch Notes” means the senior unsecured notes of the Dutch Borrower to be
issued after the Closing Date, the proceeds of which will be used, together with
the proceeds of the Term A Loans, to consummate the Notes Refinancing.


“Non-Bank Certificate” has the meaning specified in Section 3.01(e)(2)(ii)(IV).


“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).


“Note” means a Term A Note, a Revolving Credit Note or a Swing Line Note, as the
context may require.


“Notes Refinancing” has the meaning specified in the Preliminary Statements.


“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrowers or the Subsidiaries arising under any
Loan Document or otherwise with respect to any Loan, Letter of Credit,
Guaranteed Cash Management Agreement, Guaranteed Foreign Line of Credit
Agreement, Guaranteed Hedge Agreement or Guaranteed Letter of Credit Agreement,
in each case whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. Notwithstanding the foregoing, in the case of any Excluded Swap
Guarantor, “Obligations” shall not include Excluded Swap Obligations of such
Excluded Swap Guarantor.


“OFAC” has the meaning specified in the definition of “Sanctions.”


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or the deed of
incorporation and the articles of association; and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes or any other excise or property
Taxes or similar Taxes arising from any payment made hereunder or under any
other Loan Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, this Agreement or any other Loan
Document,


-25-

--------------------------------------------------------------------------------





except any such Taxes imposed with respect to any assignment (other than an
assignment made pursuant to Section 3.07) as a result of any present or former
connection between the assignor or assignee and the jurisdiction imposing such
Tax (other than any such connection arising solely from such assignor or
assignee having executed, delivered, or become a party to, performed its
obligations or received payments under, received or perfected a security
interest under, entered into any other transaction pursuant to or enforced any
Loan Documents).


“Outstanding Amount” means (a) with respect to Term A Loans, Revolving Credit
Loans and Swing Line Loans on any date, the Dollar Equivalent of the aggregate
outstanding principal amount thereof on such date after giving effect to any
borrowings and prepayments or repayments of Term A Loans, Revolving Credit Loans
and Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the Dollar Equivalent of the amount
of such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements by a Borrower of Unreimbursed Amounts.


“Participant” has the meaning specified in Section 10.06(d).


“Participant Register” has the meaning specified in Section 10.06(d).


“PBGC” means the Pension Benefit Guaranty Corporation and any successor entity
performing similar functions.


“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Ashland, any
Subsidiary or any ERISA Affiliate or to which Ashland, any Subsidiary or any
ERISA Affiliate contributes or has an obligation to contribute, or in the case
of a multiple employer or other plan described in Section 4064(a) of ERISA, has
made contributions at any time during the immediately preceding five plan years.


“Permitted Receivables Facility” means any one or more receivables financings of
Ashland or any Subsidiary thereof (including any Foreign Subsidiaries of
Ashland) in which Ashland or such Subsidiary (i) sells (as determined in
accordance with GAAP), conveys or otherwise contributes Permitted Securitization
Transferred Assets to one or more Receivables Financiers, whether directly or
via a Special Purpose Finance Subsidiary, (ii) borrows from such Receivables
Financiers and secures such borrowings by a pledge of such Permitted
Securitization Transferred Assets or (iii) otherwise conveys an interest in such
Permitted Securitization Transferred Assets (and, in the case of a receivables
financing involving a Special Purpose Finance Subsidiary, possibly all of the
Special Purpose Finance Subsidiary’s property and assets) to such Receivables
Financiers and, in the case of a receivables financing involving a Special
Purpose Finance Subsidiary, finances its acquisition of such Permitted
Securitization Transferred Assets; provided that (1) such receivables financing
shall not involve any recourse to Ashland or any of its other Subsidiaries
(other than the Special Purpose Finance Subsidiary) for any reason other than
(A) repurchases of non-eligible receivables and related assets, (B) customary
indemnifications (which shall in no event include indemnification for credit
losses on Permitted Securitization Transferred Assets sold to the Special
Purpose Finance Subsidiary) and (C) a customary limited recourse guaranty by
Ashland of the obligations of any Subsidiary thereof becoming an originator
under such Permitted Receivables Facility delivered in favor of the Special
Purpose Finance Subsidiary or Receivables Financiers, as the case may be, (2)
the Administrative Agent shall be reasonably satisfied with the structure of and
documentation for any such transaction and that the terms of such transaction,
including the discount at which receivables are sold, the term of the commitment
of the Receivables Financier thereunder and any termination events, shall be (in
the good faith understanding of the Administrative Agent) consistent with those
prevailing in


-26-

--------------------------------------------------------------------------------





the market for similar transactions involving a receivables originator/servicer
of similar credit quality and a receivables pool of similar characteristics, and
(3) the documentation for such transaction shall not be amended or modified in
any material respect without the prior written approval of the Administrative
Agent, subject, in the case of any such facility under which a Foreign
Subsidiary is the seller, conveyor or contributor of Permitted Securitization
Transferred Assets, to variances to the foregoing that are customary under the
Laws and procedures of the foreign jurisdiction to which such facility is
subject and that are acceptable to the Administrative Agent.


“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement or extension of any Indebtedness or
other obligation of such Person; provided that (a) the principal amount (or
accreted value, if applicable) thereof does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness or other obligation so
modified, refinanced, refunded, renewed, replaced or extended except by an
amount equal to unpaid accrued interest and premium thereon plus other amounts
paid, and fees and expenses reasonably incurred, in connection with such
modification, refinancing, refunding, renewal, replacement or extension and by
an amount equal to any existing commitments unutilized thereunder, unless such
excess is applied against and utilizes an available basket under Section 7.02,
(b) if applicable, such modification, refinancing, refunding, renewal,
replacement or extension (i) has a final maturity date equal to or later than
the earlier of (x) 91 days after the Latest Maturity Date and (y) the final
maturity date of the Indebtedness or other obligation being modified,
refinanced, refunded, renewed, replaced or extended and (ii) has a Weighted
Average Life to Maturity (calculated solely for the period between the date of
issuance of such Indebtedness or other obligation and the Latest Maturity Date)
equal to or greater than the Weighted Average Life to Maturity of the
Indebtedness or other obligation being modified, refinanced, refunded, renewed,
replaced or extended (calculated solely for the period between the date of
issuance of such Indebtedness or other obligation and the Latest Maturity Date),
(c) at the time thereof and immediately after giving effect thereto, no Event of
Default shall have occurred and be continuing, (d) if such Indebtedness or other
obligation being modified, refinanced, refunded, renewed, replaced or extended
is subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal, replacement or extension is subordinated in
right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness or
obligation being modified, refinanced, refunded, renewed, replaced or extended,
(e) the terms and conditions (including, if applicable, as to collateral but
excluding as to subordination, interest rate and redemption premium) of any such
modified, refinanced, refunded, renewed, replaced or extended Indebtedness or
other obligation, taken as a whole, are market terms on the date such
Indebtedness is incurred (as determined in good faith by Ashland) or are not
materially less favorable to the Borrowers or the Lenders than the terms and
conditions of the Indebtedness or other obligation being modified, refinanced,
refunded, renewed, replaced or extended, taken as a whole; provided that a
certificate of a Responsible Officer delivered to the Administrative Agent at
least five Business Days prior to the incurrence of such Indebtedness or other
obligation, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or other obligation or drafts of the
documentation relating thereto, stating that Ashland has determined in good
faith that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies Ashland within such five
Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees) and (f) such
modification, refinancing, refunding, renewal, replacement or extension is
incurred by the Person who is the primary obligor of the Indebtedness being
modified, refinanced, refunded, renewed, replaced or extended and there shall be
no additional obligors on such modification, refinancing, refunding, renewal,
replacement or extension than the obligors on the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended.


“Permitted Securitization Transferred Assets” means, with respect to Ashland or
any Subsidiary (other than a Special Purpose Finance Subsidiary), Ashland’s or
such Subsidiary’s accounts receivable,


-27-

--------------------------------------------------------------------------------





notes receivable or residuals, together with certain assets relating thereto
(including any deposit accounts receiving collection on such receivables) and
the right to collections thereon.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established or maintained by Ashland or any Subsidiary or, with
respect to any such plan that is subject to Section 412 of the Code or Title IV
of ERISA, any ERISA Affiliate.


“Platform” has the meaning specified in Section 6.02.


“Pound Sterling” and “£” mean lawful money of the United Kingdom.


“Prime Rate” means the rate of interest per annum last quoted by The Wall Street
Journal as the “prime rate” in the United States or, if The Wall Street Journal
ceases to quote such rate, the highest per annum rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent).  Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced or
quoted as being effective.


“Pro Forma Basis” means, with respect to any calculation or determination for
Ashland for any Measurement Period, that in making such calculation or
determination on the specified date of determination (the “Determination Date”):


(a)          pro forma effect will be given to any Indebtedness incurred by
Ashland or any of its Subsidiaries (including by assumption of then outstanding
Indebtedness or by a Person becoming a Subsidiary) (“Incurred”) after the
beginning of the Measurement Period and on or before the Determination Date to
the extent the Indebtedness is outstanding or is to be Incurred on the
Determination Date, as if such Indebtedness had been Incurred on the first day
of the Measurement Period;


(b)          pro forma calculations of interest on Indebtedness bearing a
floating interest rate will be made as if the rate in effect on the
Determination Date (taking into account any Swap Contract applicable to the
Indebtedness) had been the applicable rate for the entire reference period;


(c)          Consolidated Interest Charges related to any Indebtedness no longer
outstanding or to be repaid or redeemed on the Determination Date (only to the
extent that the obligations giving rise to Consolidated Interest Charges will
not be obligations of Ashland or any Subsidiary following the Determination
Date), except for Consolidated Interest Charges accrued during the reference
period under a revolving credit to the extent of the commitment thereunder (or
under any successor revolving credit) in effect on the Determination Date
(including, for the avoidance of doubt, Permitted Receivables Facilities), will
be excluded as if such Indebtedness was no longer outstanding or was repaid or
redeemed on the first day of the Measurement Period; and


(d)          pro forma effect will be given to any investment, acquisition or
disposition by Ashland and its Subsidiaries of companies, divisions or lines of
businesses that qualify as reportable segments or discontinued operations, as
those two terms are defined by GAAP, or that exceed 15% of Consolidated EBITDA
for the Measurement Period, including any investment or ac-


-28-

--------------------------------------------------------------------------------





quisition or disposition of a company, division or line of business since the
beginning of the reference period by a Person that became or ceased to be a
Subsidiary after the beginning of the Measurement Period , that have occurred
since the beginning of the Measurement Period and before the Determination Date
as if such events had occurred, and, in the case of any disposition, the
proceeds thereof applied, on the first day of the Measurement Period (including
expected cost savings (without duplication of actual cost savings) to the extent
(i) such cost savings would be permitted to be reflected in pro forma financial
information complying with the requirements of GAAP and Article 11 of Regulation
S‑X under the Securities Act of 1933 as interpreted by the Staff of the SEC, and
as certified by a Responsible Officer or (ii) in the case of an acquisition or a
disposition, such cost savings are reasonably identifiable and factually
supportable and have been realized or are reasonably expected to be realized
within 365 days following such acquisition or such disposition; provided that
(A) Ashland shall have delivered to the Administrative Agent a certificate of
the chief financial officer of Ashland, in form and substance reasonably
satisfactory to the Administrative Agent, certifying that such cost savings meet
the requirements set forth in this clause (ii), together with reasonably
detailed evidence in support thereof, and (B) if any cost savings included in
any pro forma calculations based on the expectation that such cost savings will
be realized within 365 days following such acquisition or such disposition shall
at any time cease to be reasonably expected to be so realized within such
period, then on and after such time pro forma calculations required to be made
hereunder shall not reflect such cost savings).  To the extent that pro forma
effect is to be given to an acquisition or disposition of a company, division or
line of business, the pro forma calculation will be based upon the most recent
four full fiscal quarters for which the relevant financial information is
available.


“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


“Public Lender” has the meaning specified in Section 6.02.


“QFC” has the meaning specified in Section 10.21.


“QFC Credit Support” has the meaning specified in Section 10.21.


“Receivables Financier” means one or more Persons who are not Subsidiaries or
Affiliates of Ashland and who are regularly engaged in the business of
receivables securitization, which may include one or more asset-backed
commercial paper conduits or commercial banks.


“Re-Domestication Requirements” means, with respect to any transaction effecting
a re-domestication of Ashland’s or the Dutch Borrower’s jurisdiction of
formation or, in the case of the Dutch Borrower, any other merger or
consolidated, in each case referred to in Section 7.04(d), the following:


(a)          Ashland or the Dutch Borrower, as applicable, shall have delivered
to the Administrative Agent written notice of such re-domestication or other
merger or consolidation not less than thirty (30) days prior to the effective
date thereof (or such shorter period to which the Administrative Agent may in
its discretion agree), which notice shall contain an explicit description of
such re-domestication or other merger or consolidation, including an
identification of the Person into which Ashland or the Dutch Borrower, as
applicable would merge (the “Transaction Party”);


(b)          Ashland or the Dutch Borrower, as applicable, shall have delivered
to the Administrative Agent such additional information relating to such
transaction, the structure and procedures thereof and the Transaction Party as
the Administrative Agent may reasonably request;


-29-

--------------------------------------------------------------------------------





(c)          the Transaction Party shall be newly formed specially for the
purpose of such re-domestication or such other merger or consolidation and shall
have no assets, liabilities or business other than solely incidental to the
re-domestication or such other merger or consolidation, and shall be duly
formed, validly existing and in good standing, to the extent applicable, under
the Laws of the United States, one of its States, the District of Columbia, the
Netherlands (solely in the case of the Dutch Borrower) or other jurisdiction
approved by the Administrative Agent in its discretion and the Required Lenders
and each Revolving Credit Lender, the Swing Line Lender and any L/C Issuer;


(d)          all of the shareholders, members or partners, as applicable, of
Ashland or the Dutch Borrower, as applicable, immediately prior to such merger
or assignment shall be all of the shareholders, members or partners, as
applicable, of the Transaction Party immediately after such merger or assignment
(except for variances therefrom, if any, arising from fractional shares or other
interests);


(e)          Ashland or the Dutch Borrower, as applicable, shall have delivered
to the Administrative Agent evidence reasonably satisfactory to the
Administrative Agent that by operation of law or contract, immediately after
such merger or assignment, the Transaction Party shall accede to and assume all
of Obligations of Ashland or the Dutch Borrower, as applicable, under and
pursuant to this Agreement and each of the other Loan Documents;


(f)          Ashland or the Dutch Borrower, as applicable, and the Transaction
Party shall have executed and delivered to the Administrative Agent and the
Lenders such confirmations, joinders, assumptions and other agreements as the
Administrative Agent may reasonably require to confirm such Obligations of the
Transaction Party; and


(g)          the Administrative Agent and the Lenders shall have received such
opinions of counsel, documents and certificates as the Administrative Agent may
reasonably request relating to the organization, existence, good standing and
authorization of the Transaction Party, the validity and enforceability of such
indebtedness, liabilities and other obligations against the Transaction Party,
the incumbency of officers or other Persons executing Loan Documents on behalf
of the Transaction Party, and such other matters relating to Ashland or the
Dutch Borrower, as applicable, the Transaction Party, its Subsidiaries, the Loan
Documents or the re-domestication transaction or such other merger or
consolidation as the Administrative Agent may reasonably request, all in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel and “know your customer” information with respect to the Transaction
Party reasonably requested by the Administrative Agent and the Lenders.


“Refinancing” has the meaning specified in the Preliminary Statements.


“Register” has the meaning specified in Section 10.06(c).


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.


“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing or migrating of any Hazardous Material into or through
the Environment, or into, from or through any building, facility or structure.


“Reorganization” means the series of intercompany transactions by and among
Ashland and its Subsidiaries on and after May 17, 2017 undertaken in order to
achieve the ending structure disclosed by


-30-

--------------------------------------------------------------------------------





Ashland to the Administrative Agent and the Lenders (as defined in the Existing
Credit Agreement) prior to May 17, 2017 (and any modifications thereto that were
satisfactory to the Administrative Agent).


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.


“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term A Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application and (c) with respect to a Swing Line Loan, a Swing Line Loan Notice.


“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender and not by the L/C Issuer or the Swing Line Lender for purposes of
this definition) and (b) aggregate unused Commitments; provided that the unused
Commitments of, and the portion of the Total Outstandings held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.


“Reset Date” has the meaning specified in Section 1.07.


“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, vice president, controller or
manager of debt of a Borrower and, with respect to the Dutch Borrower, a board
member authorized to represent the Dutch Borrower.  Any document delivered
hereunder that is signed by a Responsible Officer shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.  Unless
otherwise specified, “Responsible Officer” shall refer to a Responsible Officer
of Ashland.


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof).


“Reuters” has the meaning specified in Section 1.07.


“Revaluation Date” means (a) the date of delivery of each Committed Loan Notice
for a Borrowing in Euros or Pound Sterling, (b) the date of issuance (and
extension or renewal, at the discretion of the Administrative Agent and/or any
L/C Issuer) of any Letter of Credit denominated in Euros or Pound Sterling, (c)
the date of conversion or continuation of any Revolving Credit Borrowing
denominated in Euros or Pound Sterling, (d) the last day of each March, June,
September and December or (e) if an Event of Default has occurred and is
continuing, such additional dates as the Administrative Agent may reasonably
specify.


 “Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and currency and, in the case of
Eurodollar Rate Loans, having the same Interest Period made by each of the
Revolving Credit Lenders pursuant to Section 2.01(b).


-31-

--------------------------------------------------------------------------------





“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to each Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations and (c) purchase
participations in Swing Line Loans in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Revolving
Credit Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Revolving Credit Lender becomes a party hereto, as applicable, as
such amount may be adjusted from time to time in accordance with this
Agreement.  The term “Revolving Credit Commitment” will be deemed to include
Incremental Revolving Commitments in the event of the creation of an Incremental
Revolving Commitment pursuant to Section 2.14.  As of the Closing Date, the
aggregate principal amount of the Revolving Credit Commitments is $600,000,000.


“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.


“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.


“Revolving Credit Loan” has the meaning specified in Section 2.01(b).


“Revolving Credit Note” means a promissory note made by the Borrowers in favor
of a Revolving Credit Lender evidencing Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form of Exhibit B-2.


 “Sanctioned Country” means, at any time, a country, region or territory which
is itself or whose government is the subject or target of any Sanctions (which,
at the time of this Agreement, include Crimea, Cuba, Iran, North Korea and
Syria).


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, or by the United Nations Security Council, the European
Union, any European Union member state where either Borrower maintains
manufacturing facilities or Her Majesty’s Treasury of the United Kingdom, (b)
any Person located, operating, organized or resident in a Sanctioned Country or
(c) any Person owned 50% or more, individually or in the aggregate, directly or
indirectly, or controlled by any such Person or Persons described in the
foregoing clause (a) or (b).


“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”) or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state
where either Borrower maintains manufacturing facilities or Her Majesty’s
Treasury of the United Kingdom.


“S&P” means Standard & Poor’s Global Ratings, a division of S&P Global Inc., and
any successor thereto.


“Scheduled Unavailability Date” has the meaning specified in Section 3.04.


“Scotiabank” means The Bank of Nova Scotia and its successors.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


-32-

--------------------------------------------------------------------------------





“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date, and after giving effect to any right of
contribution, indemnification, reimbursement or similar right from or among the
Loan Parties, (a) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature,
(d) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital, and (e) such Person is able to pay its
debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business.  The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that then meets
the criteria for recognition contained in Accounting Standard Codification 450
(formerly Statement of Financial Accounting Standards No. 5).


“Special Purpose Finance Subsidiary” means any Subsidiary created solely for the
purposes of, and whose sole activities shall consist of, acquiring and financing
Permitted Securitization Transferred Assets pursuant to a Permitted Receivables
Facility, and any other activity incidental thereto.


“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Ashland.  The term “Subsidiary” shall not include Unrestricted Subsidiaries
designated in compliance with Section 6.15 until re-designated as a Subsidiary
in compliance therewith, except for purposes of Sections 5.09, 5.11, 5.12, 5.16,
5.24 and 5.25.


“Supported QFC” has the meaning specified in Section 10.21.


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of § 1a(47)
of the Commodity Exchange Act.


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) deter-


-33-

--------------------------------------------------------------------------------





mined in accordance therewith, such termination value(s), and (b) for any date
prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).


“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.


“Swing Line Lender” means Scotiabank in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.


“Swing Line Loan” has the meaning specified in Section 2.04(a).


“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit A-2.


“Swing Line Note” means a promissory note made by the Borrowers in favor of the
Swing Line Lender evidencing Swing Line Loans made by the Swing Line Lender,
substantially in the form of Exhibit B-3.


“Swing Line Sublimit” means an amount equal to the lesser of (a) $100,000,000
and (b) the Revolving Credit Facility.  The Swing Line Sublimit is part of, and
not in addition to, the Revolving Credit Facility


“Syndication Agent” means Citibank, N.A. in its capacity as syndication agent
hereunder.


“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.


“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).


“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euros.


“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


-34-

--------------------------------------------------------------------------------





“Term A Borrowing” means a borrowing consisting of simultaneous Term A Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term A Lenders pursuant to Section 2.01(a).


“Term A Commitment” means, as to each Term A Lender, its obligation to make Term
A Loans to Ashland pursuant to Section 2.01(a) in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Term A Lender’s name on Schedule 2.01 under the caption “Term A Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term A Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.  As of the Closing
Date, the aggregate principal amount of the Term A Commitments is $250,000,000.


“Term A Commitment Termination Date” means June 30, 2020.


“Term A Facility” means, at any time, the aggregate principal amount of the Term
A Commitments and the Term A Loans of all Term A Lenders outstanding at such
time.


“Term A Funding Date” means the date on which the Term A Loans are funded
hereunder, which shall in no event be later than the Term A Commitment
Termination Date.


“Term A Lender” means, at any time, any Lender that holds a Term A Commitment or
Term A Loans at such time.


“Term A Loan” means an advance made by any Term A Lender under the Term A
Facility.


“Term A Loan Installment Date” has the meaning specified in Section 2.07(a).


“Term A Note” means a promissory note made by Ashland in favor of a Term A
Lender evidencing Term A Loans made by such Term A Lender, substantially in the
form of Exhibit B‑1.


“Threshold Amount” means $100,000,000.


“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.


“Total Revolving Credit Outstandings” means, on any date, the aggregate
Outstanding Amount of all Revolving Credit Loans, L/C Obligations and Swing Line
Loans on such date.


“Transactions” has the meaning specified in the Preliminary Statements.


“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.


“United States” and “U.S.” mean the United States of America.


“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).


“Unrestricted Subsidiary” means (i) each Subsidiary listed on Schedule 1.01,
(ii) any Subsidiary designated by a Responsible Officer as an Unrestricted
Subsidiary in accordance with Section 6.15 subsequent to the Closing Date and
(iii) each Subsidiary of an Unrestricted Subsidiary.


-35-

--------------------------------------------------------------------------------





“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.


“USA Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended, and all regulations thereunder.


“U.S. Special Resolution Regimes” has the meaning specified in Section 10.21.


“Valvoline Borrower” means Valvoline Inc., a Kentucky corporation.


“Valvoline Business” means Ashland’s automotive, commercial and industrial
lubricant and automotive chemical business substantially as described in the
Valvoline Inc. S-1 Registration Statement (#333-211720), as filed on May 31,
2016.


“Valvoline Separation” means the borrowing by the Valvoline Borrower of at least
$750 million of indebtedness permitted by Section 7.02(m) of that certain Credit
Agreement dated as of June 23, 2015 (as amended by the Amendment No. 1 to Credit
Agreement, dated as of July 8, 2016, Amendment No. 2 to Credit Agreement, dated
as of August 15, 2016, and Waiver and Amendment No. 3 to Credit Agreement, dated
as of April 5, 2017), among Ashland, Scotiabank, as administrative agent, swing
line lender and a letter of credit issuer, Citibank, N.A., as syndication agent,
the other agents party thereto and the lenders party thereto, and the
application of the net cash proceeds thereof to repay the loans and/or reduce
the unfunded revolving credit commitments in accordance with Section 2.05(b)
thereof.


“Valvoline US LLC” means Valvoline US LLC, a Delaware limited liability company.


“Weighted Average Life to Maturity” means, when applied to any Indebtedness or
other obligation at any date, the number of years obtained by dividing:  (i) the
sum of the products obtained by multiplying (a) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect thereof, by (b)
the number of years (calculated to the nearest one-twelfth) that will elapse
between such date and the making of such payment; by (ii) the then outstanding
principal amount of such Indebtedness or other obligation.


“Wholly Owned Subsidiary” means, with respect to any Person at any date, a
Subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than directors’ qualifying
shares) are, as of such date, owned, controlled or held by such Person or one or
more Wholly Owned Subsidiaries of such Person or by such Person and one or more
wholly owned Subsidiaries of such Person.


“Withholding Agent” means any Loan Party, the Administrative Agent and any other
applicable withholding agent.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


1.02        Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:


(a)          The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the


-36-

--------------------------------------------------------------------------------





corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  The word “will” shall be construed to have the same meaning and
effect as the word “shall.”  Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument or other document
(including any Organization Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.


(b)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including.”


(c)          Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.


(d)          When used herein, the phrase “to the knowledge of” (or words of
similar import), when applied to either Borrower, shall mean the actual
knowledge of any Responsible Officer thereof or such knowledge that a
Responsible Officer should have in the carrying out of his or her duties with
ordinary care.


1.03        Accounting Terms.


(a)          Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.


(b)          Changes in GAAP.  If at any time any change in GAAP or the
application thereof would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either Ashland or the Required
Lenders shall so request, the Administrative Agent, the Lenders and Ashland
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP or application thereof,
as the case may be (subject to the approval of the Required Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein or application
thereof, as the case may be and (ii) Ashland shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a rec-


-37-

--------------------------------------------------------------------------------





onciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP or application thereof, as the case
may be.


(c)          Notwithstanding anything to the contrary contained in this Section
1.03 or in the definition of “Capitalized Leases”, any change in accounting for
leases pursuant to GAAP resulting from the adoption of Financial Accounting
Standards Board Accounting Standards Update No. 2016-02 , Leases (Topic 842)
(“FAS 842”), to the extent such adoption would require treating any lease (or
similar arrangement conveying the right to use) as a capital lease where such
lease (or similar arrangement) would not have been required to be so treated
under GAAP as in effect on December 31, 2015, shall not be considered a capital
lease, and all calculations and deliverables under this Agreement or any other
Loan Document shall be made or delivered, as applicable, in accordance
therewith.


1.04        Rounding.  Any financial ratios required to be maintained by Ashland
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).


1.05        Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).


1.06        Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, upon satisfaction of any and all conditions precedent to
such automatic increase, the amount of such Letter of Credit shall be deemed to
be the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.


1.07          Currency Equivalents Generally.  Any amount specified in this
Agreement (other than in Articles II, IX and X) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount thereof in the
applicable currency to be determined by the Administrative Agent at such time on
the basis of the Spot Rate (as defined below) for the purchase of such currency
with Dollars.  For purposes of this Section 1.07, the “Spot Rate” for a currency
means the rate of exchange for the purchase of Dollars with such currency (or
the reverse thereof, as applicable) last provided (either by publication or
otherwise provided to the Administrative Agent) by the applicable Thomson
Reuters Corp., Refinitiv or any successor thereto (“Reuters”) source on the
Business Day (New York City time) immediately preceding the date of
determination or, if such service ceases to be available or ceases to provide
that rate of exchange, as provided by such other publicly available information
service which provides that rate of exchange at such time in place of Reuters
chosen by the Administrative Agent in its sole discretion.  Notwithstanding the
foregoing, not later than 1:00 p.m., New York City time, on each Revaluation
Date, the Administrative Agent shall (x) determine the Spot Rate as of such
Revaluation Date with respect to Euros and Pounds Sterling and (y) give notice
thereof to the applicable Lenders and Ashland.  The Spot Rates so determined
shall become effective (i) in the case of the initial Revaluation Date, on the
Closing Date and (ii) in the case of each subsequent Revaluation Date, on the
first Business Day immediately following such Revaluation Date (a “Reset Date”),
shall remain effective until the next succeeding Reset Date and shall for all
purposes of this Agreement (other than any provision expressly requiring the use
of a current exchange rate) be the Spot Rates employed in converting any amounts
between Dollars and such currency.


1.08        Limited Condition Acquisitions.  For purposes of (a) determining
compliance with any provision of the Loan Documents which requires the
calculation of a financial ratio, (b) determining com-


-38-

--------------------------------------------------------------------------------





pliance with representations, warranties, Defaults or Events of Default (other
than for purposes of Section 2.14(d), or (c) testing availability under
“baskets” set forth in the Loan Documents, in each case, in connection with an
acquisition by Ashland or any of its Subsidiaries of any assets, business or
Person permitted to be acquired by the Loan Documents, in each case whose
consummation is not conditioned on the availability of, or on obtaining, third
party financing (any such acquisition, a “Limited Condition Acquisition”), at
the option of Ashland (Ashland’s election to exercise such option in connection
with any Limited Condition Acquisition, an “LCA Election”), the date of
determination of whether any such action is permitted hereunder shall be deemed
to be the date the definitive agreements for such Limited Condition Acquisition
are entered into (the “LCA Test Date”), and if, after giving pro forma effect to
the Limited Condition Acquisition and the other transactions to be entered into
in connection therewith as if they had occurred at the beginning of the most
recent test period ending prior to the LCA Test Date, Ashland could have taken
such action on the relevant LCA Test Date in compliance with such ratio,
“basket,” representation or warranty, then such ratio, “basket,” representation
or warranty shall be deemed to have been complied with for the purposes of
determining whether such acquisition is permitted.  For the avoidance of doubt,
if Ashland has made an LCA Election and any of the ratios or “baskets” for which
compliance was determined or tested as of the LCA Test Date are subsequently
exceeded as a result of fluctuations in any such ratio or “basket” (including
due to fluctuations of the target of any Limited Condition Acquisition) at or
prior to the consummation of the relevant transaction or action, such “baskets”
or ratios will not be deemed to have been exceeded as a result of such
fluctuations.  If Ashland has made an LCA Election for any Limited Condition
Acquisition, then in connection with any subsequent calculation of any ratio or
“basket” on or following the relevant LCA Test Date and prior to the earlier of
(i) the date on which such Limited Condition Acquisition is consummated or (ii)
the date that the definitive agreement for such Limited Condition Acquisition is
terminated or expires without consummation of such Limited Condition
Acquisition, any such ratio or “basket” shall be calculated on a pro forma basis
assuming such Limited Condition Acquisition and other transactions in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) had been consummated.


1.09        Designation of Ashland.  The Dutch Borrower hereby appoints Ashland
to act as its agent for all purposes of this Agreement, the other Loan Documents
and all other documents and electronic platforms entered into in connection
herewith and agrees that (a) Ashland may execute such documents and provide such
authorizations on behalf of the Dutch Borrower as Ashland deems appropriate in
its sole discretion and the Dutch Borrower shall be obligated by all of the
terms of any such document and/or authorization executed on its behalf, (b) any
notice or communication delivered by the Administrative Agent or a Lender to
Ashland shall be deemed delivered to the Dutch Borrower and (c) the
Administrative Agent or the Lenders may accept, and be permitted to rely on, any
document, authorization, instrument or agreement executed by Ashland on behalf
of the Dutch Borrower.


1.10        Divisions.  For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
Interests at such time.


ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS


2.01        The Loans.


(a)          The Term A Borrowing.  Subject to the terms and conditions set
forth herein, each Term A Lender severally agrees to make a single loan in
Dollars to Ashland at any time on or after the


-39-

--------------------------------------------------------------------------------





Closing Date until the Term A Commitment Termination Date in an amount in
Dollars not to exceed such Term A Lender’s Term A Commitment.  Amounts borrowed
under this Section 2.01(a) and repaid or prepaid may not be reborrowed.  Term A
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.


(b)          The Revolving Credit Borrowings.  Subject to the terms and
conditions set forth herein, each Revolving Credit Lender severally agrees to
make loans in Dollars, Euros or Pound Sterling (each such loan, a “Revolving
Credit Loan”) to each Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate principal amount the Dollar Equivalent of
which does not exceed the amount of such Lender’s Revolving Credit Commitment;
provided, however, that after giving effect to any Revolving Credit Borrowing,
(i) the Total Revolving Credit Outstandings shall not exceed the Revolving
Credit Facility, and (ii) the aggregate Outstanding Amount of the Revolving
Credit Loans of any Lender, plus such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all L/C Obligations,
plus such Revolving Credit Lender’s Applicable Revolving Credit Percentage of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment; provided further that at no time shall any
Revolving Credit Lender be obligated to make a Revolving Credit Loan to the
Dutch Borrower if the making of such Revolving Credit Loan would result in the
portion of the Total Revolving Credit Outstandings attributable to Revolving
Loans and Swing Line Loans made to, and Letters of Credit issued for the account
of, the Dutch Borrower exceeding the Dutch Borrower Revolving Credit Sublimit. 
Within the limits of each Revolving Credit Lender’s Revolving Credit Commitment,
and subject to the other terms and conditions hereof, the Borrowers may borrow
under this Section 2.01(b), prepay under Section 2.05, and reborrow under this
Section 2.01(b).  Revolving Credit Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein; provided that Revolving Credit Loans
denominated in Euros or Pound Sterling shall be Eurodollar Rate Loans.  Each
Lender at its option may make any Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan; provided that any exercise of
such option shall not affect the obligation of the applicable Borrower to repay
such Loan in accordance with the terms of this Agreement.


2.02        Borrowings, Conversions and Continuations of Loans.


(a)          Each Term A Borrowing, each Revolving Credit Borrowing, each
conversion of Term A Loans or Revolving Credit Loans from one Type to the other,
and each continuation of Eurodollar Rate Loans shall be made upon the applicable
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than (i) 1:00 p.m. three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans denominated
in Dollars or of any conversion of Eurodollar Rate Loans denominated in Dollars
to Base Rate Loans, (ii) 1:00 p.m. four Business Days prior to the requested
date of any Borrowing of or continuation of Eurodollar Rate Loans denominated in
Euros or Pounds Sterling and (iii) 1:00 p.m. on the requested date of any
Borrowing of Base Rate Loans.  Each telephonic notice by the applicable Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer.  Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount equal to
the Borrowing Minimum or a whole multiple equal to the Borrowing Multiple in
excess thereof; provided that, in each case, a Borrowing consisting of
Eurodollar Rate Loans that results from a continuation of an outstanding
Borrowing consisting of Eurodollar Rate Loans may be in an aggregate principal
amount that is equal to such outstanding Borrowing.  Except as provided in
Section 2.03(c), each Borrowing of or conversion to Base Rate Loans shall be in
a principal amount of $300,000 or a whole multiple of $100,000 in excess
thereof; provided that, in each case, a Base Rate Loan may be in an aggregate
amount that is equal to the entire unused balance of the applicable Commitment. 
Each Committed Loan Notice (whether telephonic or written) shall specify (i)
whether the applicable Bor-


-40-

--------------------------------------------------------------------------------





rower is requesting a Term A Borrowing, a Revolving Credit Borrowing, a
conversion of Term A Loans or Revolving Credit Loans from one Type to the other,
or a continuation of Eurodollar Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Term A
Loans or Revolving Credit Loans are to be converted,  (v) if applicable, the
duration of the Interest Period with respect thereto, (vi) in the case of a
Borrowing of Revolving Credit Loans, the applicable Borrower with respect to
such Borrowing and (vii) in the case of a Borrowing of Revolving Credit Loans,
whether such Borrowing is to be denominated in Dollars, Euros or Pound
Sterlings.  If the applicable Borrower fails to specify a Type of Loan in a
Committed Loan Notice or if the applicable Borrower fails to give a timely
notice requesting a conversion or continuation, then the applicable Term A Loans
or Revolving Credit Loans shall, (i) if denominated in Dollars, be made as Base
Rate Loans, (ii) if denominated in Euros or Pound Sterlings, be made as a
Eurodollar Rate Loan, or (iii) in the case of an outstanding Eurodollar Rate
Loan, shall be continued as a Eurodollar Rate Loan with an Interest Period of
the same duration as the expiring Interest Period.  If the applicable Borrower
fails to specify a Borrower for such Borrowing, the applicable Borrower for such
Borrowing will be Ashland. If the applicable Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.  If the applicable Borrower fails to
specify the currency for such Borrowing, then the requested Borrowing shall be
made in Dollars.  Notwithstanding anything to the contrary herein, a Swing Line
Loan may not be converted to a Eurodollar Rate Loan.


(b)          Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each applicable Lender of the amount of its
Applicable Percentage under the applicable Facility of the applicable Term A
Loans or Revolving Credit Loans, as the case may be, and if no timely notice of
a conversion or continuation is provided by the applicable Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in Section 2.02(a).  In the case of a
Term A Borrowing or a Revolving Credit Borrowing, each Appropriate Lender shall
make the amount of its Loan available in immediately available funds at the
Administrative Agent’s Office not later than 3:00 p.m. (or, in the case of
Eurodollar Rate Loans denominated in Euros or Pound Sterling, not later than
10:00 a.m) on the Business Day specified in the applicable Committed Loan
Notice; provided that in the case of a Term A Borrowing or a Revolving Credit
Borrowing on the Closing Date, each Appropriate Lender shall make the amount of
its Loan available in immediately available funds at the Administrative Agent’s
Office not later than one hour after the Administrative Agent provides notice of
the satisfaction of the conditions to the initial funding on the Closing Date. 
Upon satisfaction (or waiver in accordance with Section 10.01) of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the applicable Borrower in like funds as received by
the Administrative Agent either by (i) crediting the account of the applicable
Borrower on the books of Scotiabank with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
the Administrative Agent by the applicable Borrower; provided, however, that if,
on the date a Committed Loan Notice with respect to a Revolving Credit Borrowing
is given by the applicable Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Revolving Credit Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and second, shall be made available
to the applicable Borrower as provided above.


(c)          Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  If an Event of Default has occurred and is continuing, no
Loans of any Class may be requested as, converted to or continued as Eurodollar
Rate Loans without the consent of a Majority in Interest of the Lenders of such
Class.


-41-

--------------------------------------------------------------------------------





(d)          The Administrative Agent shall promptly notify the applicable
Borrower and the Lenders of the interest rate applicable to any Interest Period
for Eurodollar Rate Loans upon determination of such interest rate.  At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify
Ashland and the Lenders of any change in Scotiabank’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.


(e)          After giving effect to all Term A Borrowings, all conversions of
Term A Loans from one Type to the other, and all continuations of Term A Loans
as the same Type, there shall not be more than six Interest Periods in effect in
respect of the Term A Facility.  After giving effect to all Revolving Credit
Borrowings, all conversions of Revolving Credit Loans from one Type to the other
and all continuations of Revolving Credit Loans as the same Type, there shall
not be more than six Interest Periods in effect in respect of the Revolving
Credit Facility.


2.03        Letters of Credit.


(a)          The Letter of Credit Commitment.


(i)          Subject to the terms and conditions set forth herein, (A) each L/C
Issuer agrees, in reliance upon the agreements of the Revolving Credit Lenders
set forth in this Section 2.03, (1) from time to time on any Business Day during
the period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars, Euros or Pound Sterlings for the
account of Ashland or its Subsidiaries (other than a Special Purpose Finance
Subsidiary), and to amend or extend Letters of Credit previously issued by it,
in accordance with Section 2.03(b), and (2) to honor drawings under the Letters
of Credit; and (B) the Revolving Credit Lenders severally agree to participate
in Letters of Credit issued for the account of Ashland or its Subsidiaries and
any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility, (y) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender,
plus such Lender’s Applicable Revolving Credit Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all Swing Line Loans, shall not exceed
such Lender’s Revolving Credit Commitment, and (z) the Outstanding Amount of the
L/C Obligations shall not exceed the Letter of Credit Sublimit.  Each request by
Ashland for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by Ashland that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, Ashland’s and its Subsidiaries’ ability to obtain Letters of Credit
shall be fully revolving, and accordingly Ashland and its Subsidiaries may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.  From and
after the Closing Date, all Existing Letters of Credit shall be deemed to have
been issued pursuant hereto, and from and after the Closing Date shall be
subject to and governed by the terms and conditions hereof.


(ii)          No L/C Issuer shall issue any Letter of Credit if:


(A)          subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless a Majority in Interest of the Revolving Credit Lenders
have approved such expiry date; or


(B)          the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Revolving Credit
Lenders have approved such expiry date.


-42-

--------------------------------------------------------------------------------





(iii)          No L/C Issuer shall be under any obligation to issue any Letter
of Credit if:


(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;


(B)          the issuance of such Letter of Credit would violate in any material
respect one or more policies of such L/C Issuer applicable to letters of credit
generally and customary for issuers of letters of credit;


(C)          except as otherwise agreed by the Administrative Agent and such L/C
Issuer, such Letter of Credit is in an initial stated amount less than $10,000;


(D)          such Letter of Credit is to be denominated in a currency other than
Dollars, Euros or Pound Sterlings;


(E)          such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or


(F)          (x) a default of any Lender’s obligations to fund under Section
2.03(c) exists or (y) any Revolving Credit Lender is at such time a Defaulting
Lender hereunder, in each case unless such L/C Issuer has entered into
arrangements, including the delivery of Cash Collateral, satisfactory to such
L/C Issuer (in its sole discretion) with Ashland or such Lender to eliminate
such L/C Issuer’s actual or reasonably determined potential Fronting Exposure
(after giving effect to Sections 2.15(a)(iv) and 2.15(a)(v)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or such Letter of Credit and all other L/C Obligations as to which such
L/C Issuer has actual or reasonably determined potential Fronting Exposure.


(iv)          No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.


(v)          Each L/C Issuer shall act on behalf of the Revolving Credit Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and the Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included such L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to such L/C
Issuer.


-43-

--------------------------------------------------------------------------------





(b)          Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.


(i)          Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of Ashland delivered to the applicable L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer.  Such Letter of
Credit Application must be received by the applicable L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the applicable L/C
Issuer may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be.  In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the
applicable L/C Issuer:  (A) the proposed issuance date of the requested Letter
of Credit (which shall be a Business Day); (B) the amount and currency thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (G) such other matters as the
applicable L/C Issuer may reasonably request.  In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the applicable L/C Issuer (1)
the Letter of Credit to be amended; (2) the proposed date of amendment thereof
(which shall be a Business Day); (3) the nature of the proposed amendment; and
(4) such other matters as the applicable L/C Issuer may reasonably request.


(ii)          Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from Ashland and, if not, such L/C Issuer will provide the
Administrative Agent with a copy thereof.  Unless the applicable L/C Issuer has
received written notice from any Revolving Credit Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of Ashland (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with such L/C Issuer’s usual and customary
business practices.  Immediately upon the issuance of each Letter of Credit,
each Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Letter of Credit.


(iii)          If Ashland so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit such L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued.  Unless
otherwise directed by the applicable L/C Issuer, Ashland shall not be required
to make a specific request to such L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) the applicable L/C
Issuer to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided, however,
that such L/C Issuer shall not permit any such extension if (A) such L/C Issuer
has determined that it would not be permitted, or would have no obligation at
such time, to issue such Letter of Credit in its revised form (as extended)
under the terms hereof (by reason of the provisions of


-44-

--------------------------------------------------------------------------------





clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
seven Business Days before the Non-Extension Notice Date from the Administrative
Agent, any Revolving Credit Lender or Ashland that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing such L/C Issuer not to permit such extension.


(iv)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the applicable L/C Issuer will also deliver to Ashland
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.


(v)          For so long as any Letter of Credit issued by an L/C Issuer other
than Scotiabank is outstanding, such L/C Issuer shall deliver to the
Administrative Agent on the last Business Day of each calendar month, and on
each date that an L/C Credit Extension occurs with respect to any such Letter of
Credit, a report in the form of Exhibit F hereto, appropriately completed with
the information for every outstanding Letter of Credit issued by such L/C
Issuer.


(c)          Drawings and Reimbursements; Funding of Participations.


(i)          Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the applicable L/C Issuer shall
notify Ashland and the Administrative Agent thereof.  Not later than 11:00 a.m.
(or, in the case of a Letter of Credit denominated in Euros or Pounds Sterling,
not later than noon) on the date of any payment by the applicable L/C Issuer
under a Letter of Credit (each such date, an “Honor Date”), Ashland shall
reimburse such L/C Issuer through the Administrative Agent in an amount in the
applicable currency of such drawing equal to the amount of such drawing;
provided that, if notice of any drawing permitted hereunder is not provided to
Ashland prior to 9:00 a.m. on the Honor Date, then Ashland shall reimburse such
L/C Issuer through the Administrative Agent in an amount equal to the amount of
such drawing on the next succeeding Business Day and such extension of time
shall be reflected in computing fees in respect of the applicable Letter of
Credit.  If Ashland fails to so reimburse such L/C Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and the amount of such Revolving Credit Lender’s Applicable Revolving Credit
Percentage thereof.  In such event, Ashland shall be deemed to have requested a
Revolving Credit Borrowing of Base Rate Loans in Dollars to be disbursed on the
Honor Date (or the next succeeding Business Day, as the case may be) in an
amount equal to the Dollar Equivalent of the Unreimbursed Amount (determined as
of the Honor Date), without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Loans, but subject to the amount of the
unutilized portion of the Revolving Credit Commitments and the conditions set
forth in Section 4.02 (other than the delivery of a Committed Loan Notice).  Any
notice given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.


(ii)          Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the applicable L/C Issuer at the Administrative Agent’s Office in an
amount equal to its Applicable Revolving Credit Percentage of the Unreimbursed
Amount not later than 2:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Revolving Credit Lender that so makes funds available shall
be deemed to have made a Loan (which, solely in the case of a drawing
denominated in Dollars, shall be a Base Rate Loan) under the Revolving Credit
Facility to Ashland in such amount.  The Administrative Agent shall remit the
funds so received to such L/C Issuer.


-45-

--------------------------------------------------------------------------------





(iii)        With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Credit Borrowing because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, Ashland shall be
deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in an
amount equal to, and denominated in the applicable currency of, the Unreimbursed
Amount that is not so refinanced, which L/C Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the Default Rate. 
In such event, each Revolving Credit Lender shall make the payment set forth in
Section 2.03(c)(ii) regardless of the satisfaction of the conditions set forth
in Section 4.02 and such Revolving Credit Lender’s payment to the Administrative
Agent for the account of such L/C Issuer pursuant to Section 2.03(c)(ii) shall
be deemed payment in respect of its participation in such L/C Borrowing and
shall constitute an L/C Advance from such Lender in satisfaction of its
participation obligation under this Section 2.03.


(iv)         Until each Revolving Credit Lender funds its Revolving Credit Loan
or L/C Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C
Issuer for any amount drawn under any Letter of Credit, interest in respect of
such Lender’s Applicable Revolving Credit Percentage of such amount shall be
solely for the account of such L/C Issuer.


(v)          Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or L/C Advances to reimburse the applicable L/C Issuer for amounts drawn
under Letters of Credit, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against such L/C Issuer, Ashland or any other Person for
any reason whatsoever, (B) the occurrence or continuance of a Default, or (C)
any other occurrence, event or condition, whether or not similar to any of the
foregoing.  No such making of an L/C Advance shall relieve or otherwise impair
the obligation of Ashland to reimburse such L/C Issuer for the amount of any
payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.


(vi)          If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of any L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), such L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by such L/C Issuer in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by such L/C Issuer in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s committed Loan
included in the relevant committed Borrowing or L/C Advance in respect of the
relevant L/C Borrowing, as the case may be.  A certificate of such L/C Issuer
submitted to any Revolving Credit Lender (through the Administrative Agent) with
respect to any amounts owing under this Section 2.03(c)(vi) shall be conclusive
absent manifest error.


(d)          Repayment of Participations.


(i)          At any time after any L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Credit Lender such Lender’s
L/C Advance in respect of such payment in accordance with Section 2.03(c), if
the Administrative Agent receives for the account of such L/C Issuer any payment
in respect of the related Unreimbursed Amount or interest thereon (whether
directly from Ashland or otherwise, including proceeds of Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Lender its Applicable Revolving Credit Percent-


-46-

--------------------------------------------------------------------------------





age thereof in the applicable currency of such Letter of Credit in the same
funds as those received by the Administrative Agent.


(ii)          If any payment received by the Administrative Agent for the
account of any L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by such L/C Issuer in its discretion),
each Revolving Credit Lender shall pay to the Administrative Agent for the
account of such L/C Issuer its Applicable Revolving Credit Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Federal Funds Rate from time to time in effect.  The obligations of
the Lenders under this clause (ii) shall survive the payment in full of the
Obligations and the termination of this Agreement.


(e)          Obligations Absolute.  The obligation of Ashland to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:


(i)          any lack of validity or enforceability of such Letter of Credit,
this Agreement or any other Loan Document;


(ii)          the existence of any claim, counterclaim, setoff, defense or other
right that Ashland or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), such L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;


(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;


(iv)          any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or


(v)          any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, Ashland or any
of its Subsidiaries;


provided that the foregoing shall not excuse any L/C Issuer from liability to
Ashland or any Subsidiary to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are waived by Ashland or such
Subsidiary to the extent permitted by applicable Law) suffered by Ashland or
such Subsidiary that are caused by such L/C Issuer’s gross negligence or willful
misconduct.


Ashland shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Ashland’s instructions or other irregularity, Ashland will
immediately notify the applicable L/C Issuer.  Ashland shall be conclusively


-47-

--------------------------------------------------------------------------------





deemed to have waived any such claim against such L/C Issuer and its
correspondents unless such notice is given as aforesaid.


(f)          Role of L/C Issuer.  Each Lender and Ashland agree that, in paying
any drawing under a Letter of Credit, the L/C Issuers shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuers shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or a Majority in Interest
of the Revolving Credit Lenders, as applicable; (ii) any action taken or omitted
in the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document.  Ashland hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude Ashland’s pursuing such
rights and remedies as it may have against the beneficiary or transferee at law
or under any other agreement.  None of the L/C Issuers, the Administrative
Agent, any of their respective Related Parties or any correspondent, participant
or assignee of any L/C Issuer shall be liable or responsible for any of the
matters described in clauses (i) through (v) of Section 2.03(e); provided,
however, that anything in such clauses to the contrary notwithstanding, Ashland
may have a claim against an L/C Issuer, and an L/C Issuer may be liable to
Ashland, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by Ashland which Ashland proves
were caused by such L/C Issuer’s willful misconduct or gross negligence or such
L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit.  In
furtherance and not in limitation of the foregoing, the L/C Issuers may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuers shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.


(g)          Cash Collateral.  Upon the request of any L/C Issuer, (i) if the
applicable L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing, (ii) if,
after the issuance of any Letter of Credit, any Revolving Credit Lender becomes
a Defaulting Lender or (iii) if, as of the Letter of Credit Expiration Date, any
L/C Obligation for any reason remains outstanding, then Ashland shall, in each
case, as promptly as practicable (and in any event within two Business Days)
Cash Collateralize, as applicable, in an amount in Dollars sufficient to cover
all Fronting Exposure (after giving effect to Section 2.15(a)(iv) and any Cash
Collateral provided by the Defaulting Lender), (A) the then Outstanding Amount
of all L/C Obligations owing to the applicable L/C Issuer or (B) in the case of
clause (ii) above, the Applicable Revolving Credit Percentage of such Defaulting
Lender of the then Outstanding Amount of all L/C Obligations owing to the
applicable L/C Issuer, or, in the case of clause (iii), provide a back-to-back
letter of credit in a face amount at least equal to the then undrawn amount of
such L/C Obligation from an issuer and in form and substance reasonably
satisfactory to the applicable L/C Issuer.  Sections 2.05 and 8.02(c) set forth
certain additional requirements to deliver Cash Collateral hereunder.  Ashland
hereby grants to the Administrative Agent, for the benefit of the applicable L/C
Issuer and the Revolving Credit Lenders, a security interest in all such cash,
deposit accounts and all balances therein and all proceeds of the foregoing. 
Cash Collateral shall be maintained in blocked, non-interest bearing deposit
accounts at the Administrative Agent or the applicable L/C Issuer.  If at any
time the Administrative Agent determines that any funds held as Cash Collateral
are subject to any right or claim of any Person other than the Administrative
Agent or the applicable L/C Issuer or that the total


-48-

--------------------------------------------------------------------------------





amount of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations, Ashland will, forthwith upon demand by the Administrative Agent,
pay to the Administrative Agent or the applicable L/C Issuer, as additional
funds to be deposited as Cash Collateral, an amount equal to the excess of (x)
such aggregate Outstanding Amount over (y) the total amount of funds, if any,
then held as Cash Collateral that the Administrative Agent determines to be free
and clear of any such right and claim.  Upon the drawing of any Letter of Credit
for which funds are on deposit as Cash Collateral, such funds shall be applied,
to the extent permitted under applicable Laws, to reimburse the applicable L/C
Issuer.  To the extent that, at any time, the amount of Cash Collateral exceeds
the aggregate Outstanding Amount of all L/C Obligations at such time and so long
as no Event of Default has occurred and is continuing, the excess shall be
promptly refunded to Ashland.


(h)          Applicability of ISP and UCP.  Unless otherwise expressly agreed by
the applicable L/C Issuer and Ashland when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), (i)
the rules of the ISP shall apply to each standby Letter of Credit, and (ii) the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance, shall apply to each commercial Letter of Credit.


(i)          Letter of Credit Fees.  Ashland shall pay to the Administrative
Agent for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate times the
Dollar Equivalent (determined as of the applicable date of determination) of the
daily amount available to be drawn under such Letter of Credit; provided,
however, any Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this Section 2.03 shall be payable, to the maximum extent
permitted by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Applicable Revolving Credit Percentages
allocable to such Letter of Credit pursuant to Section 2.15(a)(iv), with the
balance of such fee, if any, payable to the L/C Issuer for its own account.  For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06.  Letter of Credit Fees shall be (i) due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears.  If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.  Notwithstanding anything to the contrary contained herein, upon the
request of the Majority in Interest of the Revolving Credit Lenders, while any
Event of Default pursuant to Section 8.01(a) exists, all overdue Letter of
Credit Fees shall accrue at the Default Rate.  Fees payable under this Section
2.03(i) with respect to any Letter of Credit shall be payable in Dollars.


(j)          Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  Ashland shall pay directly to the respective L/C Issuer for its own
account a fronting fee in Dollars with respect to each Letter of Credit issued
by such L/C Issuer, at a rate separately agreed to between Ashland and such L/C
Issuer, computed on the Dollar Equivalent (determined as of the applicable date
of determination) of the daily amount available to be drawn under such Letter of
Credit on a quarterly basis in arrears.  Such fronting fee shall be due and
payable on the tenth Business Day after the end of each March, June, September
and December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand.  For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit


-49-

--------------------------------------------------------------------------------





shall be determined in accordance with Section 1.06.  In addition, Ashland shall
pay directly to such L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect.  Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.  Fees payable under this Section
2.03(j) with respect to any Letter of Credit shall be payable in Dollars.


(k)          Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.


(l)          Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, Ashland shall be
obligated to reimburse the applicable L/C Issuer hereunder for any and all
drawings under such Letter of Credit.  Ashland hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of Ashland, and that Ashland’s business derives substantial benefits
from the businesses of such Subsidiaries.


(m)          Resignation of any L/C Issuer. Any L/C Issuer may resign at any
time by giving 30 days’ prior notice to the Administrative Agent, the Lenders
and Ashland.  After the resignation of an L/C Issuer hereunder, the retiring L/C
Issuer shall remain a party hereto and shall continue to have all the rights and
obligations of an L/C Issuer under this Agreement and the other Loan Documents
with respect to Letters of Credit issued by it prior to such resignation, but
shall not be required to issue additional Letters of Credit or to extend, renew
or increase any existing Letter of Credit.


2.04        Swing Line Loans.


(a)          The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender agrees it may, in reliance upon the agreements of
the other Revolving Credit Lenders set forth in this Section 2.04, in its sole
discretion make loans in Dollars (each such loan, a “Swing Line Loan”) to either
Borrower from time to time on any Business Day during the Availability Period in
an aggregate amount not to exceed at any time outstanding the amount of the
Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Applicable Revolving Credit Percentage of the Outstanding
Amount of Revolving Credit Loans and L/C Obligations of the Lender acting as
Swing Line Lender, may exceed the amount of such Lender’s Revolving Credit
Commitment; provided that the Swing Line Lender shall be under no obligation to
make Swing Line Loans at any time if any Lender is at such time a Defaulting
Lender hereunder (unless that Defaulting Lender’s participation in the Swing
Line Loan would be reallocated, in full, to non-Defaulting Lenders in accordance
with Section 2.15(a)(iv)); provided, further, however, that after giving effect
to any Swing Line Loan, (i) the Total Revolving Credit Outstandings shall not
exceed the Revolving Credit Facility at such time and (ii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender
at such time, plus such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all L/C Obligations at such time, plus
such Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all Swing Line Loans at such time shall not exceed such
Revolving Credit Lender’s Revolving Credit Commitment, and provided, further,
that neither Borrower shall use the proceeds of any Swing Line Loan to refinance
any outstanding Swing Line Loan.  Within the foregoing limits, and subject to
the other terms and conditions hereof, either Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04. 
Each Swing Line Loan shall bear interest only at a rate based on the Base Rate. 
Immediately upon the making of a Swing Line Loan, each Revolving Credit Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the


-50-

--------------------------------------------------------------------------------





product of such Revolving Credit Lender’s Applicable Revolving Credit Percentage
times the principal amount of such Swing Line Loan.


(b)          Borrowing Procedures.  Each Swing Line Borrowing shall be made upon
the applicable Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone.  Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date or such later time on the requested
borrowing date as may be approved by the Swing Line Lender in its sole
discretion, and shall specify (i) the amount to be borrowed, which shall be a
minimum of $100,000 (or, in the case of the Dutch Borrower, $200,000), and (ii)
the requested borrowing date, which shall be a Business Day.  Each such
telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer.  Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof.  Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Revolving Credit Lender) prior to 2:00
p.m. on the date of the proposed Swing Line Borrowing (A) directing the Swing
Line Lender not to make such Swing Line Loan as a result of the limitations set
forth in the first and the second provisos to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the applicable Borrower.


(c)          Refinancing of Swing Line Loans.  (i)The Swing Line Lender at any
time in its sole and absolute discretion may request, on behalf of the
applicable Borrower (which hereby irrevocably authorizes the Swing Line Lender
to so request on its behalf), that each Revolving Credit Lender make a Base Rate
Loan in an amount equal to such Lender’s Applicable Revolving Credit Percentage
of the amount of Swing Line Loans then outstanding.  Such request shall be made
in writing (which written request shall be deemed to be a Committed Loan Notice
for purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Revolving Credit Facility and the conditions set forth in Section 4.02.  The
Swing Line Lender shall furnish Ashland with a copy of the applicable Committed
Loan Notice promptly after delivering such notice to the Administrative Agent. 
Each Revolving Credit Lender shall make an amount equal to its Applicable
Revolving Credit Percentage of the amount specified in such Committed Loan
Notice available to the Administrative Agent in immediately available funds for
the account of the Swing Line Lender at the Administrative Agent’s Office not
later than 1:00 p.m. on the day specified in such Committed Loan Notice,
whereupon, subject to Section 2.04(c)(ii), each Revolving Credit Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
applicable Borrower in such amount.  The Administrative Agent shall remit the
funds so received to the Swing Line Lender.


(ii)          If for any reason any Swing Line Loan cannot be refinanced by such
a Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender shall make the payment set forth in Section
2.04(c)(i) regardless of the satisfaction of the conditions set forth in Section
4.02 and such Revolving Credit Lender’s payment to the Administrative Agent for
the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.


-51-

--------------------------------------------------------------------------------





(iii)          If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing.  If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be.  A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.


(iv)          Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the applicable Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing. 
No such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrowers to repay Swing Line Loans, together with interest as
provided herein.


(d)          Repayment of Participations.  (i)  At any time after any Revolving
Credit Lender has purchased and funded a risk participation in a Swing Line
Loan, if the Swing Line Lender receives any payment on account of such Swing
Line Loan, the Swing Line Lender will distribute to such Revolving Credit Lender
its Applicable Revolving Credit Percentage thereof in the same funds as those
received by the Swing Line Lender.


(ii)          If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Credit Lender shall pay to the Swing Line Lender
its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate.  The Administrative Agent will make such demand upon the request of the
Swing Line Lender.  The obligations of the Lenders under this clause (ii) shall
survive the payment in full of the Obligations and the termination of this
Agreement.


(e)          Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the applicable Borrower for interest on the
Swing Line Loans.  Until each Revolving Credit Lender funds its Base Rate Loan
or risk participation pursuant to this Section 2.04 to refinance such Revolving
Credit Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan,
interest in respect of such Applicable Revolving Credit Percentage shall be
solely for the account of the Swing Line Lender.


(f)          Payments Directly to Swing Line Lender.  The Borrowers shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.


-52-

--------------------------------------------------------------------------------





2.05       Prepayments.


(a)          Optional.


(i)          The Borrowers may, upon notice to the Administrative Agent, at any
time or from time to time voluntarily prepay Term A Loans and Revolving Credit
Loans in whole or in part without premium or penalty; provided that (A) such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(1) three Business Days prior to any date of prepayment of Eurodollar Rate Loans
and (2) on the date of prepayment of Base Rate Loans; (B) any prepayment of
Eurodollar Rate Loans shall be in a principal amount equal to the Borrowing
Minimum or a whole multiple equal to the Borrowing Multiple in excess thereof;
and (C) any prepayment of Base Rate Loans shall be in a principal amount of
$300,000 or a whole multiple of $100,000 in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding.  Each such notice
shall specify the date and amount of such prepayment with respect to each Class
of Loans to be prepaid and the Type(s) of Loans to be prepaid and, if Eurodollar
Rate Loans are to be prepaid, the Interest Period(s) of such Loans.  The
Administrative Agent will promptly notify each applicable Lender of its receipt
of each such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage in respect of the
relevant Facility).  If such notice is given by a Borrower, such Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein; provided that a notice of
optional prepayment may state that such notice is conditional upon the
effectiveness of any facility or instrument refinancing all or a portion of the
outstanding Term A Loans or Revolving Credit Loans and Revolving Credit
Commitments or upon the consummation of an acquisition transaction, in which
case such notice of prepayment may be revoked by the applicable Borrower (by
notice to the Administrative Agent on or prior to the specified date) if such
condition is not satisfied.  Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.


(ii)          Each prepayment of the outstanding Term A Loans pursuant to
Section 2.05(a)(i) shall be applied to the then remaining principal repayment
installments of the Term A Facility as the applicable Borrower directs, and each
prepayment of Term A Loans and Revolving Credit Loans shall be paid to the
Lenders in accordance with their respective Applicable Percentages in respect of
each of the relevant Facilities.


(iii)          The Borrowers may, upon notice to the Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (A) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment and
(B) any such prepayment shall be in a minimum principal amount of $100,000. 
Each such notice shall specify the date and amount of such prepayment.  If such
notice is given by a Borrower, such Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.


(b)          Mandatory.


(i)          If for any reason (A) the Total Revolving Credit Outstandings at
any time exceed the Revolving Credit Facility at such time (other than as a
result of any revaluation of the Dollar Equivalent of the Total Revolving Credit
Outstandings on any Revaluation Date in accordance with Section 1.07) or (B) the
Total Revolving Credit Outstandings at any time exceed 103% of the Revolving
Credit Facility at such time (solely as a result of any revaluation of the
Dollar Equivalent of the Total Revolving Credit Outstandings on any Revaluation
Date in accordance with Section 1.07), the Borrowers shall immediately (or, in
the case of clause (B), within two Business Days after receipt of notice from
the Administrative


-53-

--------------------------------------------------------------------------------





Agent of such event) prepay Revolving Credit Loans, L/C Borrowings and Swing
Line Loans and/or Cash Collateralize such L/C Obligations (other than the L/C
Borrowings) in an aggregate amount equal to such excess.


(i)          Prepayments of the Revolving Credit Facility made pursuant to
clause (i) of this Section 2.05(b), first, shall be applied ratably to the L/C
Borrowings and Swing Line Loans, second, shall be applied ratably to the
outstanding Revolving Credit Loans, and, third, shall be used to Cash
Collateralize the remaining L/C Obligations.  Upon the drawing of any Letter of
Credit that has been Cash Collateralized, the funds held as Cash Collateral
shall be applied (without any further action by or notice to or from the
Borrowers) to reimburse the applicable L/C Issuer or the Revolving Credit
Lenders, as applicable.


2.06        Termination or Reduction of Commitments.


(a)          Optional.  The Borrowers may, upon notice to the Administrative
Agent, terminate the Revolving Credit Facility, the Letter of Credit Sublimit,
the Swing Line Sublimit or the Term A Commitments or from time to time
permanently reduce the Revolving Credit Facility, the Letter of Credit Sublimit,
the Swing Line Sublimit or the Term A Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
three Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof and (iii) the Borrowers shall not
terminate or reduce (A) the Revolving Credit Facility if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving Credit
Outstandings would exceed the Revolving Credit Facility, (B) the Letter of
Credit Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit or (C) the Swing Line Sublimit if, after giving effect thereto
and to any concurrent prepayments hereunder, the Outstanding Amount of Swing
Line Loans would exceed the Swing Line Sublimit.  A notice of termination or
reduction of the Revolving Credit Facility, the Letter of Credit Sublimit, the
Swing Line Sublimit or the Term A Commitments delivered by the Borrowers may
state that such notice is conditioned upon the effectiveness of any facility or
instrument refinancing all or a portion of the outstanding Term A Commitments or
Revolving Credit Commitments or upon the consummation of an acquisition
transaction, in which case such notice may be revoked by the Borrowers (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied.


(b)          Mandatory.


(i)          The aggregate Term A Commitments shall be automatically and
permanently reduced to zero at the earlier of (x) the close of business on the
Term A Funding Date and (y) the close of business on the Term A Commitment
Termination Date.


(ii)          If after giving effect to any reduction or termination of
Revolving Credit Commitments under this Section 2.06, the Letter of Credit
Sublimit or the Swing Line Sublimit exceeds the Revolving Credit Facility at
such time, the Letter of Credit Sublimit or the Swing Line Sublimit, as the case
may be, shall be automatically reduced by the amount of such excess.


(c)          Application of Commitment Reductions; Payment of Fees.  The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of the Letter of Credit Sublimit, the Swing Line Sublimit, the
Revolving Credit Commitments or the Term A Commitments under this Section 2.06. 
Upon any reduction of the Revolving Credit Commitments, the Revolving Credit
Commitment of each Revolving Credit Lender shall be reduced by such Lender’s
Applicable Revolving Credit Percentage of such reduction amount.  Upon any
reduction of the Term A Commitments, the Term A Commitment of each Term A Lender
shall be reduced by such Lender’s Applicable Term A Percentage of such reduction


-54-

--------------------------------------------------------------------------------





amount.  All fees in respect of the Revolving Credit Facility accrued until the
effective date of any termination of the Revolving Credit Facility shall be paid
on the effective date of such termination.


2.07        Repayment of Loans.


(a)          Term A Loans.  Ashland shall repay to the Term A Lenders the
aggregate principal amount of all Term A Loans outstanding on the last Business
Day of each March, June, September and December of each year (commencing on the
applicable day of the first full fiscal quarter of Ashland after the Closing
Date) and on the applicable Maturity Date for the Term A Facility (each such
date being referred to as an “Term A Loan Installment Date”), in an aggregate
principal amount (which amount shall be reduced as a result of the application
of prepayments in accordance with the order of priority set forth in Section
2.05(a)(ii)) equal to:


(i)          0.00% of the aggregate principal amount of such Term A Loans funded
on the Term A Funding Date on each Term A Loan Installment Date occurring on or
prior to the second anniversary of the Closing Date;


(ii)          1.25% of the aggregate principal amount of such Term A Loans
funded on the Term A Funding Date on each Term A Loan Installment Date occurring
after the second anniversary, but on or prior to the third anniversary, of the
Closing Date;


(iii)          2.50% of the aggregate principal amount of such Term A Loans
funded on the Term A Funding Date on each Term A Loan Installment Date occurring
after the third anniversary, but on or prior to the fourth anniversary, of the
Closing Date; and


(iv)          5.00% of the aggregate principal amount of such Term A Loans
funded on the Term A Funding Date on each Term A Loan Installment Date occurring
after the fourth anniversary of the Closing Date; provided, however, that the
final principal repayment installment of the Term A Loans shall be repaid on the
Maturity Date for the Term A Facility and in any event shall be in an amount
equal to the aggregate principal amount of all Term A Loans outstanding on such
date.


(b)          Revolving Credit Loans.  The Borrowers shall repay to the Revolving
Credit Lenders on the Maturity Date for the Revolving Credit Facility the
aggregate principal amount of all Revolving Credit Loans outstanding on such
date.


(c)          Swing Line Loans.  The Borrowers shall repay each Swing Line Loan
on the earlier to occur of (i) the date ten Business Days after such Loan is
made and (ii) the Maturity Date for the Revolving Credit Facility.


2.08        Interest.


(a)          Subject to the provisions of Section 2.08(b), (i) each Eurodollar
Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Rate for such
Facility; (ii) each Base Rate Loan under a Facility shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for such
Facility; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for the Revolving Credit
Facility.


-55-

--------------------------------------------------------------------------------





(b)          (i) If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.


(ii)          If any amount (other than principal of any Loan) payable by either
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.


(c)          Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.


(d)          Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.


2.09        Fees.  In addition to certain fees described in Sections 2.03(i) and
(j):


(a)          Commitment Fees.


(i) Ashland shall pay to the Administrative Agent for the account of each
Revolving Credit Lender in accordance with its Applicable Revolving Credit
Percentage, a commitment fee equal to the Applicable Fee Rate times the actual
daily amount by which the Revolving Credit Facility exceeds the sum of (i) the
Outstanding Amount of Revolving Credit Loans and (ii) the Outstanding Amount of
L/C Obligations.  The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period.  The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Fee Rate
during any quarter, the actual daily amount shall be computed and multiplied by
the Applicable Fee Rate separately for each period during such quarter that such
Applicable Fee Rate was in effect.


(ii) Ashland shall pay to the Administrative Agent for the account of each Term
A Lender in accordance with its Applicable Term A Percentage, a ticking fee
equal to the Applicable Fee Rate times the actual daily amount of the Term A
Commitments.  The ticking fee shall accrue at all times from and after the date
that is 61 days after the Closing Date to the Term A Commitment Termination Date
for so long as any Term A Commitments remain outstanding, including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable in arrears on the earlier of (x) the date of the initial
funding of the Term A Loans and (y) the Term A Commitment Termination Date (or,
if earlier, the date on which all Term A Commitments have been terminated in
accordance with Section 2.06(a)).  The ticking fee shall be calculated quarterly
in arrears, and if there is any change in the Applicable Fee Rate during any
quarter, the actual daily amount shall be computed and multiplied by the
Applicable Fee Rate separately for each period during such quarter that such
Applicable Fee Rate was in effect.


-56-

--------------------------------------------------------------------------------





(b)          Other Fees.


(i)          Ashland shall pay to the Administrative Agent and each Arranger for
their own respective accounts, fees as separately agreed among Ashland and the
Administrative Agent or such Arranger, as the case may be.  Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.


(ii)          Ashland shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified. 
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.


2.10        Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.


(a)          All computations of interest for Base Rate Loans (including Base
Rate Loans determined by reference to the Eurodollar Rate) shall be made on the
basis of a year of 365 or 366 days, as applicable, and actual days elapsed, and
all computations of interest for Loans denominated in Pounds Sterling shall be
made on the basis of a year of 365 days and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid; provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.


(b)          If, as a result of any restatement of or other adjustment to the
financial statements of Ashland or for any other reason, Ashland or the Lenders
reasonably determine that (i) the Consolidated Net Leverage Ratio as calculated
by Ashland as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Net Leverage Ratio would have resulted in higher
pricing for such period, then the Borrowers shall immediately and retroactively
be obligated to pay to the Administrative Agent for the account of the
applicable Lenders or the applicable L/C Issuer, as the case may be, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrowers under the
Bankruptcy Code of the United States or the Dutch Bankruptcy Act
(Faillissementswet), automatically and without further action by the
Administrative Agent, any Lender or any L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period.  This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
any L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(i) or
2.08(b) or under Article VIII.  The Borrowers’ obligations under this paragraph
shall survive the termination of the Aggregate Commitments and the repayment of
all other Obligations hereunder.


2.11        Evidence of Debt.


(a)          The Credit Extensions made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business.  The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon.  Any failure to so record or
any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrowers hereunder to pay any amount owing with respect to
the Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and


-57-

--------------------------------------------------------------------------------





records of the Administrative Agent shall control in the absence of manifest
error.  Upon the request of any Lender made through the Administrative Agent,
Ashland, and the Dutch Borrower if applicable, shall execute and deliver to such
Lender (through the Administrative Agent) a Note, which shall evidence such
Lender’s Loans in addition to such accounts or records.  Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.


(b)          In addition to the accounts and records referred to in Section
2.11(a), each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit and Swing Line Loans.  In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.


2.12        Payments Generally; Administrative Agent’s Clawback.


(a)          General.  All payments to be made by the Borrowers shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in the currency as specified herein (or, if no such currency is
so specified, Dollars) and in immediately available funds not later than 2:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage in respect of the relevant
Facility (or other applicable share as provided herein) of such payment in like
funds as received by wire transfer to such Lender’s Lending Office.  All
payments received by the Administrative Agent after 2:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.  If any payment to be made by the Borrowers shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected on
computing interest or fees, as the case may be.  For the avoidance of doubt, all
payments made by the Borrowers hereunder with respect to principal of and
interest on Loans denominated in Euros or Pound Sterlings shall be made in such
currency to such account as may be specified by the Administrative Agent.  If,
for any reason, either Borrower is prohibited by any Law from making any
required payment hereunder in Euros or Pound Sterlings, such Borrower shall make
such payment in Dollars in the Dollar Equivalent (determined as of the
applicable date of determination) of such currency’s payment amount.


(b)          Funding by Lenders; Presumption by Administrative Agent.  Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed time of any Borrowing of Loans that such Lender will not make available
to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Borrowing of
Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the applicable Borrower a corresponding amount. 
In such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the applicable Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to such Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by such Borrower, the interest rate applicable
to Base Rate


-58-

--------------------------------------------------------------------------------





Loans.  If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing.  Any payment by either Borrower
under this Section 2.12(b) shall be without prejudice to any claim such Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.


(c)          Payments by Borrowers; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from the applicable
Borrower prior to the time at which any payment is due to the Administrative
Agent for the account of the Lenders or any L/C Issuer hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Appropriate Lenders or the
applicable L/C Issuer, as the case may be, the amount due.  In such event, if
the applicable Borrower has not in fact made such payment, then each of the
Appropriate Lenders or the applicable L/C Issuer, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or such L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, (A) if such amount is denominated in Dollars, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) if such
amount is denominated in Euros or Pound Sterlings, the rate reasonably
determined by the Administrative Agent to be its cost of funding such amount.


A notice of the Administrative Agent to any Lender or either Borrower with
respect to any amount owing under this subsection (c) shall be conclusive,
absent manifest error.


(d)          Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the applicable Borrower by the Administrative
Agent because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.


(e)          Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Term A Loans and Revolving Credit Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 10.04(c) are several and not joint.  The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Section
10.04(c).


(f)          Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.


(g)          Insufficient Funds.  If at any time insufficient funds are received
by and available to the Administrative Agent to pay fully all amounts of
principal, L/C Borrowings, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and L/C Borrowings then due hereunder, rata-


-59-

--------------------------------------------------------------------------------





bly among the parties entitled thereto in accordance with the amounts of
principal and L/C Borrowings then due to such parties.


2.13        Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any of the Facilities due and payable to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations in respect of such Facility due and payable to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Obligations in respect of such Facility due and payable to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all the Lenders at such time or (b) Obligations in respect of any of such
Facility owing (but not due and payable) to such Lender hereunder and under the
other Loan Documents at such time in excess of its ratable share (according to
the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of such Facility owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time) of payment on
account of the Obligations in respect of such Facility owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders in respect of such Facility ratably
in accordance with the aggregate amount of Obligations in respect of such
Facility then due and payable to the Lenders or owing (but not due and payable)
to the Lenders, as the case may be; provided that:


(a)          if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and


(b)          the provisions of this Section 2.13 shall not be construed to apply
to (A) any payment made by a Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than to the applicable Borrower or any Subsidiary
thereof (as to which the provisions of this Section 2.13 shall apply) or (C)
Cash Collateral or other security given by either Borrower or any Lender to the
L/C Issuer pursuant to this Agreement.


Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.


2.14        Increase in Facility.


(a)          Request for Increase.  Upon notice to the Administrative Agent, the
Borrowers may at any time and from time to time request (x) an increase in the
Revolving Credit Facility (the “Incremental Revolving Commitments”) by an amount
(for all such requests, together with all requests pursuant to clause (y) below)
not exceeding the greater of (A) $500,000,000 and (B) an amount equal to 1.00x
Consolidated EBITDA for the most recently ended four fiscal quarter period of
Ashland (as set forth in the applicable Compliance Certificate delivered
pursuant to Section 6.02(a)); provided that any such request


-60-

--------------------------------------------------------------------------------





for an increase shall be in a minimum amount of $5,000,000, and/or (y) an
increase in the Term A Facility (each, an “Incremental Term Loan Commitment” and
the loans made pursuant thereto, the “Incremental Term Loans”) by an amount (for
all such requests, together with all requests pursuant to clause (x) above) not
exceeding the greater of (A) $500,000,000 and (B) an amount equal to 1.00x
Consolidated EBITDA for the most recently ended four fiscal quarter period of
Ashland (as set forth in the applicable Compliance Certificate delivered
pursuant to Section 6.02(a)); provided that any such request for an increase
shall be in a minimum amount of $5,000,000.


(b)          Additional Lenders.  Each request for increase pursuant to Section
2.14(a) shall specify the identity of each Eligible Assignee to whom the
Borrowers propose any portion of such increased Incremental Revolving
Commitments or such increased Incremental Term Loan Commitments be allocated and
the amounts of such allocations; provided that any existing Lender approached to
provide all or a portion of the increased Incremental Revolving Commitments or
the increased Incremental Term Loan Commitments may elect or decline, in its
sole discretion, to provide such increased Incremental Revolving Commitments or
such increased Incremental Term Loan Commitments.  Any such allocation to an
Eligible Assignee shall be subject to the approval of the Administrative Agent
and (solely with respect to an Incremental Revolving Commitment) each L/C Issuer
and the Swing Line Lender (which approvals shall not be unreasonably withheld).


(c)          Effective Date and Allocations.  If the Revolving Credit Facility
or Term A Facility is increased in accordance with this Section 2.14, the
Administrative Agent and Ashland shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase or
creation.  The Administrative Agent shall promptly notify Ashland and the
Lenders of the final allocation of such increase or creation and the Increase
Effective Date.


(d)          Conditions to Effectiveness of Increase.  As a condition precedent
to such increase, (w) the Borrowers shall deliver to the Administrative Agent a
certificate of each Borrower (or, in the case of an increase of the Term A
Facility, of Ashland) dated as of the Increase Effective Date signed by a
Responsible Officer (i) certifying and attaching the resolutions adopted by each
Borrower (or, in the case of an increase of the Term A Facility, by Ashland)
approving or consenting to such increase, and (ii) certifying that, before and
after giving effect to such increase or creation, (A) the representations and
warranties contained in Article V and the other Loan Documents are true and
correct in all material respects (except that any representation and warranty
that is qualified as to “materiality” or “Material Adverse Effect” shall be true
and correct in all respects) on and as of the Increase Effective Date, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
(or in all respects, as the case may be) as of such earlier date, and except
that for purposes of this Section 2.14, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 (provided that, notwithstanding the requirements
of Section 4.02, if the Incremental Revolving Commitments or the Incremental
Term Loan Commitments are to be used to finance a Limited Condition Acquisition,
then the condition specified in this clause (A) may be limited to (x) customary
specified representations and warranties with respect to Ashland and the
Subsidiaries and (y) customary specified acquisition agreement representations
and warranties with respect to the Person to be acquired), (B) no Default or
Event of Default has occurred and is continuing or will result from such
increase and the use of proceeds thereof (provided that, notwithstanding the
requirements of Section 4.02, if the Incremental Revolving Commitments or the
Incremental Term Loan Commitments are to be used to finance a Limited Condition
Acquisition, then the condition specified in this clause (B) may be limited to
Defaults described in clauses (a) and (f) of Section 8.01) and (C) Ashland shall
be in compliance, on a Pro Forma Basis after giving effect to such increase and
the use of proceeds thereof, with the financial covenants set forth in Section
7.11 for the most recently ended Measurement Period for which financial
statements have been delivered pursuant to Section 6.01 (with respect to
Incremental Revolving Commit-


-61-

--------------------------------------------------------------------------------





ments, assuming a full borrowing of the Incremental Revolving Loans thereunder),
(x) to the extent that the increase of the Commitments shall take the form of
Incremental Revolving Commitments, the terms and provisions of Loans made
pursuant to such Incremental Revolving Commitments (the “Incremental Revolving
Loans”) shall be identical to the Revolving Credit Loans and (y) to the extent
that the increase of the Commitments shall take the form of an increase of the
Term A Facility, the terms and provisions of the Incremental Term Loans made
pursuant to such Incremental Term Loan Commitments shall be identical to the
Loans of the Term A Facility.  Unless otherwise specifically provided herein,
all references in the Loan Documents to Revolving Credit Loans or Term A Loans
shall be deemed to include references to Incremental Revolving Loans and
Incremental Term Loans, as applicable, and all references to Loans shall be
deemed to include references to Incremental Revolving Loans and Incremental Term
Loans, in each case, made pursuant to any Incremental Revolving Commitments and
Incremental Term Loan Commitments, respectively, made under this Section 2.14. 
With respect to the Incremental Revolving Commitments, the Borrowers shall
prepay any Base Rate Loans outstanding on any Increase Effective Date and all
Eurodollar Rate Loans at the earlier of the end of the then current Interest
Period with respect thereto or the occurrence of an Event of Default (and pay
any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Revolving Credit Loans ratable with any
revised Applicable Revolving Credit Percentages arising from any nonratable
increase in the Revolving Credit Commitments under this Section 2.14; provided
that any prepayment required pursuant to this sentence can be funded with the
proceeds of one or more concurrent Borrowings under the Revolving Credit
Facility.  With respect to the Incremental Revolving Commitments, on any
Increase Effective Date, each Revolving Credit Lender that increased its
Revolving Credit Commitment pursuant to this Section 2.14 and each Revolving
Credit Lender that became a Revolving Credit Lender in connection with this
Section 2.14 (i) will be deemed to have purchased a participation in each then
outstanding Eurodollar Rate Loan that remains unpaid and Letter of Credit equal
to its Applicable Revolving Credit Percentage of such Revolving Credit Loan or
Letter of Credit and the participation of each other Revolving Credit Lender in
such Letter of Credit shall be adjusted accordingly and (ii) will acquire (and
will pay to the Administrative Agent, for the account of each Revolving Credit
Lender, in immediately available funds, an amount equal to) its Applicable
Revolving Credit Percentage of all Unreimbursed Amounts, including all L/C
Borrowings.  Incremental Revolving Commitments and Incremental Term Loan
Commitments shall be evidenced by a joinder agreement satisfactory to the
Administrative Agent and Ashland.  Notwithstanding any other provision of any
Loan Document, the Loan Documents may be amended by the Administrative Agent and
the Borrowers (which amendment shall not require the consent of any Lender,
other than any Lender participating in the applicable Incremental Revolving
Commitments or Incremental Term Loan Commitments, as the case may be) in order
to make any modifications, if necessary, to provide for Incremental Revolving
Commitments and Incremental Term Loan Commitments and loans thereunder,
including, for the avoidance of doubt, modifications to the amortization
schedule to reflect any increase in the Term A Facility.  Any upfront fees,
arrangement fees or other similar fees for any Incremental Revolving Commitments
or Incremental Term Loan Commitments shall be as agreed between the Borrowers
and the applicable lenders providing such Incremental Revolving Commitments or
Incremental Term Loan Commitments.


(e)          Conflicting Provisions.  This Section 2.14 shall supersede any
provisions in Sections 2.13 or 10.01 to the contrary.


2.15        Defaulting Lenders.


(a)          Adjustments.  Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


-62-

--------------------------------------------------------------------------------





(i)          Waivers and Amendments.  That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 10.01.


(ii)          Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent under this Agreement
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VIII or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender), shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by that Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by that Defaulting Lender to any L/C Issuer or the
Swing Line Lender hereunder; third, if so determined by the Administrative Agent
or requested by any L/C Issuer, to be held as Cash Collateral for future funding
obligations of that Defaulting Lender of any participation in any Letter of
Credit; fourth, as Ashland may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and Ashland, to be held in a non-interest bearing deposit
account and released pro rata in order to (x) satisfy obligations of that
Defaulting Lender to fund Loans under this Agreement and (y) Cash Collateralize
the L/C Issuers’ future Fronting Exposure with respect to such Defaulting Lender
with respect to future Letters of Credit issued under this Agreement, in
accordance with Section 2.03(g); sixth, to the payment of any amounts owing to
the Lenders, the L/C Issuers or the Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, any L/C
Issuer or the Swing Line Lender against that Defaulting Lender as a result of
that Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to either Borrower as a result of any judgment of a court of
competent jurisdiction obtained by such Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in Section
4.02 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or L/C Borrowings
owed to, that Defaulting Lender until such time as all Loans and funded and
unfunded participations in L/C Obligations and Swing Line Loans are held by the
Lenders pro rata in accordance with the Commitments under the applicable
Facility without giving effect to Section 2.15(a)(iv).  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.  Promptly (x) upon a Lender ceasing to be a Defaulting Lender in
accordance with Section 2.15(b) or (y) following termination of this Agreement
(including the termination of all Letters of Credit issued hereunder) and the
payment of all amounts owed under this Agreement (other than unasserted
contingent obligations which by their terms survive the termination of this
Agreement), all remaining amounts, if any, held in a deposit account pursuant to
this Section 2.15(a) shall be returned to such Lender or Defaulting Lender, as
applicable.


(iii)          Certain Fees.  That Defaulting Lender (x) shall not be entitled
to receive any commitment fee pursuant to Section 2.09(a) for any period during
which such Lender is a Defaulting Lender (and Ashland shall not be required to
pay any such fee that otherwise would have


-63-

--------------------------------------------------------------------------------





been required to have been paid to that Defaulting Lender) and (y) shall be
limited in its right to receive Letter of Credit Fees as provided in Section
2.03.


(iv)         Reallocation of Applicable Revolving Credit Percentages to Reduce
Fronting Exposure.  All or any part of that Defaulting Lender’s participation in
L/C Obligations and Swing Line Loans shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable Revolving
Credit Percentages (calculated without regard to that Defaulting Lender’s
Commitment) but only to the extent that such reallocation does not cause the
aggregate Outstanding Amount of the Revolving Credit Loans of any Lender plus
such Revolving Credit Lender’s Applicable Revolving Credit Percentage
(calculated without regard to that Defaulting Lender’s Commitments) of the
Outstanding Amount of all L/C Obligations and Swing Line Loans to exceed such
Lender’s Revolving Credit Commitment; provided that each such reallocation shall
be given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists.  Subject to Section 10.20, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a non-Defaulting Lender as a
result of such non-Defaulting Lender’s increased exposure following such
reallocation.


(v)          Cash Collateral; Repayment of Swing Line Loans.  If the
reallocation described in clause (iv) above cannot, or can only partially, be
effected, the Borrowers shall without prejudice to any right or remedy available
to it hereunder or under Law, (x) first, prepay Swing Line Loans in an amount
equal to the Swing Line Lender’s Fronting Exposure with respect to such
Defaulting Lender; provided that such prepayment shall be applied to reduce such
Defaulting Lender’s participation in such Swing Line Loans and shall not reduce
any non-Defaulting Lender’s participation in such Swing Line Loans, and (y)
second, Cash Collateralize the L/C Issuers’ Fronting Exposure with respect to
such Defaulting Lender in accordance with the procedures set forth in Section
2.03(g).


(b)          Defaulting Lender Cure.  If Ashland, the Administrative Agent, each
L/C Issuer and the Swing Line Lender agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
such Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swing Line Loans to be held
on a pro rata basis by the Lenders in accordance with their Applicable 
Percentages of the applicable Facility (without giving effect to Section
2.15(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of either Borrower while such Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from such Lender’s having been a Defaulting Lender.


2.16        Extended Loans and Commitments.


(a)          Ashland may at any time and from time to time request that all or
any portion of the Loans and Commitments of any Class (an “Existing Class”) be
converted to extend the final maturity date of such Loans and Commitments (any
such Loans which have been so converted, “Extended Maturity Loans” and any such
Commitments which have been so converted, “Extended Maturity Commitments”)


-64-

--------------------------------------------------------------------------------





and to provide for other terms consistent with this Section 2.16; provided that
there may be no more than eight different Classes in the aggregate for all Loans
and Commitments under this Agreement without the consent of the Administrative
Agent (which consent shall not be unreasonably withheld, conditioned or
delayed).  In order to establish any Extended Maturity Loans and/or Extended
Maturity Commitments, Ashland shall provide a notice to the Administrative Agent
(who shall provide a copy of such notice to each of the Lenders under the
applicable Existing Class) (an “Extension Request”) setting forth the proposed
terms of the Extended Maturity Loans and/or Extended Maturity Commitments, as
applicable, to be established, which shall be substantially identical to the
Loans under the Existing Class from which such Extended Maturity Loans and/or
Extended Maturity Commitments, as applicable, are to be converted, except that:


(i)          all or any of the scheduled amortization payments of principal of
the Extended Maturity Loans and/or Extended Maturity Commitments (including the
maturity date) may be delayed to later dates than the scheduled amortization
payments of principal of the Loans and/or Commitments (including the maturity
date) of such Existing Class to the extent provided in the applicable Extension
Amendment;


(ii)          the Applicable Rate with respect to the Extended Maturity Loans
and/or Extended Maturity Commitments may be different than the Applicable Rate
for the Loans and/or Commitments of such Existing Class, in each case, to the
extent provided in the applicable Extension Amendment;


(iii)        the Extension Amendment may provide for amendments to the covenants
that apply solely to such Extended Maturity Loans and/or Extended Maturity
Commitments; provided that such amended covenants may be no more restrictive in
the aggregate than the covenants applicable to the applicable Existing Class
under this Agreement after giving effect to the Extension Amendment except after
the Maturity Date with respect to such Existing Class; and


(iv)         the Extension Amendment may provide that optional and mandatory
prepayments pursuant to Section 2.05 be directed to prepay, at Ashland’s option,
first, the applicable Existing Class and, second, the Extended Maturity Loans.


Any Extended Maturity Loans and/or Extended Maturity Commitments converted
pursuant to any Extension Request shall be designated a Class of Extended
Maturity Loans and/or Extended Maturity Commitments for all purposes of this
Agreement; provided that any Extended Maturity Loans and/or Extended Maturity
Commitments converted from an Existing Class may, to the extent provided in the
applicable Extension Amendment, be designated as an increase in any previously
established Class.


(b)          Ashland shall provide the applicable Extension Request to all
Lenders of the Existing Class at least five Business Days prior to the date on
such Lenders are requested to respond.  No Lender shall have any obligation to
agree to have any of its Loans and/or Commitments of any Existing Class
converted into Extended Maturity Loans and/or Extended Maturity Commitments
pursuant to any Extension Request.  Any Lender wishing to have all or any
portion of its Loans and/or Commitments under such Existing Class subject to
such Extension Request converted into Extended Maturity Loans and/or Extended
Maturity Commitments, as applicable (such Lender, an “Extending Lender”), shall
notify the Administrative Agent (an “Extension Election”) on or prior to the
date specified in such Extension Request of the amount of its Loans and/or
Commitments under the Existing Class which it has elected to request be
converted into Extended Maturity Loans and/or Extended Maturity Commitments
(subject to any minimum denomination requirements reasonably imposed by the
Administrative Agent); provided that for any Extension Request, Ashland may
establish a maximum amount for such Extended Maturity Loans and/or Extended
Maturity Commitments (an “Extension Maximum Amount”).  In the event that


-65-

--------------------------------------------------------------------------------





the aggregate amount of Loans and/or Commitments under the Existing Class
subject to Extension Elections exceeds the Extension Maximum Amount, then each
Extending Lender’s amount of consented Loans and/or Commitments subject to an
Extension Election shall be reduced on a pro rata basis such that the total
amount of Extended Maturity Loans and/or Extended Maturity Commitments shall
equal the Extension Maximum Amount.


(c)          Extended Maturity Loans and/or Extended Maturity Commitments shall
be established pursuant to an amendment (an “Extension Amendment”) to this
Agreement among the Borrowers, the Administrative Agent and each Extending
Lender, which shall be consistent with the provisions set forth in paragraph (a)
and (b) above (but which shall not require the consent of any other Lender other
than the Extending Lenders (including any changes contemplated by Section
10.01(f)), and which shall, in the case of Extended Maturity Commitments in
respect of the Revolving Credit Facility, make appropriate modifications to this
Agreement (including to the definitions of “Availability Period,” “Revolving
Credit Commitment,” “Fronting Exposure” and “Applicable Revolving Credit
Percentage,” and to Sections 2.03 and 2.04) to provide for issuance of Letters
of Credit and the extension of Swing Line Loans based on such Extended Maturity
Commitments and make any additional modifications, if necessary, to provide for
terms applicable to Extended Maturity Commitments and Extended Maturity Loans
thereunder.  Only Extending Lenders will have their Loans and/or Commitments
converted into Extended Maturity Loans and/or Extended Maturity Commitments and,
at Ashland’s discretion, only Extending Lenders will be entitled to any increase
in pricing or fees in connection with the Extension Amendment.  Each Extension
Amendment shall be binding on the Lenders, the Borrowers and the other parties
hereto.


(d)          In the event that the Administrative Agent determines in its sole
discretion that the allocation of Extended Maturity Loans and/or Extended
Maturity Commitments, in each case to a given Extending Lender, was incorrectly
determined as a result of manifest administrative error in the receipt and
processing of an Extension Election timely submitted by such Lender in
accordance with the procedures set forth in the applicable Extension Amendment,
then the Administrative Agent, the Borrowers and such affected Extending Lender
may (and hereby are authorized to), in their sole discretion and without the
consent of any other Lender, enter into an amendment to this Agreement and the
other Loan Documents (each, a “Corrective Extension Amendment”), which
Corrective Extension Amendment shall (i) provide for the conversion and
extension of Loans and/or Commitments, as the case may be, under the Existing
Class in such amount as is required to cause such Extending Lender to hold
Extended Maturity Loans and/or Extended Maturity Commitments, as the case may
be, of the applicable Class into which such other Loans and/or Commitments, as
the case may be, were initially converted, in the amount such Extending Lender
would have held had such administrative error not occurred and had such
Extending Lender received the minimum allocation of the applicable Loans and/or
Commitments to which it was entitled under the terms of such Extension
Amendment, in the absence of such error, (ii) be subject to the satisfaction of
such conditions as the Administrative Agent, Ashland and such Extending Lender
may agree (including conditions of the type required to be satisfied for the
effectiveness of an Extension Amendment described in Section 2.16(c)), and (iii)
effect such other amendments of the type (with appropriate reference and
nomenclature changes) described in the first sentence of Section 2.16(c).


ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY


3.01       Taxes.


(a)          Payments Free of Certain Taxes; Obligation to Withhold; Payments on
Account of Certain Taxes.


-66-

--------------------------------------------------------------------------------





(1)          All payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes.  If, however, applicable Laws require the applicable Withholding
Agent to withhold or deduct any Tax from or with respect to any such payment,
such Tax shall be withheld or deducted in accordance with such Laws as
determined by such Withholding Agent.


(2)          If the applicable Withholding Agent shall be required by applicable
Laws to withhold or deduct any Taxes, then (A) such Withholding Agent shall
withhold or make such deductions as are determined by such Withholding Agent to
be required, (B) such Withholding Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
applicable Laws, and (C) to the extent that such withholding or deduction is
made on account of Indemnified Taxes imposed on or with respect to any payment
by or on account of any obligation of any Loan Party under any Loan Document or
on account of Other Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after all such withholding or deduction has been
made (including any deduction or withholding applicable to additional sums
payable under this Section 3.01) the applicable Lender or the applicable L/C
Issuer (or where the Administrative Agent receives a payment for its own
account, the Administrative Agent) receives an amount equal to the sum it would
have received had no such withholding or deduction been made; provided, however,
that in the case of a Withholding Agent that is not a Loan Party or the
Administrative Agent, the amount payable under this clause (C) shall not exceed
the amount that would have been required to be paid had a Loan Party or the
Administrative Agent been the applicable Withholding Agent.


(b)          Payment of Other Taxes by the Borrowers.  Without limiting the
provisions of Section 3.01(a), but without duplication, the Borrowers shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable Laws.


(c)          Tax Indemnifications.


(1)          Without limiting the provisions of subsection (a) or (b) above,
Ashland (jointly and severally with respect to the obligations of all the
Borrowers) and the Dutch Borrower (solely with respect to the obligations of the
Dutch Borrower) shall indemnify the Administrative Agent, each Lender and each
L/C Issuer, and shall make payment in respect thereof within 10 days after
demand therefor, for the full amount of any Indemnified Taxes imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document or otherwise with respect to any other Loan Document or
any Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted
on or attributable to amounts payable under this Section 3.01) paid or payable
by the Administrative Agent, such Lender or such L/C Issuer, as the case may be,
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Indemnified Taxes or Other Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of any such payment or liability delivered to Ashland by a Lender or an
L/C Issuer (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender or an L/C Issuer, shall be
conclusive absent manifest error.


(2)          Without limiting the provisions of subsection (a), (b) or (c)(1)
above, each Lender and each L/C Issuer, severally and not jointly, shall
indemnify the Loan Parties and the Administrative Agent, and shall make payment
in respect thereof within 10 days after demand therefor, against any Excluded
Taxes attributable to such Lender or such L/C Issuer (as the case may be) that
are payable by the Loan Parties or the Administrative Agent (and any reasonable
expenses arising therefrom or related thereto) as a result of the failure by
such Lender or such L/C Issuer, as the case may be, to deliver, or as a result
of the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or such L/C Issuer, as the case may be, to Ashland or
the Administrative Agent pursuant to Section


-67-

--------------------------------------------------------------------------------





3.01(e), in each case, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  The agreements in
this clause (2) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender or an L/C Issuer, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all Obligations.


(d)          Evidence of Payments.  After any payment of Taxes by a Loan Party
to a Governmental Authority as provided in this Section 3.01, such Loan Party
shall deliver to the Administrative Agent for the benefit of the relevant Lender
or applicable L/C Issuer or the Administrative Agent, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.


(e)          Status of Lenders; Tax Documentation.


(1)          Each Lender and L/C Issuer shall deliver to each Borrower and to
the Administrative Agent, when reasonably requested by such Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit such Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to
withholding, (B) if applicable, the required rate of withholding or deduction,
(C) such Lender’s or such L/C Issuer’s entitlement to any available exemption
from, or reduction of, applicable withholding in respect of any payments to be
made to such Lender or such L/C Issuer by a Loan Party pursuant to this
Agreement or any other Loan Document and (D) whether or not such Lender or such
L/C Issuer is subject to backup withholding or information reporting
requirements or otherwise to establish such Lender’s or such L/C Issuer’s status
for withholding tax purposes in any applicable jurisdiction.


(2)          Without limiting the generality of the foregoing,


(i)     each Lender and each L/C Issuer that is a U.S. Person shall deliver to
Ashland and the Administrative Agent, on or prior to the date on which such
“United States person” became a Lender or an L/C Issuer under this Agreement,
two duly executed original copies of Internal Revenue Service Form W-9; and


(ii)    each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of U.S. federal withholding Tax with
respect to any payments hereunder or under any other Loan Document shall deliver
to Ashland and the Administrative Agent, on or prior to the date on which such
Foreign Lender or L/C Issuer becomes a Lender or an L/C Issuer under this
Agreement, two duly executed original copies of whichever of the following is
applicable:


(I)          in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party, an IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to such tax treaty,


(II)          in the case of a Foreign Lender for whom any payments under this
Agreement constitute income that is effectively connected with such Foreign
Lender’s conduct of a trade or business in the United States, IRS Form W-8ECI
(or successor thereto),


-68-

--------------------------------------------------------------------------------





(III)          in the case of a Foreign Lender that is not the beneficial owner
of payments made under this Agreement (including a partnership or a
participating Foreign Lender), (1) an IRS Form W-8IMY on behalf of itself and
(2) the relevant forms prescribed in clauses (i) and (ii) (I), (II), (IV) and
(V) of this paragraph (e)(2) that would be required of each such beneficial
owners or partners of such partnership if such beneficial owner or partner were
a Lender or an L/C Issuer; provided, however, that if such Foreign Lender is a
partnership (and not a participating Lender) and one or more of its partners are
claiming the exemption for portfolio interest under Section 881(c) of the Code,
such Foreign Lender may provide a Non-Bank Certificate (as described below) on
behalf of such partners,


(IV)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) or Section 871(h) of the
Code, (x) a certificate (substantially in the form of Exhibits G-1 through G-4,
as applicable (a “Non-Bank Certificate”)) to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B)
a “10 percent shareholder” of Ashland within the meaning of Section 881(c)(3)(B)
of the Code or (C) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code, and that no payments are effectively connected with a
U.S. trade or business of such Foreign Lender, and (y) IRS Form W-8BEN or IRS
Form W-8BEN-E,


(V)          any other form prescribed by applicable Laws or such other evidence
satisfactory to Ashland or the Administrative Agent (as applicable) as a basis
for claiming any available exemption from or reduction in U.S. federal
withholding Tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit Ashland or the Administrative Agent to
determine the withholding or deduction required to be made, and


(VI)          if a payment made to a Foreign Lender would be subject to U.S.
federal withholding Tax imposed by FATCA if such Foreign Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Foreign Lender shall deliver to Ashland and the Administrative Agent, at the
time or times prescribed by Law and at such time or times reasonably requested
by Ashland and the Administrative Agent, such documentation prescribed by
applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by Ashland and the
Administrative Agent as may be necessary for Ashland and the Administrative
Agent to comply with its obligations under FATCA, to determine whether such
Foreign Lender has complied with such Foreign Lender’s obligations under FATCA
or to determine the amount, if any, to deduct and withhold from such payment. 
Solely for purposes of this clause (VI), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.


(VII)          Notwithstanding anything to the contrary in this Section
3.01(e)(2), in no event will any Lender or L/C Issuer be required to provide any
documentation such Lender or L/C Issuer is legally ineligible to deliver.


(3)          Each Lender and L/C Issuer shall promptly notify the applicable
Borrower and the Administrative Agent of any change in circumstances which would
modify or render invalid any previously delivered form or documentation or any
claimed exemption or reduction and provide updated documentation (or promptly
notify the applicable Borrower and the Administrative Agent of its legal
ineligibility to


-69-

--------------------------------------------------------------------------------





do so).  Each Lender and L/C Issuer that has previously delivered any
documentation required herein shall, upon the reasonable request of the
applicable Borrower or the Administrative Agent, deliver to the applicable
Borrower and the Administrative Agent additional copies of such documentation
(or successor thereto) on or before the date such documentation expires or
becomes obsolete or promptly notify the applicable Borrower and the
Administrative Agent of its legal ineligibility to do so.


(5)          Each Lender and L/C Issuer hereby authorizes the Administrative
Agent to deliver to the Loan Parties and to any successor Administrative Agent
any documentation provided by such Lender or L/C Issuer to the Administrative
Agent pursuant to this Section 3.01(e).


(f)          Treatment of Certain Refunds.  If the Administrative Agent, any
Lender or any L/C Issuer determines, in its sole discretion, that it has
received a refund (in cash or applied as an offset against another cash Tax
liability) of any Taxes as to which it has been indemnified by any Loan Party or
with respect to which any Loan Party has paid additional amounts pursuant to
this Section 3.01, it shall pay to such Loan Party an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by such Loan Party under this Section 3.01 with respect to the Taxes
giving rise to such refund), net of all reasonable out-of-pocket expenses
(including Taxes) incurred by the Administrative Agent, such Lender or such L/C
Issuer, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund); provided
that such Loan Party, upon the request of the Administrative Agent, such Lender
or such L/C Issuer, shall repay the amount paid over to such Loan Party (plus
any penalties, interest, additions to Tax or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or
such L/C Issuer in the event the Administrative Agent, such Lender or such L/C
Issuer is required to repay such refund to such Governmental Authority and
delivers to such Loan Party evidence reasonably satisfactory to such Loan Party
of such repayment.  Notwithstanding anything to the contrary in paragraph (f),
in no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (f) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This subsection shall not be construed to require the
Administrative Agent, any Lender or any L/C Issuer to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to any Loan Party or any other Person.


(g)          Status of Administrative Agent.  Upon execution of this Agreement,
the Administrative Agent shall deliver to Ashland an accurate, complete, signed
copy of IRS Form W-8IMY certifying in Part I that it is a qualified intermediary
or a U.S. branch and that is assuming primary withholding responsibility for
purposes of chapters 3 and 4 of the Code and primary Form 1099 reporting and
backup responsibility with respect to payments to it on behalf of a Lender.


3.02        Bifurcation.  For the avoidance of doubt, the Administrative Agent,
each of the Borrowers and each of the Lenders acknowledges and agrees that,
notwithstanding anything to the contrary in this Agreement or any of the other
Loan Documents, the obligations of the Dutch Borrower under this Agreement or
any of the other Loan Documents shall be several and separate and distinct from
the obligations of Ashland and shall be expressly limited to the obligations of
the Dutch Borrower. In furtherance of the foregoing, each of the parties
acknowledges and agrees that the liability of the Dutch Borrower for the payment
and performance of its covenants, representations and warranties set forth in
this Agreement and the other Loan Documents shall be several from but not joint
with the obligations of Ashland (provided that, for the avoidance of doubt,
Ashland shall be jointly and severally liable for the obligations of the Dutch
Borrower). For the avoidance of doubt, the obligations of the Dutch Borrower
under the Loan


-70-

--------------------------------------------------------------------------------





Documents are several, and the Dutch Borrower is exclusively liable for its own
obligations under the Loan Documents.


3.03        Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars, Euros or Pounds Sterling in the London interbank market, then, on
notice thereof by such Lender to Ashland through the Administrative Agent, any
obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans shall be suspended until such
Lender notifies the Administrative Agent and the Borrowers that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, the applicable Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay all Eurodollar Rate Loans of
such Lender or, solely in the case of Eurodollar Rate Loans denominated in
Dollars, convert such Eurodollar Rate Loans of such Lender to Base Rate Loans
(without reference to clause (c) of the definition of “Base Rate”), in each case
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans.  Upon any such prepayment or conversion, the applicable
Borrower shall also pay accrued interest on the amount so prepaid or converted.


3.04        Inability to Determine Rates.  Notwithstanding anything to the
contrary in this Agreement or any other Loan Documents, if the Administrative
Agent determines (which determination shall be conclusive absent manifest
error), or the Required Lenders notify the Administrative Agent (with a copy to
the Borrowers) that the Required Lenders have determined, that:


(i)          adequate and reasonable means do not exist for ascertaining ICE
LIBOR for any requested Interest Period, including, without limitation, because
the Eurodollar Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or


(ii)          the supervisor for the administrator of ICE LIBOR or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which ICE LIBOR shall
no longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”),


then, after such determination by the Administrative Agent or receipt by the
Administrative Agent of such notice, as applicable, the Administrative Agent and
the Borrowers may amend this Agreement to replace ICE LIBOR with an alternate
benchmark rate (including any mathematical or other adjustments to the benchmark
(if any) incorporated therein) that has been broadly accepted by the syndicated
loan market in the United States in lieu of ICE LIBOR (any such proposed rate, a
“ICE LIBOR Successor Rate”), together with any proposed ICE LIBOR Successor Rate
Conforming Changes (as defined below) and, notwithstanding anything to the
contrary in Section 10.01, any such amendment shall become effective at 5:00
p.m. (New York time) on the fifth Business Day after the Administrative Agent
shall have posted such proposed amendment to all Lenders and the Borrowers
unless, prior to such time, Lenders comprising the Required Lenders have
delivered to the Administrative Agent notice that such Required Lenders do not
accept such amendment.  For the avoidance of doubt, the ICE LIBOR Successor Rate
provided for in this Section 3.04 shall not be less than 0%.


If no ICE LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist, the obligation of the Lenders to make or maintain
Eurodollar Rate Loans (whether denominated in Dollars, Euros or Pound Sterlings)
shall be suspended (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) until the Administrative Agent (upon the instruction of the
Required


-71-

--------------------------------------------------------------------------------





Lenders) revokes such notice; provided that any Eurodollar Rate Loan outstanding
prior to such notice may remain outstanding until the end of the then applicable
Interest Period with respect thereto (without giving effect to any subsequent
continuation or conversion).  Upon receipt of such notice, the Borrowers may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request (y) in the case of a Borrowing denominated in Euros or
Pound Sterlings, for a Borrowing of such alternative currency determined in a
customary manner in good faith by the Administrative Agent and (z) in the case
of a Borrowing denominated in Dollars, for a Borrowing of Base Rate Loans in the
amount specified therein.


“ICE LIBOR Successor Rate Conforming Changes” means, with respect to any
proposed ICE LIBOR Successor Rate, any conforming changes to the definition of
Base Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the discretion of the Administrative Agent, to reflect the adoption of such ICE
LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such ICE LIBOR Successor Rate exists, in such other manner
of administration as the Administrative Agent determines in consultation with
the Borrowers).  For the avoidance of doubt, the ICE LIBOR Successor Rate
Conforming Changes shall not modify the Applicable Rate without the consent of
Ashland.


3.05        Increased Costs; Reserves on Eurodollar Rate Loans.


(a)          Increased Costs Generally.  If any Change in Law shall:


(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.05(e)) or
any L/C Issuer;


(ii)          subject any Lender or any L/C Issuer to any Tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Rate Loan made by it
(except for Indemnified Taxes indemnifiable under Section 3.01, Other Taxes and
Excluded Taxes); or


(iii)          impose on any Lender or any L/C Issuer or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Eurodollar Rate Loans made by such Lender or any Letter of Credit
or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the applicable
Borrower will pay to such Lender or such L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or such L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.


-72-

--------------------------------------------------------------------------------





(b)          Capital Requirements.  If any Lender or any L/C Issuer determines
that any Change in Law affecting such Lender or such L/C Issuer or any Lending
Office of such Lender or such Lender’s or such L/C Issuer’s holding company, if
any, regarding capital requirements or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or such L/C Issuer’s
capital or on the capital of such Lender’s or such L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by such L/C Issuer, to a level below that which
such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy or liquidity requirements), then from time to time the applicable
Borrower will pay to such Lender or such L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or such L/C Issuer
or such Lender’s or such L/C Issuer’s holding company for any such reduction
suffered.


(c)          Certificates for Reimbursement.  A certificate of a Lender or an
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or such L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section 3.05 and delivered to Ashland
shall be conclusive absent manifest error.  The applicable Borrower shall pay
such Lender or such L/C Issuer, as the case may be, the amount shown as due on
any such certificate within 10 days after receipt thereof.


(d)          Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section 3.05 shall not constitute a waiver of such Lender’s or such L/C
Issuer’s right to demand such compensation; provided that the Borrowers shall
not be required to compensate a Lender or an L/C Issuer pursuant to the
foregoing provisions of this Section 3.05 for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender or
such L/C Issuer, as the case may be, notifies Ashland of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).


(e)          Reserves on Eurodollar Rate Loans.  The applicable Borrower shall
pay to each Lender, as long as such Lender shall be required to maintain
reserves with respect to liabilities or assets consisting of or including
eurodollar funds or deposits, additional interest on the unpaid principal amount
of each Eurodollar Rate Loan equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive), which shall be due and payable
on each date on which interest is payable on such Loan; provided Ashland shall
have received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender.  If a Lender fails to give
notice 10 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 10 days from receipt of such notice.


3.06        Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the applicable Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:


(a)          any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);


-73-

--------------------------------------------------------------------------------





(b)          any failure by the applicable Borrower (for a reason other than the
failure of such Lender to make a Loan) to prepay, borrow, continue or convert
any Loan other than a Base Rate Loan on the date or in the amount notified by
such Borrower; or


(c)          any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
applicable Borrower pursuant to Section 10.13;


including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained (but excluding any loss of
anticipated profits).  The applicable Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.


For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.


3.07        Mitigation Obligations; Replacement of Lenders.


(a)          Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or a Loan Party is required to pay any
additional amount to any Lender, any L/C Issuer, or any Governmental Authority
for the account of any Lender or any L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or such L/C
Issuer, as applicable, shall use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or such L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or such L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or such L/C Issuer, as the case may be.


(b)          Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if a Loan Party is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, Ashland may, at its sole effort and expense, replace such Lender
in accordance with Section 10.13.


3.08        Survival.  All of the Loan Parties’ obligations under this Article
III shall survive termination of the Aggregate Commitments, repayment of all
other Obligations hereunder, and any resignation of the Administrative Agent or
assignment by or replacement of a Lender.


ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


4.01        Conditions of Initial Credit Extension.  The obligation of each L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction (or waiver in accordance with Section 10.01), or substantially
concurrent satisfaction, of the following conditions precedent:


(a)          The Administrative Agent’s receipt of the following, each of which
shall be originals, telecopies or other customary means of electronic
transmission (e.g., “pdf”)  (followed


-74-

--------------------------------------------------------------------------------





promptly by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the applicable Loan Party (if applicable), each dated as
of the Closing Date (or, in the case of certificates of governmental officials,
a recent date before the Closing Date) and each in form and substance reasonably
satisfactory to the Administrative Agent and each of the Arrangers:


(i)          executed counterparts of this Agreement and the Guaranty, in each
case, dated as of the Closing Date, in such number as reasonably requested by
the Administrative Agent, duly executed by the Loan Parties hereto or thereto,
as applicable;


(ii)          a Note executed by Ashland and, other than in the case of a Term A
Note, the Dutch Borrower in favor of each Lender requesting a Note;


(iii)          certificate of the secretary or assistant secretary of each Loan
Party (or, with respect to the Dutch Borrower, of a managing director or any
other person who is authorized to represent the Dutch Borrower) dated as of the
Closing Date, certifying (A) that attached thereto is a true and complete copy
of each current Organization Document of each Loan Party certified (to the
extent applicable) as of a recent date by the Secretary of State (or other
applicable Governmental Authority) of the state of its organization and, in
relation to the Dutch Borrower, an up-to-date excerpt of the Dutch trade
register, (B) that attached thereto is a true and complete copy of resolutions
duly adopted by the board of directors (or other governing body) of such Loan
Party authorizing the execution, delivery and performance of the Loan Documents
to which such Loan Party is a party (and, in the case of the Borrowers, the
borrowings hereunder), and that such resolutions have not been modified,
rescinded or amended (except as attached thereto) and are in full force and
effect, (C) if applicable, a positive or neutral, written advice from any works
council in relation to the transactions contemplated by this Agreement and any
other document required for compliance with the Dutch Act on Works Councils (Wet
op de Ondernemingsraden) and (D) as to the incumbency or authority and specimen
signature of each officer (or, with respect to the Dutch Borrower, a managing
director or any other person who is authorized to represent the Dutch Borrower)
executing any Loan Document or any other document delivered in connection
herewith on behalf of such Loan Party (together with a certificate of another
officer (or, with respect to the Dutch Borrower, a managing director or any
other person who is authorized to represent the Dutch Borrower) as to the
incumbency or authority and specimen signature of the secretary or assistant
secretary executing the certificate in this clause (iii));


(iv)        if applicable, a certificate as to the good standing or equivalent
of each Loan Party (in so-called “long-form” if available) as of a recent date;


(v)          a favorable opinion of (A) Cravath, Swaine & Moore LLP, special New
York counsel to the Borrowers, addressed to the Administrative Agent and each
Lender, as to the matters set forth in Exhibit E-1 with such changes thereto,
and with respect to such other matters concerning the Borrowers and the Loan
Documents, as the Arrangers may reasonably request, (B) in-house counsel to the
company, addressed to the Administrative Agent and each Lender, as to the
matters set forth in Exhibit E-2 with such changes thereto, and with respect to
such other matters concerning the Borrowers and the Loan Documents, as the
Arrangers may reasonably request and (C) NautaDutilh New York P.C., special
Dutch counsel to the Borrowers, addressed to the Administrative Agent and each
Lender, as to the matters set forth in Exhibit E-3 with such changes thereto,
and with


-75-

--------------------------------------------------------------------------------





respect to such other matters concerning the Dutch Borrower and the Loan
Documents, as the Arrangers may reasonably request;


(vi)        a favorable opinion of Dinsmore & Shohl LLP, special Kentucky
counsel to the Borrowers, addressed to the Administrative Agent and each Lender,
as to the matters set forth in Exhibit E-4 with such changes thereto, and with
respect to such other matters concerning Ashland or the Loan Documents, as the
Arrangers may reasonably request;


(vii)       a certificate signed by a Responsible Officer of Ashland certifying
that the conditions specified in Sections 4.01(d) and (f) and Section 4.02(a)
have been satisfied; and


(viii)       a “pay-off” letter in form and substance reasonably satisfactory to
the Administrative Agent with respect to the Existing Credit Agreement having
been, or concurrently with the Closing Date being, terminated.


(b)          (i) All fees required to be paid to the Administrative Agent and
the Arrangers on or before the Closing Date shall have been paid and (ii) all
fees required to be paid to the Lenders on or before the Closing Date shall have
been paid.


(c)          The Borrowers shall have paid all reasonable out-of-pocket fees,
charges and disbursements of counsel to the Administrative Agent (directly to
such counsel if requested by the Administrative Agent) to the extent invoiced at
least three Business Days prior to the Closing Date.


(d)          [Reserved].


(e)          The Administrative Agent and Lenders shall have received at least
three Business Days prior to the Closing Date (i) all documentation and other
information about the Borrowers and the Guarantors as has been reasonably
requested in writing at least 10 days prior to the Closing Date by the
Administrative Agent or Lenders that they reasonably determine is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act and (ii) if the
Dutch Borrower qualified as a “legal entity customer” under the Beneficial
Ownership Regulation, a customary certification regarding beneficial ownership
required by the Beneficial Ownership Regulation in relation to the Dutch
Borrower to the extent requested in writing at least 10 days prior to the
Closing Date by the Administrative Agent or Lenders.


(f)          All material consents and approvals required to be obtained from
any Governmental Authority or other Person in connection with the Transactions
shall have been obtained or waived (if applicable), and all applicable waiting
periods and appeal periods shall have expired.


(g)          The Bank Refinancing shall have occurred (or shall occur
substantially concurrently with the Closing Date).


(h)          There shall not have been any material adverse change in the
business, financial condition or operations of the Borrowers and the
Subsidiaries, taken as a whole, since September 30, 2018.


-76-

--------------------------------------------------------------------------------





Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender.


4.02        Conditions to All Credit Extensions.  The obligation of each Lender
and each L/C Issuer to honor any Request for Credit Extension (other than a
Committed Loan Notice requesting only a conversion of Loans to the other Type or
a continuation of Eurodollar Rate Loans and except as expressly provided in
Section 2.14 with respect to the establishment of, and Credit Extensions under,
any Incremental Revolving Commitments or Incremental Term Loan Commitments, and
not, for the avoidance of doubt, any Credit Extension under an existing
Commitment, including, without limitation, a Credit Extension from a Lender
which did not increase its Revolving Credit Commitment in the case of a pro-rata
draw of all Revolving Credit Lenders under a Incremental Revolving Commitment),
including on the Closing Date, is subject to the following conditions precedent:


(a)          The representations and warranties of each Borrower and each other
Loan Party contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects (except that
any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects) on and as
of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in Sections 5.05(a) and (b) shall be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b),
respectively.


(b)          No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.


(c)          The Administrative Agent, the applicable L/C Issuer or the Swing
Line Lender, as the case may be, shall have received a Request for Credit
Extension in accordance with the requirements hereof.


Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by Ashland shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.


ARTICLE V
REPRESENTATIONS AND WARRANTIES


The Borrowers represent and warrant to the Administrative Agent and the Lenders
that:


5.01        Existence, Qualification and Power.  Each Loan Party and the
Material Subsidiaries (a) is duly organized or formed, legally and validly
existing and, as applicable, in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) in the case of
such Loan Party, execute, deliver and perform its obligations


-77-

--------------------------------------------------------------------------------





under the Loan Documents to which it is a party and consummate the Transactions,
and (c) is duly qualified and is licensed and, as applicable, in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so would not reasonably be expected to have a Material
Adverse Effect.


5.02        Authorization; No Contravention.  As of the Closing Date, the
execution, delivery and performance by each Loan Party of this Agreement and
each other Loan Document, as applicable, has been duly authorized by all
necessary corporate or other organizational action, and do not and will not (a)
contravene the terms of any of such Loan Party’s Organization Documents; (b)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, or require any payment to be made under (i) any Contractual
Obligation under a material contract to which such Loan Party is a party or
affecting such Loan Party or the properties of such Loan Party or any of the
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Loan Party or its property is
subject; or (c) violate, in any material respect, any applicable Law, except
with respect to any conflict, breach, contravention or payment (but not creation
of Liens) referred to in clause (b) to the extent that such conflict, breach,
contravention or payment would not reasonably be expected to have a Material
Adverse Effect.


5.03        Governmental Authorization; Other Consents.  On and after the
Closing Date, except as already obtained, no approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person will be necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transactions or (b) the exercise by the Administrative Agent
or any Lender of its rights under the Loan Documents, except for those
approvals, consents, exemptions, authorizations, actions, notices or filings the
failure of which to obtain or make would not reasonably be expected to have a
Material Adverse Effect.  As of the Closing Date, all applicable waiting periods
in connection with the Transactions have expired without any action having been
taken by any Governmental Authority restraining, preventing or imposing
materially adverse conditions upon the Transactions or the rights of any Loan
Party or their respective Subsidiaries freely to transfer or otherwise dispose
of, or to create any Lien on, any properties now owned or hereafter acquired by
any of them.


5.04        Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is a party thereto.  This Agreement constitutes, and
each other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of each Loan Party party hereto or thereto, enforceable
against such Loan Party in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other Laws affecting
creditors’ rights generally and subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).


5.05        Financial Statements; No Material Adverse Effect.


(a)          The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of Ashland Global and its Subsidiaries as of the date thereof and their results
of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of Ashland Global and its Subsidiaries, as of
the date thereof, including liabilities for taxes, material commitments and
Indebtedness.


-78-

--------------------------------------------------------------------------------





(b)          [Reserved].


(c)          Since September 30, 2019, there has been no event or circumstance,
either individually or in the aggregate, that has had or would reasonably be
expected to have a Material Adverse Effect.


5.06        Litigation.  Except as set forth on Schedule 5.06, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
Ashland, threatened or contemplated, at law, in equity, in arbitration or before
any Governmental Authority, by or against Ashland or any of its Subsidiaries or
against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement, any other Loan Document or the consummation of the
Transactions, or (b) either individually or in the aggregate, if determined
adversely, would reasonably be expected to have a Material Adverse Effect.


5.07        No Default.  Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to, or a party to, any Contractual Obligation that
would, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.


5.08        Ownership of Property; Liens; Investments.


(a)          Each Loan Party and each of its Subsidiaries has good and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.


(b)          The property of Ashland and each of its Material Domestic
Subsidiaries is subject to no Liens, other than Liens permitted by Section 7.01.


5.09        Environmental Matters.  Except as set forth on Schedule 5.09 or
except as, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect:


(i)          Ashland and its Subsidiaries and their businesses, operations,
facilities and properties are in compliance with, and Ashland and its
Subsidiaries have no liability under, any Environmental Laws;


(ii)          Ashland and its Subsidiaries have obtained all Environmental
Permits required for the conduct of their businesses and operations, and the
ownership, operation and use of their facilities and properties, under
Environmental Laws, and all such Environmental Permits are valid and in good
standing;


(iii)         (A) there has been no Release or, to the knowledge of Ashland,
threatened Release of Hazardous Materials on, at, under or from any property or
facility presently owned, leased or operated by Ashland and its Subsidiaries
during the period of time when such property or facility was owned, leased or
operated by Ashland and its Subsidiaries, that could reasonably be expected to
result in liability of Ashland or any Subsidiary under, or noncompliance by
Ashland or any Subsidiary with, any Environmental Law and (B) to the knowledge
of Ashland’s vice president for environmental health and safety (or equivalent
successor officer otherwise named who is responsible for oversight of
environmental matters) and of Ashland’s employees who report directly to such
vice president, there has been no Release or threatened Release of Hazardous
Materials on, at, under or from any property or facility owned, leased or
operated by Ashland and its Subsidiaries during the period of time before such
property or facility was owned, leased or


-79-

--------------------------------------------------------------------------------





operated by Ashland and its Subsidiaries, that could reasonably be expected to
result in liability of Ashland or any Subsidiary under, or noncompliance by
Ashland or any Subsidiary with, any Environmental Law;


(iv)         there is no claim, notice, suit, action, complaint, demand or
proceeding pending or, to the knowledge of Ashland, threatened, against Ashland
or its Subsidiaries alleging actual or potential liability under or violation of
any Environmental Law (an “Environmental Claim”), and, to the knowledge of
Ashland, there are no actions, activities, occurrences, conditions, or incidents
that would reasonably be expected to form the basis of such an Environmental
Claim;


(v)          neither Ashland nor any of its Subsidiaries is currently obligated
to perform any action or otherwise incur any expense under any Environmental Law
pursuant to any Environmental Permit, order, decree, judgment or agreement by
which it is bound or has assumed by contract or agreement, and none of them is
conducting or financing, in whole or in part, any investigation, response or
other corrective action pursuant to any Environmental Law at any facility or
location; and


(vi)         except as permitted pursuant to Section 7.01, no Lien has been
recorded or, to the knowledge of Ashland, threatened, under any Environmental
Law with respect to any property or other assets currently owned by Ashland or
any of its Material Domestic Subsidiaries.


5.10        Insurance.  The properties of each Borrower and the Material
Subsidiaries are insured with (i) financially sound and reputable insurance
companies and (ii) insurance companies that are not Affiliates of Ashland (other
than Ashmont Insurance Company, Inc., which is an Affiliate of Ashland, the
Subsidiaries of Ashmont Insurance Company, Inc. and their respective successors
and assigns), in such amounts, with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where such Borrower or the applicable Material
Subsidiary operates.


5.11        Taxes.  Each Borrower and each Subsidiary has filed all federal,
state and other Tax returns and reports required to be filed, and have paid all
federal, state and other Taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted, which suspend enforcement or collection of the
claim in question and for which adequate reserves have been provided in
accordance with GAAP, except, where the failure to do so would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect. 
There are no proposed Tax assessments or other Tax claims against either
Borrower or any Subsidiary that would, if made, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  Except as
set forth on Schedule 5.11, none of Ashland, the Dutch Borrower or any Domestic
Subsidiary is party to any tax sharing agreement, the primary subject of which
is Tax, other than any tax sharing arrangements solely among the Loan Parties
and the Subsidiaries.


5.12        ERISA Compliance.


(a)          Except as would not, either individually or in the aggregate, be
expected to have a Material Adverse Effect, each Plan is in compliance with the
applicable provisions of ERISA, the Code and other Federal or state Laws.  Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by or will be timely filed according to the
applicable determination letter cycle with the IRS with respect thereto and, to
the knowledge of Ashland, nothing has occurred which would prevent, or cause the
loss of, such qualification.


-80-

--------------------------------------------------------------------------------





(b)          There are no pending or, to the knowledge of Ashland, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that would reasonably be expected to have a Material Adverse
Effect.  There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or would
reasonably be expected to result in a Material Adverse Effect.


(c)          Except as would not, either individually or in the aggregate, be
expected to have a Material Adverse Effect or as set forth in Schedule 5.12, (i)
no ERISA Event has occurred or is reasonably expected to occur; (ii) no Pension
Plan has been determined to be, or is expected to be, in “at risk” status
(within the meaning of Section 430 of the Code), whose accumulated benefit
obligation as determined under Accounting Standards Codification No. 715 is
greater than or equal to $30,000,000; (iii) neither Ashland nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Section 4201 or 4243 of ERISA with respect
to a Multiemployer Plan; and (iv) neither Ashland nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.


(d)          Except where the failure to do so, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
with respect to each scheme or arrangement mandated by a government other than
the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by any Loan
Party or any Subsidiary of any Loan Party that is not subject to United States
law (a “Foreign Plan”):


(i)          any employer and employee contributions required by law or by the
terms of any Foreign Government Scheme or Arrangement or any Foreign Plan have
been made, or, if applicable, accrued, in accordance with applicable generally
accepted accounting principles;


(ii)          the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the Closing Date, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and


(iii)        each Foreign Plan required to be registered has been registered and
has been maintained in good standing with applicable regulatory authorities.




5.13        Equity Interests; Charter Documents.  All of the outstanding Equity
Interests in each Borrower have been validly issued, are fully paid and
non-assessable.  The copy of the charter of each Borrower and each amendment
thereto provided pursuant to Section 4.01(a)(iii) is a true and correct copy of
such document as of the Closing Date, and is valid and in full force and effect
as of the Closing Date.


5.14        Margin Regulations; Investment Company Act.


(a)          No Borrower is engaged and will engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.


-81-

--------------------------------------------------------------------------------





(b)          None of the Borrowers, any Person Controlling either Borrower or
any Subsidiary is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.


5.15        Disclosure.  (a)  No report, financial statement, certificate or
other written information furnished by or on behalf of either Borrower to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to financial estimates, projected or forecasted
financial information and other forward-looking information, each Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time of preparation, it being
understood that (i) such estimates, projections, forecasts and other
forward-looking information, as to future events, are not to be viewed as facts,
that actual results during the period or periods covered by such estimates,
projections, forecasts and forward-looking information may differ significantly
from the projected or forecasted results and that such differences may be
material and that such estimates, projections, forecasts and forward-looking
information are not a guarantee of financial performance and (ii) no
representation or warranty is made with respect to information of a general
economic or general industry nature; and (b) as of the Closing Date, the
information included in the Beneficial Ownership Certification, to the extent
provided, is true and correct in all respects.


5.16        Compliance with Laws.  Except as disclosed in Schedule 5.09, each
Loan Party and each of its Subsidiaries is in compliance with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its properties, except in such instances in which (a) such requirement of Law
or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.


5.17        Intellectual Property; Licenses, Etc.  Each Loan Party and each of
its Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses,
without conflict with the rights of any other Person, except where the failure
to own or possess the right to use such IP Rights or such conflicts would not
reasonably be expected to have a Material Adverse Effect.  To the knowledge of
Ashland, the conduct of their respective businesses by Ashland or any of its
Subsidiaries does not infringe upon or violate any rights held by any other
Person except where such infringements or violations, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect. 
No claim or litigation regarding any of the foregoing is pending or, to the
knowledge of Ashland, threatened, which, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.


5.18        Solvency.  After giving effect to the Transactions, Ashland and the
Subsidiaries, on a consolidated basis, are Solvent.


5.19          Casualty, Etc.  Neither the businesses nor the properties of any
Loan Party or any of its Subsidiaries are affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.


5.20        Labor Matters.  As of the Closing Date, except as set forth on
Schedule 5.20, there are no material collective bargaining agreements covering
the employees of Ashland or any of its Subsidiaries 
-82-

--------------------------------------------------------------------------------





and neither Ashland nor any Subsidiary has suffered any material strikes,
walkouts, work stoppages or other labor difficulty with respect to Ashland and
all of its Subsidiaries within the last five years.  The hours worked by and
payments made to employees of Ashland or any of its Subsidiaries have not been
in violation in any material respect of the Fair Labor Standards Act or any
other applicable Federal, State, local or foreign law dealing with such matters
where such violation, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.


5.21       [Reserved].


5.22        Designated Senior Debt.  The Obligations constitute “Designated
Senior Debt” (or any other terms of similar meaning and import) under any
Indebtedness subordinated in right of payment to the Obligations (to the extent
the concept of “Designated Senior Debt” (or any similar concept) exists
therein), or any subordinated Permitted Refinancing thereof (to the extent the
concept of “Designated Senior Debt” (or any similar concept) exists therein).


5.23        USA Patriot Act.  Neither Ashland nor any of the Subsidiaries is in
violation in any material respect of any applicable laws with respect to
terrorism or money laundering (“Anti-Terrorism Laws”), including Executive Order
No. 13224 on Terrorist Financing effective September 24, 2001 and the USA
Patriot Act.


5.24        Anti-Money Laundering Laws.  The operations of Ashland and each of
its Subsidiaries are and, to the knowledge of Ashland, have, in the past three
years, been conducted  in compliance in all material respects with applicable
financial recordkeeping and reporting requirements, including those of the
Currency and Foreign Transactions Reporting Act of 1970, as amended, the
applicable money laundering statutes of all jurisdictions where Ashland or any
of its Subsidiaries conducts business,  the rules and regulations thereunder and
any related or similar rules, regulations or guidelines issued, administered or
enforced by any governmental or regulatory agency (collectively, the “Anti-Money
Laundering Laws”) and, as of the date hereof, no action, suit or proceeding by
or before any court or governmental or regulatory agency, authority or body or
any arbitrator involving Ashland or any of its Subsidiaries with respect to the
Anti-Money Laundering Laws is pending or, to the knowledge of Ashland,
threatened.


5.25        Sanctions and Anti-Corruption.  Neither Ashland nor any of its
Subsidiaries, nor any of their respective officers or employees, nor, to the
knowledge of Ashland, any of their respective directors, agents or Affiliates,
is a Sanctioned Person, nor is Ashland or any of its Subsidiaries located,
organized or resident in a country or territory that is a Sanctioned Country;
and no Borrower will directly or, knowingly, indirectly use the proceeds of the
Credit Extensions hereunder to fund or facilitate, or lend, contribute or
otherwise make available such proceeds to any Subsidiary to fund or facilitate
or to any joint venture partner or other Person that Ashland or any of its
Subsidiaries knows will use such proceeds to fund or facilitate, (a) any
activities of or business with any Person, or in any country or territory, that,
at the time of such funding, is the subject or target of Sanctions or (b) any
use of such proceeds in any other manner that will result in a violation by any
Person (including any Person participating in the transaction, whether as
Lender, Administrative Agent, L/C Issuer or otherwise) of Sanctions.  Ashland,
its Subsidiaries and their respective officers and employees and, to the
knowledge of Ashland, Ashland’s directors and agents are in compliance with
Sanctions in all material respects.


Neither Ashland nor any of its Subsidiaries nor, to the knowledge of Ashland,
any of its directors, officers, employees, agents or Affiliates has, in the past
five years, failed to comply with any provision of the Foreign Corrupt Practices
Act of 1977, as amended, or any applicable law or regulation implementing the
OECD Convention on Combating Bribery of Foreign Public Officials in
International Business Transactions, or committed an offence under the Bribery
Act 2010 of the United Kingdom, or any other applicable Anti-Corruption Laws. 
Ashland and its Subsidiaries have instituted, maintain and enforce proce-


-83-

--------------------------------------------------------------------------------





dures designed to promote and ensure compliance with all applicable
Anti-Corruption Laws and applicable Sanctions.


In relation to any Lender that is subject to the regulations referred to below
(each, a “Restricted Lender”), the covenants, representations and warranties
contained in Section 5.25 and 6.16 that refer to Sanctions (each, a “Specified
Provision”) shall only apply for the benefit of such Restricted Lender to the
extent that such Specified Provision would not result in a violation of,
conflict with or liability under Council Regulation (EC) No 2271/96, as amended
(or any law implementing such regulation in any member state of the European
Union or United Kingdom) (the “Mandatory Restrictions”). In the event of any
consent or direction by Lenders in respect of any Specified Provision of which a
Restricted Lender does not have the benefit due to a Mandatory Restriction,
then, notwithstanding anything to the contrary in the definition of Required
Lenders, for so long as such Restricted Lender shall be subject to a Mandatory
Restriction, the Commitment and the Fronting Exposure of such Restricted Lender
will be disregarded for the purpose of determining whether the requisite consent
of the Lenders has been obtained or direction by the requisite Lenders has been
made, it being agreed, however, that, unless, in connection with any such
determination, the Administrative Agent shall have received written notice from
any Lender stating that such Lender is a Restricted Lender with respect thereto,
each Lender shall be presumed, in connection with such determination, not to be
a Restricted Lender.


ARTICLE VI
AFFIRMATIVE COVENANTS


From and after the Closing Date, so long as any Lender shall have any Commitment
hereunder, any Loan or other Obligation (other than (x) contingent
indemnification obligations and (y) obligations and liabilities under Guaranteed
Cash Management Agreements, Guaranteed Foreign Line of Credit Agreements,
Guaranteed Hedge Agreements or Guaranteed Letter of Credit Agreements) hereunder
shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding or not otherwise provided for in full in a manner reasonably
satisfactory to the applicable L/C Issuer, Ashland shall, and shall (except in
the case of the covenants set forth in Sections 6.01, 6.02, 6.03, 6.11 and 6.15)
cause each Subsidiary to:


6.01        Financial Statements.  Deliver to the Administrative Agent and each
Lender, in form and detail reasonably satisfactory to the Administrative Agent:


(a)          promptly when available, but in any event within 90 days after the
end of each fiscal year of Ashland (commencing with the fiscal year ending
September 30, 2020), a consolidated (or combined, as the case may be) balance
sheet of Ashland and its Subsidiaries, as at the end of such fiscal year, and
the related consolidated statements of comprehensive income, equity, and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit; and


(b)          promptly when available, but in any event within 45 days after the
end of each of the first three fiscal quarters of each fiscal year of Ashland
(commencing with the fiscal quarter ended December 31, 2019), a consolidated
balance sheet of Ashland and its Subsidiaries as at the end of such fiscal
quarter, and the related consolidated statements of comprehensive income,
equity, and cash flows for such fiscal quarter and for the portion of Ashland’s
fiscal year then end-


-84-

--------------------------------------------------------------------------------



ed, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, such consolidated
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller of Ashland as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of Ashland
and its Subsidiaries in accordance with GAAP, subject only to normal year-end
audit adjustments and the absence of footnotes.


As to any information contained in materials furnished pursuant to Section
6.02(d), Ashland shall not be separately required to furnish such information
under Section 6.01(a) or (b) above, but the foregoing shall not be in derogation
of the obligation of Ashland to furnish the information and materials described
in Sections 6.01(a) and (b) above at the times specified therein. 
Notwithstanding the foregoing, any financial information of Ashland and its
Subsidiaries required to be delivered pursuant to the foregoing clauses (a) and
(b) shall be satisfied by delivery of such financial information for Ashland
Global and its consolidated Subsidiaries.


6.02        Certificates; Other Information.  Deliver to the Administrative
Agent and each Lender, in form and detail reasonably satisfactory to the
Administrative Agent:


(a)          [reserved];


(b)          not later than five Business Days after the delivery of the
financial statements referred to in Sections 6.01(a) and (b), a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller of Ashland;


(c)          promptly after any request by the Administrative Agent or any
Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of Ashland by independent accountants in connection with
the accounts or books of Ashland or any of its Subsidiaries, or any audit of any
of them;


(d)          promptly after the same are publicly available, copies of each
annual report, proxy or financial statement or other report or communication
sent to the stockholders of Ashland Global, and copies of all annual, regular,
periodic and special reports and registration statements which Ashland Global
may file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, or with any national securities exchange, and
in any case not otherwise required to be delivered to the Administrative Agent
pursuant hereto;


(e)          promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of Ashland or of any of its
Subsidiaries pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;


(f)          promptly, and in any event within five Business Days after receipt
thereof by Ashland or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
Ashland or any Subsidiary thereof, to the extent permitted by Law;


(g)          promptly, (i) such additional information regarding the business,
financial, legal or corporate affairs of Ashland or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably


-85-

--------------------------------------------------------------------------------





request; or (ii) information and documentation reasonably requested by the
Administrative Agent or any Lender for purposes of compliance with applicable
“know your customer” requirements under the PATRIOT Act or other applicable
anti-money laundering laws;


(h)          (A) upon request by the Administrative Agent, copies of:  (i) each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
by Ashland, any Subsidiary or any ERISA Affiliate with the Internal Revenue
Service with respect to each Pension Plan; (ii) the most recent actuarial
valuation report for each Pension Plan; (iii) all notices received by Ashland,
any Subsidiary or any ERISA Affiliate from a Multiemployer Plan sponsor or any
governmental agency concerning an ERISA Event; and (iv) such other documents or
governmental reports or filings relating to any Plan as the Administrative Agent
shall reasonably request; and (B) promptly following any request therefor,
copies of (i) any documents described in Section 101(k) of ERISA that Ashland,
any Subsidiary or any ERISA Affiliate may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l) of ERISA
that Ashland, any Subsidiary or any ERISA Affiliate may request with respect to
any Multiemployer Plan; provided that if such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plan have not been
requested, the applicable entity shall promptly make a request for such
documents or notices from such administrator or sponsor and shall provide copies
of such documents and notices promptly after receipt thereof; and


(i)          within 60 days after the beginning of each fiscal year of Ashland,
a budget for Ashland for such fiscal year in form reasonably satisfactory to the
Administrative Agent, in each case, with appropriate presentation and discussion
of the principal assumptions upon which such budget is based, accompanied by the
statement of the chief executive officer, chief financial officer, treasurer or
controller of Ashland to the effect that, to the good faith belief of such
officer, such budget is a reasonable estimate for the periods covered thereby
and, promptly when available, any significant revisions of such budget.


Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and, if so delivered, shall
be deemed to have been delivered on the date (i) on which Ashland posts such
documents, or provides a link thereto on Ashland’s public website on the
Internet, or (ii) on which such documents are posted on Ashland’s behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that Ashland shall
deliver paper copies of such documents to the Administrative Agent or any Lender
that makes a written request to Ashland to deliver such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender.  Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by Ashland with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.


Ashland hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of Ashland hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on DebtDomain,
Intralinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to Ashland or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities.  Ashland hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower


-86-

--------------------------------------------------------------------------------





Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” Ashland shall be
deemed to have authorized the Administrative Agent, the Arrangers, the L/C
Issuers and the Lenders to treat such Borrower Materials as not containing any
material non-public information (although it may be sensitive and proprietary)
with respect to Ashland or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information”; and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”


6.03        Notices.  Promptly following a Responsible Officer’s knowledge
thereof, notify the Administrative Agent (which shall furnish such notice to
each Lender) of:


(a)          the occurrence of any Default;


(b)          any matter that has resulted or would reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of Ashland or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
Ashland or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting Ashland or any Subsidiary, including pursuant to any applicable
Environmental Laws;


(c)          the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, would reasonably be expected to result in
liability of Ashland or any Subsidiary in an aggregate amount in excess of
$30,000,000;


(d)          any material change in accounting policies or financial reporting
practices by Ashland or any Subsidiary thereof, including any determination by
Ashland referred to in Section 2.10(b); and


(e) any change in the information provided in the Beneficial Ownership
Certification, to the extent provided, that would result in a change to the list
of beneficial owners identified in parts (c) or (d) of such certification.


Each notice pursuant to Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer setting forth details of the
occurrence referred to therein and stating what action Ashland has taken and
proposes to take with respect thereto.  Each notice pursuant to Section 6.03(a)
shall describe with particularity any and all provisions of this Agreement and
any other Loan Document that have been breached.


6.04        Payment of Obligations.  Pay and discharge (and, if applicable,
cause the Dutch Borrower to pay and discharge) as the same shall become due and
payable, all its material Tax liabilities, unless the same are being contested
in good faith by appropriate proceedings diligently conducted, adequate reserves
in accordance with GAAP are being maintained by Ashland or such Subsidiary, and
such contest suspends enforcement or collection of the claim in question.


6.05        Preservation of Existence, Etc.  (a) Preserve, renew and maintain in
full force and effect each Borrower’s and the Material Subsidiaries’ legal
existence and good standing (or equivalent status)


-87-

--------------------------------------------------------------------------------





under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses, approvals and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so would not reasonably be expected to have a Material Adverse
Effect; and (c) maintain, preserve or renew all of its registered and applied
for IP Rights, the non-preservation of which would reasonably be expected to
have a Material Adverse Effect.


6.06        Maintenance of Properties.


(a)          Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted; and


(b)          make all necessary repairs thereto and renewals and replacements
thereof; and


(c)          use a standard of care typical in the industry in the operation and
maintenance of its facilities,


in the case of each of (a), (b) and (c), except where the failure to do so would
not reasonably be expected to have a Material Adverse Effect.


6.07        Maintenance of Insurance.  Maintain with (i) financially sound and
reputable insurance companies and (ii) insurance companies that are not
Affiliates of Ashland (other than Ashmont Insurance Company, Inc., which is an
Affiliate of Ashland, the Subsidiaries of Ashmont Insurance Company, Inc. and
their respective successors and assigns), insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by companies engaged in the same or similar business, of such types and
in such amounts as are customarily carried under similar circumstances by such
other companies.


6.08        Compliance with Laws.  Comply in all material respects with the
requirements of all Laws (including, with respect to Ashland and its ERISA
Affiliates, compliance with ERISA) and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith would not reasonably be
expected to have a Material Adverse Effect.


6.09        Books and Records.  (a) Maintain proper books of record and account,
in which full, true and correct entries in material conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of Ashland or such Subsidiary, as the case may
be; and (b) maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over Ashland or such Subsidiary, as the case may be.


6.10        Inspection Rights.  Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its officers, and independent public accountants, at
such reasonable times during normal business hours and reasonable frequency,
upon reasonable advance notice to Ashland; provided, however, that, excluding
any such visits and inspections during the continuation of an Event of Default,
(x) only the Administrative Agent on behalf of the Lenders may exercise rights
under this Section 6.10, (y) the first such inspection in each calendar year
shall be conducted at the sole expense of Ashland without charge to the
Administrative Agent and (z) any additional such inspections in a calendar year
after the


-88-

--------------------------------------------------------------------------------





first such inspection in such calendar year shall be conducted at the sole
expense of the Administrative Agent without charge to Ashland; provided,
further, however, that when an Event of Default exists, the Administrative Agent
or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the sole expense of Ashland at any
time during normal business hours and upon reasonable advance notice to
Ashland.  The Administrative Agent and the Lenders shall give Ashland the
opportunity to participate in any discussions with Ashland’s accountants.


6.11        Use of Proceeds.  Use the proceeds of the Credit Extensions (i) to
finance, in part, the Refinancing and the other transactions related thereto,
(ii) to pay fees and expenses incurred in connection with the Transactions,
(iii) to provide Letters of Credit and (iv) for ongoing working capital and
general corporate purposes not in contravention of any Law or of any Loan
Document (including to finance acquisitions permitted under Section 7.03).  The
Borrowers will not request any Credit Extensions, and no Borrower shall directly
or, knowingly, indirectly use, and Ashland shall procure that its Subsidiaries
and its and their respective directors, officers, employees and agents shall not
directly or, knowingly, indirectly use, the proceeds of any Credit Extensions
(a) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any unlawful activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country or (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.


6.12        Compliance with Environmental Laws.  Except where the failure to
comply therewith would not reasonably be expected to have a Material Adverse
Effect, comply, and, to the extent permitted by Law and attainable using
commercially reasonable efforts, cause all lessees and other Persons operating
or occupying its properties and facilities to comply, with all applicable
Environmental Laws and Environmental Permits; obtain and renew all Environmental
Permits necessary for its operations, properties and facilities; and conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to address Hazardous Materials at, on, under
or emanating from any of its properties or facilities, in accordance with the
requirements of all Environmental Laws; provided, however, that neither Ashland
nor any of its Subsidiaries shall be required to undertake any such actions to
the extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances in accordance with GAAP.


6.13        Preparation of Environmental Reports.  If an Event of Default is
continuing (as provided in Section 8.01(c)) relating to Section 5.09 or Section
6.12, or if the Administrative Agent at any time reasonably believes that there
exist violations of Environmental Laws by any Loan Party or any of its
Subsidiaries or that there exist any Environmental Liabilities or Environmental
Claims, in each case which could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, then the following procedure
shall be implemented:


(a)          the Administrative Agent shall notify Ashland that it intends to
seek an environmental audit and/or assessment report meeting the description in
subsection (c) below, and shall consult with Ashland on the facts and
circumstances giving rise to the intent;


(b)          Ashland shall have ten (10) Business Days to provide a response to
and otherwise consult with the Administrative Agent and the Required Lenders;


(c)          if, after the consultation described in subsections (a) and (b)
above, the Administrative Agent and the Required Lenders believe it necessary,
Ashland shall, at the request of the Required Lenders, provide to the Lenders
within 60 days after such request, at the expense of Ashland, an environmental
audit and/or assessment report with respect to any such Event of De-


-89-

--------------------------------------------------------------------------------





fault, violation, Environmental Liability, and/or Environmental Claim
(“Environmental Audit”).  An Environmental Audit may include, where reasonably
appropriate, soil, air, surface water and groundwater sampling and testing.  The
Environmental Audit shall be prepared by an environmental consulting firm
reasonably acceptable to the Administrative Agent.  The Environmental Audit
will, as relevant, indicate the presence or absence of any such violation,
and/or the presence, absence, Release or threat of Release of Hazardous
Materials and shall include the estimated cost of any compliance, removal,
remedial or other action required to correct any such Event of Default, or
violation, and/or to address any such Environmental Liability and/or
Environmental Claim;


(d)          without limiting the generality of the foregoing, if the
Administrative Agent determines at any time that a material risk exists that any
such audit and/or report will not be provided within the time referred to above,
the Administrative Agent may retain an environmental consulting firm to prepare
such audit and/or report at the expense of Ashland, and Ashland hereby grants
and agrees to cause any Subsidiary that owns any real property or facility
described in such request to grant at the time of such request to the
Administrative Agent, the Lenders, such firm and any agents or representatives
thereof an irrevocable non-exclusive license, subject to the rights of tenants
or other Persons with interests in the applicable real property or facility, to
enter onto their respective properties or facilities to undertake such an audit
and/or assessment; and


(e)          without limiting any term or provision of Section 10.07, in
implementing the above described procedures, the Administrative Agent and
Required Lenders will undertake steps deemed reasonable by them under the
circumstances to accommodate specific requests by the Loan Parties to maintain
as confidential information concerning litigation or regulatory compliance
strategy provided to them by the Loan Parties pursuant to this Section 6.13.


6.14        Designation as Senior Debt.  Designate all Obligations as
“Designated Senior Indebtedness” (or similar term) under, and defined in, any
subordinated indebtedness of the Borrowers.


6.15        Designation of Unrestricted Subsidiaries.  So long as no Default has
occurred and is continuing, at the option of Ashland, designate any Subsidiary
as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a Subsidiary;
provided that (i) in the case of designating a Subsidiary as an Unrestricted
Subsidiary, on a Pro Forma Basis, Ashland shall be in compliance with Section
7.11(a) for the most recently ended Measurement Period for which financial
statements have been delivered pursuant to Section 6.01, (ii) the designation of
a Subsidiary as an Unrestricted Subsidiary shall constitute an Investment by
Ashland therein at the date of designation in an amount equal to the net book
value of Ashland’s Investment in such Subsidiary and, at the time of such
designation, the aggregate amount of Investments made as a result of
designations of Subsidiaries as Unrestricted Subsidiaries pursuant to this
Section 6.15 shall be subject to compliance with Section 7.03 and (iii) no
Subsidiary may be re-designated an Unrestricted Subsidiary if it was previously
designated an Unrestricted Subsidiary.  Upon the effectiveness of the
designation of a Subsidiary as an Unrestricted Subsidiary, such Unrestricted
Subsidiary shall for all purposes be deemed not to be a “Subsidiary” under and
pursuant to this Agreement or any other Loan Document, unless and until such
time, if ever, as it is re-designated to be a Subsidiary as herein provided. 
The re-designation of any Unrestricted Subsidiary as a Subsidiary shall
constitute the incurrence at the time of designation of any Investment,
Indebtedness or Liens of such Subsidiary existing at such time; provided that,
by way of clarification and not limitation, such designation shall not be
construed to be an acquisition by Ashland or the Subsidiary that is the parent
of such Unrestricted Subsidiary for the purposes of Section 7.03.


-90-

--------------------------------------------------------------------------------





6.16        Compliance with Anti-Terrorism Laws; Anti-Corruption Laws and
Sanctions.


(a)          No Borrower will directly or, knowingly, indirectly (i) deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to any Anti-Terrorism Law or (ii) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law.


(b)          Ashland will maintain in effect and enforce policies and procedures
designed to ensure compliance by Ashland, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.


(c)          No Borrower will directly or indirectly knowingly cause or permit
any of the funds of any Loan Party that are used to repay the Credit Extensions
to be derived from any unlawful activity with the result that the making of the
Credit Extensions would be in violation of any Anti-Terrorism Law.


(d)          The covenants contained in this Section 6.16 shall, solely as they
relate to the Dutch Borrower and its Subsidiaries, apply only to the extent that
such covenants would not result in a violation of Council Regulation (EC) No
2271/96, as amended (or any implementing law or regulation in any member state
of the European Union or the United Kingdom).


6.17        Tax residency.


(a)          The Dutch Borrower is not considered to be a resident of any
jurisdiction other than The Netherlands for the purposes of any double taxation
convention concluded by the Netherlands, for the purposes of the Tax Arrangement
for the Kingdom of the Netherlands (Belastingregeling voor het Koninkrijk) or
for purposes of the Tax Arrangement for the Country of the Netherlands
(Belastingregeling voor het land Nederland) and the Dutch Borrower will not
change its residency for tax purposes (unless with the prior written consent of
the Administrative Agent).  The Dutch Borrower does not attribute the Loans, or
any other elements in relation to this Agreement, to a permanent establishment
or permanent representative outside the Netherlands and the Dutch Borrower will
not attribute the Loans, or any other elements in relation to this Agreement, to
a permanent establishment or permanent representative outside the Netherlands
(unless with the prior written consent of the Administrative Agent).


6.18        COMI.


(a)          For the purpose of Regulation (EU) No 2015/848 of the European
Parliament and of the Council of the European Union of 20 May 2015 on insolvency
proceedings (recast) (the “Insolvency Regulation”), the centre of main interest
(as that term is used in Article 3(1) of the Insolvency Regulation) of the Dutch
Borrower is situated in the jurisdiction of its registered office and it has no
“establishment” (as that term is used in Article 2(10) of the Insolvency
Regulations) in any other jurisdiction.


ARTICLE VII
NEGATIVE COVENANTS


From and after the Closing Date, so long as any Lender shall have any Commitment
hereunder, any Loan or other Obligation (other than (x) contingent
indemnification obligations and (y) obligations and liabilities under Guaranteed
Cash Management Agreements, Guaranteed Foreign Line of Credit Agreements,
Guaranteed Hedge Agreements or Guaranteed Letter of Credit Agreements) hereunder
shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding or not otherwise provided for in full in a manner reasonably
satisfactory to the applicable L/C Issuer, Ashland shall not, nor shall it
permit any Subsidiary to, directly or indirectly:


-91-

--------------------------------------------------------------------------------





7.01        Liens.  Solely with respect to Ashland and its Material Domestic
Subsidiaries, create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or sign
or file or suffer to exist under the Uniform Commercial Code of any jurisdiction
a financing statement that names Ashland or any of its Material Domestic
Subsidiaries as debtor, or assign any accounts or other right to receive income,
other than the following:


(a)          Liens securing an L/C Issuer pursuant to Section 2.03(a)(iii)(F)
and any other Liens on cash or deposits granted to the Administrative Agent or
any L/C Issuer in accordance with the terms of this Agreement to Cash
Collateralize the Obligations;


(b)          Liens existing on the Closing Date and listed on Schedule 7.01 and
any renewals or extensions thereof; provided that (i) such Lien shall not apply
to any other property or asset of Ashland or any Material Domestic Subsidiary,
other than (A) after-acquired property that is affixed or incorporated into the
property covered by such Lien and (B) proceeds and products thereof, (ii) solely
in the case of any such Liens securing Indebtedness of Ashland, any renewal or
extension of the obligations secured by such Liens shall comply with clause (a)
of the definition of the term “Permitted Refinancing” and (iii) solely in the
case of any such Liens securing obligations of a Material Domestic Subsidiary,
any Permitted Refinancing of the obligations secured or benefitted thereby is
permitted by Section 7.02(c);


(c)          Liens for Taxes not yet due or, if overdue, which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP and either (A) such contest suspends
enforcement or collection of the claim in question or (B) Ashland or such
Material Domestic Subsidiary takes such actions as are reasonably necessary to
replace or substitute such Lien with a bond or equivalent surety or otherwise
prevent the forfeiture or sale of the subject property or asset as a result of
the enforcement or collection of the claim in question;


(d)          carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which secure
amounts that are not overdue for a period of more than 30 days or, if more than
30 days overdue, which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP and
either (A) such contest suspends enforcement or collection of the claim in
question, or (B) Ashland or such Material Domestic Subsidiary takes such actions
as are reasonably necessary to replace or substitute such Lien with a bond or
equivalent surety or otherwise prevent the forfeiture or sale of the subject
property or asset as a result of the enforcement or collection of the claim in
question;


(e)          pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;


(f)          deposits or other security to secure the performance of bids, trade
contracts and leases (other than Indebtedness), statutory obligations (including
obligations under Environmental Laws and Environmental Permits), surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;


(g)          easements, rights-of-way, zoning restrictions, covenants,
conditions and restrictions of record, rights of third parties with respect to
minerals, gas and oil, riparian rights, rights of parties under leases, and
other similar encumbrances affecting real property which, in the aggregate, do
not secure monetary obligations that are substantial in amount and which do not


-92-

--------------------------------------------------------------------------------





in any case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the applicable
Person;


(h)          Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h);


(i)          Liens securing Indebtedness used to finance the acquisition of new
assets or the construction or improvement of assets; provided that (i) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness, other than proceeds and products thereof, (ii) the
Indebtedness secured thereby does not exceed the cost or fair market value,
whichever is lower, of the property being acquired on the date of acquisition,
(iii)  solely in the case of Liens securing Indebtedness of any Material
Domestic Subsidiary, such Indebtedness is permitted under Section 7.02(e) and
(iv) solely in the case of Liens securing Indebtedness of Ashland, that after
giving effect to the incurrence of any Liens in reliance on this clause (i) on a
Pro Forma Basis, Ashland shall be in compliance with Section 7.11 for the most
recently ended Measurement Period for which financial statements have been
delivered pursuant to Section 6.01;


(j)          Liens on Permitted Securitization Transferred Assets arising in
connection with a Permitted Receivables Facility;


(k)          other Liens securing Indebtedness or other obligations outstanding
in an aggregate principal amount not to exceed $350,000,000;


(l)          Liens securing obligations (contingent or otherwise) of Ashland or
any Material Domestic Subsidiary existing or arising under any Swap Contract
that would otherwise meet the requirements set forth in the proviso to Section
7.02(a);


(m)          Liens attaching to earnest money deposits (or equivalent deposits
otherwise named) made in connection with proposed acquisitions permitted under
this Agreement;


(n)          (i) set-off rights or (ii) Liens arising in connection with
repurchase agreements that are Investments permitted under Section 7.03;


(o)          Liens arising pursuant to Law in favor of a Governmental Authority
in connection with the importation of goods in the ordinary course of business;


(p)          the replacement, extension or renewal of any Lien permitted by
clauses (i) and (j) above upon or in the same property theretofore subject
thereto or the replacement, extension or renewal (other than releases thereof)
(without increase in the amount or change in any direct or contingent obligor)
of the Indebtedness secured thereby;


(q)          Liens incurred in the ordinary course of business securing
insurance premiums or reimbursement obligations under insurance policies;


(r)          any Lien existing on any property or asset prior to the acquisition
thereof by Ashland or any Material Domestic Subsidiary or existing on any
property or asset of any Person that becomes a Subsidiary that is a Material
Domestic Subsidiary (or of any Person not previously a Subsidiary that is merged
or consolidated with or into Ashland or a Material Domestic Subsidiary in a
transaction permitted hereunder) after the date hereof prior to the time such
Person becomes a Material Domestic Subsidiary (or is so merged or consolidated);
provided that (i) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a


-93-

--------------------------------------------------------------------------------





Material Domestic Subsidiary (or such merger or consolidation), as the case may
be, (ii) such Lien shall not apply to any other property or asset of Ashland or
any Material Domestic Subsidiary, other than assets financed by the same
financing source pursuant to the same financing scheme in the ordinary course of
business and (iii) such Lien shall secure only those obligations that it secures
on the date of such acquisition or the date such Person becomes a Material
Domestic Subsidiary (or is so merged or consolidated) and any Permitted
Refinancing thereof;


(s)          Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 of the Uniform Commercial Code covering only the
items being collected upon or Liens or set-off rights arising from the general
banking conditions (algemene bankvoorwaarden) in effect in the relevant
jurisdiction or any similar term applied by a financial institution pursuant to
its general terms and conditions;


(t)          Liens representing any interest or title of any (i) licensor,
sublicensor, lessor or sublessor and where Ashland or any Material Domestic
Subsidiary is a licensee, sublicensee, lessee or sublessee or (ii) lessee,
sublessee, licensee or sublicensee, in the case of clauses (i) and (ii) under
any lease, sublease, license or sublicense not prohibited by the terms of this
Agreement and entered in to in the ordinary course of business, so long as, in
the case of Liens under clause (ii), all such leases, subleases, licenses and
sublicenses do not individually or in the aggregate (A) interfere in any
material respect with the ordinary conduct of the business of either Borrower or
any Material Domestic Subsidiary or (B) materially impair the use (for its
intended purposes) or the value of the property subject thereto;


(u)          Liens arising from precautionary Uniform Commercial Code financing
statement filings (or similar filings under applicable Law) regarding leases
entered into by Ashland or any Material Domestic Subsidiary in the ordinary
course of business;


(v)          in connection with the sale or transfer of any Equity Interests or
other assets in a transaction permitted by Section 7.05, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;


(w)         in the case of (i) any Subsidiary that is not a Wholly Owned
Subsidiary or (ii) the Equity Interests in any Person that is not a Subsidiary,
any encumbrance or restriction, including any customary put and call
arrangements, related to Equity Interests in such Subsidiary or such other
Person set forth in the organizational documents of such Subsidiary or such
other Person or any related joint venture, shareholders’ or similar agreement;


(x)          Liens arising out of conditional sale, title retention, consignment
or similar arrangements for the sale of goods entered into by Ashland or any
Material Domestic Subsidiary in the ordinary course of business and not
prohibited by this Agreement;


(y)          any pledge of the Equity Interests of any Unrestricted Subsidiary
to secure Indebtedness of such Unrestricted Subsidiary, to the extent such
pledge constitutes an Investment permitted under this Agreement; and


(z)          broker’s Liens securing the payment of commissions in the ordinary
course of business.


7.02        Indebtedness.  Solely with respect to the Subsidiaries (and, solely
with respect to the incurrence of Indebtedness to the Receivables Financiers
arising under or incidental to the Permitted Receivables Facilities, Ashland),
create, incur, assume or suffer to exist any Indebtedness, except:


-94-

--------------------------------------------------------------------------------





(a)          obligations (contingent or otherwise) existing or arising under any
Swap Contract; provided that (i) such obligations are (or were) entered into by
such Person in the ordinary course of business for the purpose of directly
mitigating risks associated with fluctuations in interest rates, foreign
exchange rates or commodity prices and (ii) such Swap Contract does not contain
any provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party;


(b)          Indebtedness of any Subsidiary owed to Ashland or any other
Subsidiary;


(c)          Indebtedness outstanding on the Closing Date and listed on Schedule
7.02 and any Permitted Refinancing thereof;


(d)          Guarantees of Indebtedness or other obligations of any Subsidiary
(but, for the avoidance of doubt, not Ashland); provided that the Indebtedness
so Guaranteed is permitted by this Section 7.02;


(e)          Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.01(i), in each case incurred to finance
the acquisition of new assets or the construction or improvement of assets;
provided, however, that after giving effect to the incurrence of any
Indebtedness in reliance on this clause (e) on a Pro Forma Basis, Ashland shall
be in compliance with Section 7.11 for the most recently ended Measurement
Period for which financial statements have been delivered pursuant to Section
6.01;


(f)          Indebtedness of any Person that becomes a Subsidiary (or that is
merged or consolidated with or into any Subsidiary) after the Closing Date in
accordance with the terms of Section 7.03, which Indebtedness is existing at the
time such Person becomes a Subsidiary (or that is merged or consolidated with or
into any Subsidiary) (other than Indebtedness incurred solely in contemplation
of such Person’s becoming a Subsidiary, or being merged or consolidated with or
into any Subsidiary);


(g)          Indebtedness to the Receivables Financiers arising under or
incidental to the Permitted Receivables Facilities not to exceed $400,000,000 at
any time outstanding; and to the extent that any purported sale, transfer or
contribution of Permitted Securitization Transferred Assets from Ashland or any
Subsidiary to a Special Purpose Finance Subsidiary or a Receivables Financier
shall ever be deemed not to constitute a true sale, any Indebtedness of Ashland
and its Subsidiaries arising therefrom;


(h)          Indebtedness that may be deemed to exist pursuant to any
performance bond, surety, statutory appeal or similar obligation entered into or
incurred by any Subsidiary in the ordinary course of business;


(i)          other Indebtedness the aggregate unpaid principal amount of which
shall not at any time exceed $400,000,000; provided that no Default shall exist
or result therefrom;


(j)          Indebtedness consisting of the financing of insurance premiums;


(k)          Indebtedness (i) incurred in connection with an Investment or
Disposition permitted hereunder constituting indemnification obligations or
obligations in respect of purchase price or other similar adjustments and (ii)
consisting of deferred compensation or other similar arrangements incurred by
any Subsidiary in connection with an Investment permitted hereunder;


-95-

--------------------------------------------------------------------------------





(l)          Indebtedness created under this Agreement or any other Loan
Document;


(m)         the Indebtedness of either Borrower;


(n)          Indebtedness arising under guarantees entered into pursuant to
Section 2:403 of the Dutch Civil Code in respect of a Subsidiary incorporated in
the Netherlands and any residual liability with respect to such guarantees
arising under Section 2:404 of the Dutch Civil Code; and


(o)         Indebtedness under Guaranteed Foreign Line of Credit Agreements and
Guaranteed Letter of Credit Agreements;


provided that, no Subsidiary (other than the Dutch Borrower) shall Guarantee any
of the Existing Senior Notes (or any Permitted Refinancing thereof) or the New
Dutch Notes (or any Permitted Refinancing thereof) unless, for so long as such
Existing Senior Notes (or such Permitted Refinancing thereof) or such New Dutch
Notes (or such Permitted Refinancing thereof), as the case may be, shall be so
Guaranteed, the Obligations under this Agreement shall be Guaranteed on an equal
and ratable basis with (or, at the option of Ashland, prior to) the Guarantees
of such Existing Senior Notes (or such Permitted Refinancing thereof) or such
New Dutch Notes (or such Permitted Refinancing thereof), as the case may be, by
such Subsidiaries.


7.03        Investments.  Make or hold any Investments, except:


(a)          Investments held by Ashland and its Subsidiaries in the form of
Cash Equivalents;


(b)          loans or advances to officers, directors and employees of Ashland
and its Subsidiaries in an aggregate amount not to exceed $10,000,000 at any
time outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;


(c)          (i) Investments by Ashland in any Subsidiary and by any Subsidiary
in Ashland or any other Subsidiary and (ii) Investments in joint venture
entities in an aggregate amount invested not to exceed $200,000,000 during each
fiscal year of Ashland (or, for the fiscal year ending September 30, 2020, an
amount equal to $200,000,000 plus the unused portion of the basket under Section
7.03(c)(ii) of the Existing Credit Agreement); provided that in the event
Ashland or any Subsidiary received a return of any such Investment pursuant to
this clause (ii), an amount equal to such return, not to exceed the amount of
the original Investment, shall be available for Investments in the fiscal year
of Ashland in which such return is received and thereafter; provided, further,
that the unused amount in any year may be carried over into successive years;


(d)          (i) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and (ii) Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss;


(e)          Guarantees not prohibited by Section 7.02;


(f)          Investments (other than those referred to in Section 7.03(c)(i))
existing on the Closing Date and set forth on Schedule 7.03;


(g)          the purchase or other acquisition of all of the Equity Interests
in, or all or substantially all of the property of, or business unit or division
of, any Person that, upon the con-


-96-

--------------------------------------------------------------------------------





summation thereof, will be wholly-owned directly by Ashland or one or more of
its Wholly Owned Subsidiaries (including as a result of a merger or
consolidation); provided that, with respect to each purchase or other
acquisition made pursuant to this Section 7.03(g):


(i)          [reserved];


(ii)          (A) immediately before and immediately after giving effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing; and (B) immediately after giving effect to such purchase or other
acquisition on a Pro Forma Basis, Ashland and its Subsidiaries shall be in
compliance with all of the covenants set forth in Section 7.11 for the most
recently ended Measurement Period for which financial statements have been
delivered pursuant to Section 6.01; and


(iii)          as to any such acquisition involving cash consideration of more
than $50,000,000 in the aggregate, Ashland shall have delivered to the
Administrative Agent, at least five Business Days prior to the date on which any
such purchase or other acquisition is to be consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (g) have been satisfied or will be satisfied, in each case to the extent
required to be satisfied, on or prior to the consummation of such purchase or
other acquisition;


(h)          any Investment by Ashland and its Subsidiaries in a Special Purpose
Finance Subsidiary or a Receivables Financier which, in the judgment of Ashland,
is prudent and reasonably necessary in connection with, or otherwise required by
the terms of, any Permitted Receivables Facility;


(i)          other Investments not exceeding $300,000,000 in the aggregate at
any one time;


(j)          any designation of Subsidiaries as Unrestricted Subsidiaries in
compliance with Section 6.15;


(k)          other Investments; provided that, at the time each such Investment
is made in reliance on this clause (k), the aggregate amount of such Investment
does not exceed the Available Amount at such time;


(l)          Investments of any Person existing at the time such Person becomes
a Subsidiary or consolidates or merges with Ashland or any Subsidiary so long as
such Investments were not made in contemplation of such Person becoming a
Subsidiary or of such consolidation or merger;


(m)          Investments made as a result of the receipt of noncash
consideration from any Disposition in compliance with Section 7.05;


(n)          Investments in the ordinary course of business consisting of
endorsements for collection or deposit;


(o)          Investments resulting from any pledge or deposit not prohibited by
Section 7.01;


(p)          Investments in respect of Swap Contracts of the type that satisfy
the requirements set forth in the proviso to Section 7.02(a);


-97-

--------------------------------------------------------------------------------





(q)          [reserved]; and


(r)          any other Investments, so long as (A) immediately before and
immediately after giving effect to any such Investment, no Default shall have
occurred and be continuing; and (B) immediately after giving effect to any such
Investment, the Consolidated Net Leverage Ratio on a Pro Forma Basis for Ashland
and its Subsidiaries shall be no greater than 3.75:1.00 for the most recently
ended Measurement Period for which financial statements have been delivered
pursuant to Section 6.01.


7.04        Fundamental Changes.  Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:


(a)          any Subsidiary (except, in the case of clause (a)(ii), the Dutch
Borrower) may merge or consolidate with (i) Ashland; provided that Ashland shall
be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries;


(b)          any Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to Ashland or to another
Subsidiary;


(c)          so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, any Subsidiary may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided, however, that in each case, immediately after
giving effect thereto, such merger or consolidation otherwise complies with
Section 7.03;


(d)          (i) Ashland may merge with any other Person, but only so long as
(A) Ashland is the continuing or surviving Person or (B) if Ashland is not the
continuing or surviving Person, (1) such merger effects a re-domestication of
Ashland’s jurisdiction of formation, (2) each of the Re-Domestication
Requirements shall have been satisfied and (3) at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing and (ii) the Dutch Borrower may merge with any other Person, but only
so long as (A) the Dutch Borrower is the continuing or surviving Person or (B)
if the Dutch Borrower is not the continuing or surviving Person, (1) each of the
Re-Domestication Requirements shall have been satisfied and (2) at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing; and


(e)          Dispositions permitted by Section 7.05.


7.05        Dispositions.  Make any Disposition or enter into any agreement to
make any Disposition, except:


(a)          Dispositions of obsolete or worn out property in the ordinary
course of business, or property no longer used or useful in the business of
Ashland or such Subsidiary, in each case whether now owned or hereafter
acquired;


(b)          Dispositions of inventory and Cash Equivalents in the ordinary
course of business;


-98-

--------------------------------------------------------------------------------





(c)          Dispositions of equipment or real property other than through a
lease transaction to the extent that (i) such property is exchanged for credit
against the purchase price of similar replacement property or (ii) the proceeds
of such Disposition are reasonably promptly applied to the purchase price of
such replacement property or to Indebtedness incurred to acquire such
replacement property; and Dispositions of equipment or real property through a
lease transaction to the extent that such lease is on fair and reasonable terms
in an arm’s-length transaction;


(d)          Dispositions of property by any Subsidiary to Ashland or any other
Subsidiary or by Ashland to any Subsidiary;


(e)          (i) Dispositions permitted by Section 7.04 and (ii) Dispositions
for fair market value in a transaction in exchange for which an Investment
permitted by Section 7.03 is received;


(f)          licenses or sublicenses of IP Rights in the ordinary course of
business and substantially consistent with past practice;


(g)          Dispositions by Ashland and its Subsidiaries not otherwise
permitted under this Section 7.05; provided that at the time of such
Disposition, no Default or Event of Default shall have occurred, be continuing
or would result from such Disposition;


(h)          Dispositions of Permitted Securitization Transferred Assets
pursuant to any Permitted Receivables Facility;


(i)          Dispositions of accounts receivable in connection with the
compromise, settlement or collection thereof consistent with past practice;


(j)          Dispositions of property to the extent that such property
constitutes an Investment permitted by Section 7.03(d)(ii), (l) or (m) or
another asset received as consideration for the Disposition of any asset
permitted by this Section 7.05; and


(k)          Dispositions resulting from any casualty or other insured damage
to, or any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of Ashland or any Subsidiary;


provided, however, that any of the foregoing Dispositions (other than any
Disposition pursuant to clause (a), (d), (e)(i) or (k) of this Section 7.05)
shall be for fair market value, as determined reasonably and in good faith by,
as the case may be, Ashland or the applicable Subsidiary.


7.06        Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:


(a)          each Subsidiary may make Restricted Payments to Ashland, any
Subsidiary of Ashland and any other Person that owns a direct Equity Interest in
such Subsidiary, ratably according to their respective holdings of the type of
Equity Interest in respect of which such Restricted Payment is being made;


(b)          Ashland and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other common Equity
Interests of such Person;


-99-

--------------------------------------------------------------------------------





(c)          Ashland and each Subsidiary may purchase, redeem or otherwise
acquire its common Equity Interests with the proceeds received from the
substantially concurrent issue of new common Equity Interests;


(d)          Ashland and each Subsidiary may make Restricted Payments made to
shareholders of any Person (other than an Affiliate of Ashland) acquired by
merger pursuant to an acquisition permitted under this Agreement;


(e)          Ashland and each Subsidiary may make Restricted Payments not
otherwise permitted under this Section 7.06 (other than Restricted Payments
consisting of divisions, lines of business or the stock of Subsidiaries);
provided that on a Pro Forma Basis Ashland’s Consolidated Net Leverage Ratio
shall be no greater than 3.75:1.00 for the most recently ended Measurement
Period for which financial statements have been delivered pursuant to Section
6.01;


(f)          Ashland and each Subsidiary may make other Restricted Payments not
otherwise permitted under this Section 7.06 not exceeding $125,000,000 in the
aggregate per fiscal year of Ashland;


(g)          Ashland and each Subsidiary may make other Restricted Payments not
otherwise permitted under this Section 7.06; provided that, at the time each
such Restricted Payment is made in reliance on this clause (g), the aggregate
amount of such Restricted Payment does not exceed the Available Amount at such
time;


(h)          Ashland may make cash payments in lieu of the issuance of
fractional shares in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for Equity Interests in Ashland;


(i)          Ashland may make Restricted Payments  pursuant to and in accordance
with stock option plans or other benefit plans or agreements for directors,
officers or employees of Ashland and its Subsidiaries that are approved in good
faith by the board of directors of Ashland; and


(j)          Ashland may repurchase Equity Interests upon the exercise of stock
options if such Equity Interests represent a portion of the exercise price of
such options; and


(k)          with respect to any taxable period for which Ashland is a
disregarded entity or Ashland or any of its Subsidiaries is a member of a
consolidated, combined, unitary or similar tax group of which Ashland Global (or
any Subsidiary of Ashland Global that is a direct or indirect parent of Ashland)
is the common parent (a “Tax Group”), Ashland or any Subsidiary may make any
Restricted Payment necessary to permit Ashland Global (or any Subsidiary of
Ashland Global that is a direct or indirect parent of Ashland) to pay any
consolidated, combined, unitary or similar Taxes that are due and payable by
Ashland Global (or any Subsidiary of Ashland Global that is a direct or indirect
parent of Ashland) for such taxable period that are attributable to the income
of Ashland (determined as if Ashland were a stand-alone corporation) and/or its
applicable Subsidiaries; provided that the Restricted Payments made pursuant to
this clause (k) in respect of any taxable period shall not exceed the liability
for such Taxes that Ashland and/or the applicable Subsidiaries would have paid
for such taxable period were such Taxes determined as if such entity(ies) were a
stand-alone taxpayer or a stand-alone group, reduced by any such Taxes paid by
Ashland and/or any of its Subsidiaries; and provided, further, that the cash
distributions made pursuant to this paragraph (k) in respect of any Taxes
attributable to the income of any Unre-


-100-

--------------------------------------------------------------------------------





stricted Subsidiaries may be made only to the extent that such Unrestricted
Subsidiaries have made cash payments for such purpose to Ashland or any
Subsidiary.


7.07        Change in Nature of Business.  Engage in any material line of
business substantially different from those lines of business conducted by
Ashland and its Subsidiaries on the Closing Date or any business substantially
related, reasonably complementary or incidental thereto.


7.08        Transactions with Affiliates.  Enter into any transaction of any
kind with any Affiliate of Ashland, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
Ashland or such Subsidiary as would be obtainable by Ashland or such Subsidiary
at the time in a comparable arm’s-length transaction with a Person other than an
Affiliate; provided that the foregoing restriction shall not apply to (a)
transactions between or among any Loan Party and/or any Subsidiaries (not
involving any other Affiliate), (b) other transactions between or among any two
or more of Ashland and the Subsidiaries that are permitted under Section 7.03,
7.04 or 7.05, (c) the Permitted Receivables Facilities, (d) employment and
severance arrangements between Ashland or any Subsidiary and its officers and
employees in the ordinary course of business, (e) the payment of customary fees
and indemnities to directors, officers and employees of Ashland and its
Subsidiaries in the ordinary course of business, (f) Restricted Payments
permitted by Section 7.06 and (g) any issuances of securities or other payments,
awards or grants in cash, securities or otherwise pursuant to, or the funding
of, employment agreements, stock options and stock ownership plans approved by
Ashland’s board of directors.


7.09        Restrictions on Distributions by Subsidiaries.  Solely with respect
to the Subsidiaries, enter into or permit to exist any Contractual Obligation
that limits the ability of any Subsidiary to make Restricted Payments to Ashland
or to otherwise transfer property to or invest in Ashland to the extent such
limitations contained in such Contractual Obligation would materially impair
Ashland’s ability to pay principal and interest under the Facilities in the good
faith judgment of Ashland, except for (i) any Contractual Obligations which
exist on the Closing Date and are set forth on Schedule 7.09 (and any renewal,
extension or replacement thereof so long as such renewal, extension or
replacement does not expand the scope of such Contractual Obligations to any
material extent), (ii) this Agreement, any other Loan Document, the Existing
Senior Notes Documents (and any Permitted Refinancing thereof) and the
definitive documentation in respect of the New Dutch Notes (and any Permitted
Refinancing thereof); provided that the applicable limitations contained in the
definitive documentation in respect of the New Dutch Notes (and any Permitted
Refinancing thereof) are not less favorable in any material respect to the
Lenders than the limitations imposed by the Existing Senior Notes, (iii) any
Contractual Obligations that are binding on a Person at the time such Person
becomes a Subsidiary, so long as such Contractual Obligations were not entered
into solely in contemplation of such Person becoming a Subsidiary (and any
renewal, extension or replacement thereof so long as such renewal, extension or
replacement does not expand the scope of such Contractual Obligations to any
material extent), (iv) any Contractual Obligations that arise in connection with
a Disposition permitted by Section 7.05, (v) any Contractual Obligations that
are provisions in joint venture agreements and other similar agreements
applicable to joint ventures and not prohibited by the terms of this Agreement,
(vi) any negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.02 but solely to the extent that any such
negative pledge or restriction applies only to the property or assets securing
such Indebtedness, (vii) any Contractual Obligations that are customary
restrictions on leases, subleases, licenses, sublicenses or asset sale
agreements otherwise permitted hereunder so long as such restrictions apply only
to the assets that are the subject thereof, (viii) any Contractual Obligations
that are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest, (ix) any Contractual Obligations that are
customary provisions restricting assignment or transfer or any agreement entered
into in the ordinary course of business and (x) any Contractual Obligations that
exist under or by reason of applicable Law, or are required by any regulatory
authority having jurisdiction over Ashland or any Subsidiary or any of their
respective businesses.


-101-

--------------------------------------------------------------------------------





7.10        Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.


7.11        Financial Covenants.


(a)          Consolidated Net Leverage Ratio.  Permit the Consolidated Net
Leverage Ratio as of the end of any fiscal quarter of Ashland to be greater than
4.00:1.00.


(b)          Consolidated Interest Coverage Ratio.  Permit the Consolidated
Interest Coverage Ratio as of the end of any fiscal quarter of Ashland to be
less than 3.00:1.00.


7.12        Amendments of Organization Documents.  Amend any of its Organization
Documents in any way that has a material and adverse effect on the interests of
the Lenders or the Administrative Agent.


7.13        Accounting Changes.  Make any change in (a) accounting policies or
reporting practices that is not an acceptable change under GAAP or (b) its
fiscal year.


7.14        Activities of Ashland Global.  Permit Ashland Global or any of its
Subsidiaries that is a direct or indirect parent of Ashland (including, as of
the Closing Date, Ashland Chemco), to conduct, transact or otherwise engage in
any active trade or business or operations other than through Ashland or any
Subsidiary thereof; provided that the foregoing will not prohibit, with respect
to Ashland Global or any such Subsidiary:  (i) its ownership of the Equity
Interests of its direct Subsidiaries, (ii) the maintenance of its legal
existence and, with respect to Ashland Global, status as a public company
(including the ability to incur fees, costs and expenses relating to such
maintenance), (iii) with respect to Ashland Global, any public offering of its
common stock, (iv) the making of dividends or distributions on, or repurchases
of, its Equity Interests, (v) the making of contributions to (or other equity
investments in) the capital of its direct Subsidiaries, (vi) Ashland Global or
any such Subsidiary providing a Guarantee of Indebtedness or other obligations
of the Borrowers or the Subsidiaries (so long as, contemporaneously with or
prior to such Guarantee, Ashland Global or such Subsidiary, as the case may be,
if such Person has not already done so, fully and unconditionally guarantees the
Obligations pursuant to a Guarantee in form and substance reasonably
satisfactory to the Administrative Agent), (vii) participating in tax,
accounting and other administrative matters as a member or parent of the
consolidated group, (viii) providing indemnification to officers and directors,
(ix) the merger or consolidation of Ashland Global with any such Subsidiary (so
long as Ashland Global is the surviving entity), or by any such Subsidiary with
any other such Subsidiary, and (x) activities incidental to the businesses or
activities described above.


ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES


8.01        Events of Default.  Any of the following occurring or existing on or
after the Closing Date shall constitute an “Event of Default”:


(a)          Non-Payment.  Either Borrower fails to (i) pay when and as required
to be paid herein, any amount of principal of any Loan or any L/C Obligation or
deposit any funds as Cash Collateral in respect of L/C Obligations or Swing Line
Loans, or (ii) pay within five Business Days after the same becomes due, any
interest on any Loan or on any L/C Obligation or Swing Line Loan, or any fee due
hereunder, or any other amount payable hereunder or under any other Loan
Document; or


-102-

--------------------------------------------------------------------------------





(b)          Specific Covenants.  Ashland fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03, 6.05(a) (solely with
respect to the existence of the Borrowers), 6.11 or Article VII; or


(c)          Other Defaults.  Either Borrower fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days following the earlier of (A) notice thereof to
Ashland from the Administrative Agent or any Lender; or (B) knowledge thereof by
a Responsible Officer; or


(d)          Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of either
Borrower in Article V, in any other Loan Document, or in any document delivered
in connection herewith or therewith shall be incorrect or misleading in any
material respect (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects) when made or deemed made; or


(e)          Cross-Default.  (i) Ashland or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise but only after any required notice, the
expiration of any permitted grace period or both) in respect of the Existing
Senior Notes or any other Indebtedness or Guarantee (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate outstanding
principal amount (including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than the Threshold Amount, or (B) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event (but only after any required notice, the
expiration of any permitted grace period or both) is to cause, or to permit the
holder or holders of such Indebtedness or the beneficiary or beneficiaries of
such Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; provided that this clause (e)(i)(B) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness; (ii) there occurs under any Swap Contract an Early Termination
Date (as defined in such Swap Contract) resulting from (A) any event of default
under such Swap Contract as to which Ashland or any Subsidiary thereof is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which Ashland or any Subsidiary
thereof is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by Ashland or such Subsidiary as a result thereof is
greater than the Threshold Amount; or (iii) there occurs a termination event or
event of default under any Permitted Receivables Facility when the amount
outstanding (including undrawn committed or available amounts) thereunder
exceeds the Threshold Amount, which termination event or event of default is not
cured or waived within any applicable grace period; or


(f)          Insolvency Proceedings, Etc.  Either Borrower or any Material
Subsidiary thereof institutes or consents to the institution of any proceeding
under any Debtor Relief Law, or makes an assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or


-103-

--------------------------------------------------------------------------------





any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or


(g)          Inability to Pay Debts; Attachment.  (i) Either Borrower or any
Material Subsidiary thereof becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due, or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied, in each case
by judgment, against all or any material part of the property of any such Person
and is not released, vacated or fully bonded within 60 days after its issue or
levy; or


(h)          Judgments.  There is entered against either Borrower or any
Material Subsidiary thereof (i) one or more final judgments or orders for the
payment of money in an aggregate amount (as to all such judgments and orders)
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer is rated at least “A-” by A.M.
Best Company, has been notified of the potential claim and does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 30 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or


(i)          ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which, when taken together with all other ERISA Events or
similar events with respect to Foreign Plans that have occurred, has resulted or
would reasonably be expected to result in liability of Ashland or any Subsidiary
in an aggregate amount in excess of the Threshold Amount, (ii) Ashland, any
Subsidiary or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of the Threshold Amount, or (iii) a termination,
withdrawal or noncompliance with applicable law or plan terms occurs with
respect to Foreign Plans and such termination, withdrawal or noncompliance, when
taken together with all other terminations, withdrawals or noncompliance with
respect to Foreign Plans and ERISA Events that have occurred, has resulted or
would reasonably be expected to result in liability of Ashland or any Subsidiary
in an aggregate amount in excess of the Threshold Amount; or


(j)          Invalidity of Loan Documents.  Any provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or either Borrower or any
other Person acting on behalf of either Borrower contests in any manner the
validity or enforceability of any provision of any Loan Document; or either
Borrower denies that it has any or further liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document; or


(k)          Change of Control.  There occurs any Change of Control.


8.02        Remedies upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:


-104-

--------------------------------------------------------------------------------





(a)          declare the commitment of each Lender to make Loans and any
obligation of any L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;


(b)          declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by Ashland;


(c)          require that Ashland Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and


(d)          exercise on behalf of itself, the Lenders and the L/C Issuers all
rights and remedies available to it, the Lenders and the L/C Issuers under the
Loan Documents;


provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to either Borrower under the Bankruptcy Code of
the United States, the obligation of each Lender to make Loans and any
obligation of any L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of Ashland to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.


8.03        Application of Funds.  After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;


Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the applicable L/C
Issuer) arising under the Loan Documents and amounts payable under Article III,
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;


Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this clause
Third payable to them;


Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under
Guaranteed Hedge Agreements, Guaranteed Foreign Line of Credit Agreements,
Guaranteed Letter of Credit Agreements and Guaranteed Cash Management Agreements
and to Cash Collateralize that portion of L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit, ratably among the Lenders, the


-105-

--------------------------------------------------------------------------------





L/C Issuers, the Hedge Banks, the Foreign Line of Credit Banks, the Guaranteed
Letter of Credit Banks and the Cash Management Banks in proportion to the
respective amounts described in this clause Fourth held by them; and


Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Ashland or as otherwise required by Law;


Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, delivered to Ashland.


Notwithstanding the foregoing, Obligations arising under Guaranteed Cash
Management Agreements, Guaranteed Foreign Line of Credit Agreements, Guaranteed
Letter of Credit Agreements and Guaranteed Hedge Agreements shall be excluded
from the application described above if the Administrative Agent has not
received written notice of such agreements prior to the time of application of
the proceeds described above, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank,
Foreign Line of Credit Bank, Guaranteed Letter of Credit Bank or Hedge Bank, as
the case may be.  Each Cash Management Bank, Foreign Line of Credit Bank,
Guaranteed Letter of Credit Bank or Hedge Bank not a party to this Agreement
that has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX hereof for itself and
its Affiliates as if a “Lender” party hereto.


ARTICLE IX
ADMINISTRATIVE AGENT


9.01        Appointment and Authority. Each of the Lenders and each L/C Issuer
hereby irrevocably appoints Scotiabank to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article IX (other than Section 9.06) are solely
for the benefit of the Administrative Agent, the Lenders and the L/C Issuers,
and neither the Borrowers nor any other Loan Party shall not have rights as a
third party beneficiary of any of such provisions (other than the rights of the
Borrowers set forth in Sections 9.06 and 9.10).


9.02        Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with Ashland or any Subsidiary or other Affiliate thereof
as if such Person were not the Administrative Agent hereunder and without any
duty to account therefor to the Lenders.


9.03        Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:


-106-

--------------------------------------------------------------------------------





(a)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;


(b)          shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law;


(c)          shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity;


(d)          shall not be liable for any action taken or not taken by it (i)
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct.  The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given to the Administrative Agent by a Borrower, a Lender or an L/C Issuer;
and


(e)          shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.


9.04        Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.


-107-

--------------------------------------------------------------------------------





9.05        Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article IX shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.


9.06        Resignation of Administrative Agent.  The Administrative Agent may
at any time give notice of its resignation to the Lenders, the L/C Issuers and
Ashland.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States, and in each case such successor shall require the consent of
Ashland at all times other than during the existence of an Event of Default
under Section 8.01(f) (such consent not to be unreasonably withheld or
delayed).  If no such successor shall have been so appointed and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may (but
shall not be obligated to) on behalf of the Lenders and the L/C Issuers, after
consultation with Ashland, appoint a successor Administrative Agent from among
the Revolving Credit Lenders meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify Ashland and the Lenders
that no qualifying Person has accepted such appointment, then such resignation
shall nonetheless become effective in accordance with such notice and (a) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lender or the L/C Issuers under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided, to be made by, to or through the
Administrative Agent shall instead be made by or to each applicable Lender and
each applicable L/C Issuer directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this Section. 
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by Ashland to a successor Administrative Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
Ashland and such successor, and the retiring Administrative Agent shall cease to
be entitled to all such fees upon the effectiveness of its resignation as
Administrative Agent.  After the retiring Administrative Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article IX
and Section 10.04 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.


Any resignation by Scotiabank as Administrative Agent pursuant to this Section
shall also constitute its resignation as L/C Issuer and Swing Line Lender, if
applicable.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.


-108-

--------------------------------------------------------------------------------





9.07        Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
and each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.


9.08        No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Arrangers, the Syndication Agent or the Co-Managers
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
(i) in its capacity, as applicable, as the Administrative Agent, a Lender or an
L/C Issuer hereunder and (ii) in the case of the Arrangers, as specified in
Sections 2.09(b)(i), 4.01(a) and (b), 6.02, 10.04 and 10.16.


9.09        Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on either Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:


(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (other than Obligations under Guaranteed Cash Management Agreements,
Guaranteed Foreign Line of Credit Agreements, Guaranteed Letter of Credit
Agreements and Guaranteed Hedge Agreements) that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuers and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuers and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the L/C
Issuers and the Administrative Agent under Sections 2.03(i) and (j), 2.09 and
10.04) allowed in such judicial proceeding; and


(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same in accordance with
this Agreement;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer or in any such proceeding.


-109-

--------------------------------------------------------------------------------





9.10        Guaranty.  Each of the Lenders (including in its capacities as a
potential Cash Management Bank, a potential Hedge Bank, a potential Foreign Line
of Credit Bank and a potential Guaranteed Line of Credit Bank) and each of the
L/C Issuers irrevocably authorize the Administrative Agent:


(a)          to release any Guarantor from its obligations under the Guaranty,
(i) upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than (A) contingent indemnification obligations and (B)
obligations and liabilities under Guaranteed Cash Management Agreements,
Guaranteed Foreign Line of Credit Agreements, Guaranteed Hedge Agreements or
Guaranteed Letter of Credit Agreements) and the expiration or termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the applicable L/C Issuers shall
have been made) or (ii) if approved, authorized or ratified in writing in
accordance with Section 10.01; and


(b)          solely in the case of Ashland Chemco, to release Ashland Chemco
from its obligations under the Guaranty if such Person ceases to be a Subsidiary
of Ashland Global (upon a voluntary liquidation or otherwise);


Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10.  In each case as specified in this Section 9.10, the Administrative Agent
will, at Ashland’s expense and upon receipt of any certifications reasonably
requested by the Administrative Agent in connection therewith, execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such Guarantor from its
obligations under the Guaranty, in each case in accordance with the terms of the
Loan Documents and this Section 9.10.  Without limiting the foregoing, the
Administrative Agent shall release from the Lien of any Loan Document, without
the consent or other action of the Lenders, property of the Loan Parties
Disposed in a transaction permitted by the Loan Documents (other than in
connection with any Disposition to another Loan Party).


9.11        Withholding.  To the extent required by applicable Law, the
Administrative Agent may withhold from any payment to any Lender an amount equal
to any applicable withholding Tax.  If the IRS or any Governmental Authority
asserts a claim that the Administrative Agent did not properly withhold Tax from
any amount paid to or for the account of any Lender for any reason (including
because the appropriate form was not delivered or was not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstances that rendered the exemption from, or reduction of, withholding Tax
ineffective), such Lender shall indemnify and hold harmless the Administrative
Agent (to the extent that the Administrative Agent has not already been
reimbursed by the Borrowers and without limiting or expanding the obligation of
the Borrowers to do so) for all amounts paid, directly or indirectly, by the
Administrative Agent as Tax or otherwise, including any penalties, additions to
Tax or interest thereon, together with all expenses incurred, including legal
expenses and any out-of-pocket expenses, in each case, whether or not such Tax
was correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this Article IX.  The agreements in this Article IX
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of a Lender, the termination of
the Loans and the repayment, satisfaction or discharge of all obligations under
this Agreement.  Unless required by applicable Laws, at no time shall the
Administrative Agent have any obligation to file for or otherwise pursue on
behalf of a Lender any refund of Taxes withheld or deducted from funds


-110-

--------------------------------------------------------------------------------





paid for the account of such Lender.  For the avoidance of doubt, for purposes
of this Section 9.11, the term “Lender” includes any L/C Issuer.


9.12        Certain ERISA Matters.


(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of either Borrower or any other Loan Party, that at
least one of the following is and will be true:


(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,


(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,


(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or


(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.


(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of either Borrower or any other Loan Party, that the Administrative Agent is not
a fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).


-111-

--------------------------------------------------------------------------------





9.13        Guaranteed Cash Management Agreements, Guaranteed Foreign Line of
Credit Agreements, Guaranteed Letter of Credit Agreements and Guaranteed Hedge
Agreements.  Except to the extent specifically provided for in Section 10.01, no
Cash Management Bank, Foreign Line of Credit Bank, Guaranteed Letter of Credit
Bank or Hedge Bank that obtains the benefits of Section 8.03, the Guaranty by
virtue of the provisions hereof or of the Guaranty shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents. 
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Guaranteed Cash Management Agreements, Guaranteed Foreign Line of
Credit Agreements, Guaranteed Letter of Credit Agreements and Guaranteed Hedge
Agreements unless the Administrative Agent has received written notice of such
agreements prior to the time of application of the proceeds described above,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank, Foreign Line of Credit Bank,
Guaranteed Letter of Credit Bank or Hedge Bank, as the case may be.


ARTICLE X
MISCELLANEOUS


10.01      Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by a
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and Ashland or the applicable Loan Party, as the
case may be, and acknowledged by the Administrative Agent, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:


(a)          waive any condition set forth in Section 4.01 (other than Section
4.01(b)(i) or (c) and except as expressly set forth in Section 4.01), or, in the
case of the initial Credit Extension, Section 4.02, without the written consent
of each Lender;


(b)          extend or increase the Commitment or any Loan of any Lender (or
reinstate any Commitment terminated pursuant to Section 8.02) without the
written consent of such Lender (it being understood that a waiver of any
condition precedent set forth in Section 4.01 or 4.02 or the waiver of any
Default, Event of Default or mandatory prepayment shall not constitute an
extension or increase of any Commitment of any Lender);


(c)          postpone any date fixed by this Agreement or any other Loan
Document for (i) any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under such other Loan Document without the written consent of each Lender
entitled to such payment or (ii) any scheduled reduction of any Facility
hereunder or under any other Loan Document without the written consent of each
affected Lender;


(d)          reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (v) of the third proviso to
this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such


-112-

--------------------------------------------------------------------------------





amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;


(e)          change Section 2.06(c), 2.13 or 8.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender;


(f)          change any provision of this Section 10.01, the definition of
“Majority in Interest,” or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder, without the written consent of each Lender (it
being understood that, with the consent of the Required Lenders or pursuant to
Section 2.14, additional extensions of credit pursuant to this Agreement may be
included in the determination of the Required Lenders on substantially the same
basis as the Term A Loans and the Revolving Credit Commitments on the date
hereof); or


(g)          impose any greater restriction on the ability of any Lender under a
Facility to assign any of its rights or obligations hereunder without the
written consent of each Lender directly adversely affected thereby;


provided that no amendment, waiver or consent shall release all or substantially
all the value of (x) the obligations under the Guaranty and (y) Ashland’s
guarantee of the Obligations of the Dutch Borrower, in each case, except as
expressly provided in the Loan Documents, without the written consent of each
Lender (other than any Defaulting Lender) (it being understood that the
foregoing shall not negate the authorizations provided by the Lenders pursuant
to Section 9.10); and provided, further, that (i) no amendment, waiver or
consent shall, unless in writing and signed by Majority in Interest of the
Revolving Credit Lenders in addition to the Lenders required above, waive or
modify any condition precedent to the funding of Revolving Credit Loans set
forth in Section 4.02 (it being understood and agreed that any amendment or
waiver of, or any consent with respect to, any provision of this Agreement
(other than any waiver or amendment expressly relating to Section 4.02) or any
other Loan Document, including any amendment of an affirmative or negative
covenant set forth herein or in any other Loan Document or any waiver of a
Default or an Event of Default, shall not be deemed to be a waiver or
modification of any condition precedent to funding of Revolving Credit Loans set
forth in Section 4.02), (ii) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuers in addition to the Lenders required above,
affect the rights or duties of the L/C Issuers under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) no amendment, waiver or consent shall, unless in writing and
signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement or any
other Loan Document; (v) any fee letter entered into in connection with the
Facility may only be amended, and the rights or privileges thereunder may only
be waived, in a writing executed by each of the parties thereto; and (vi) no
amendment, modification, termination or waiver of any provision of the Loan
Documents (including the definition of “Cash Management Bank”, “Foreign Line of
Credit Bank”, “Foreign Line of Credit Agreement”, “Guaranteed Letter of Credit
Bank”, “Hedge Bank”, “Guaranteed Cash Management Agreement”, “Guaranteed Foreign
Line of Credit Agreement”, “Guaranteed Letter of Credit Agreement”, “Swap
Contract”, “Guaranteed Hedge Agreement”, “Obligations” (as such terms (or terms
with similar concepts) are defined in this Agreement or any applicable Loan
Document)) shall alter the ratable treatment of Obligations arising under the
Loan Documents, on the one hand, and Obligations arising under Guaranteed Cash
Management Agreements, Guaranteed Foreign Line of Credit Agreements, Guaranteed
Letter of Credit Agreements or Guaranteed Hedge Agreements, on the other hand,
as provided in Section 8.03, in each case in a manner adverse to any such Cash
Management Bank, Foreign


-113-

--------------------------------------------------------------------------------





Line of Credit Bank, Guaranteed Letter of Credit Bank, or Hedge Bank that is
different than the affect of any such amendment, modification, termination or
waiver on the other Lenders, without the written consent of such Cash Management
Bank, Foreign Line of Credit Bank, Guaranteed Letter of Credit Bank, or Hedge
Bank, as applicable.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) (i) the Commitment or any Loan of such Lender may not
be increased or extended (or reinstated, to the extent terminated pursuant to
Section 8.02), (ii) no date fixed by this Agreement or any other Loan Document
for any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to such Lender may be postponed and/or (iii) neither the
principal of, nor the rate of interest specified herein on, any Loan or L/C
Borrowing, or (subject to clause (v) of the third proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document to
such Lender may be reduced, in each case without the consent of such Lender (it
being understood that a waiver of any condition precedent set forth in Section
4.01 or 4.02 or the waiver of any Default, Event of Default or mandatory
prepayment shall not constitute an extension or increase of any Commitment of
any Lender) and (y) any waiver, amendment or modification requiring the consent
of all Lenders or each affected Lender that by its terms affects any Defaulting
Lender more adversely than other affected Lenders shall require the consent of
such Defaulting Lender.


If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, Ashland  may replace
such non-consenting Lender by an assignment of such Lender’s Loans and
Commitments at par in accordance with Section 10.13; provided that such
amendment, waiver, consent or release can be effected as a result of the
assignment contemplated by such Section (together with all other such
assignments required by Ashland to be made pursuant to this paragraph).


Notwithstanding anything to the contrary, any Loan Document may be waived,
amended, supplemented or modified pursuant to an agreement or agreements in
writing entered into by Ashland and the Administrative Agent (without the
consent of any Lender) solely to cure a defect or error.


10.02      Notices; Effectiveness; Electronic Communications.


(a)          Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein or in connection with any Loan Document shall be in writing and shall
be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:


(i)          if to a Borrower, the Administrative Agent, the L/C Issuer or the
Swing Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and


(ii)          if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when actually received (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening


-114-

--------------------------------------------------------------------------------





of business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).


(b)          Electronic Communications.  Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or Ashland may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(c)          The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to either
Borrower, any Lender, any L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of either Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
either Borrower, any Lender, any L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).


(d)          Change of Address, Etc.  Each of the Borrowers and the
Administrative Agent may change its address, telecopier number, telephone number
or email address for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender, each L/C Issuer and the Swing Line
Lender may change its address, telecopier number, telephone number or email
address for notices and other communications hereunder by notice to Ashland and
the Administrative Agent.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire


-115-

--------------------------------------------------------------------------------





instructions for such Lender.  Furthermore, each Public Lender agrees to cause
at least one individual at or on behalf of such Public Lender to at all times
have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to Ashland or its securities for purposes of
United States Federal or state securities laws.


(e)          Reliance by Administrative Agent, L/C Issuers and Lenders.  The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of either Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.


10.03      No Waiver; Cumulative Remedies; Enforcement.  No failure by any
Lender, any L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer and the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.


10.04      Expenses; Indemnity; Damage Waiver.


(a)          Costs and Expenses.  Ashland shall pay (i) all reasonable and
invoiced out-of-pocket expenses incurred by the Arrangers and Administrative
Agent and their respective Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery


-116-

--------------------------------------------------------------------------------





and administration of this Agreement and the other Loan Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and invoiced out-of-pocket expenses incurred
by any L/C Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and (iii)
all reasonable and invoiced out‑of‑pocket expenses incurred by the
Administrative Agent, any Lender or any L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or any
L/C Issuer) in connection with the enforcement, during an Event of Default, or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section 10.04, or (B) in
connection with Loans made or Letters of Credit issued hereunder, including all
such reasonable and invoiced out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.


(b)          Indemnification by Ashland.  Ashland shall indemnify the Arrangers,
the Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of counsel for any Indemnitee, which shall
be limited to one counsel to all Indemnitees (exclusive of one local counsel to
all Indemnitees in each relevant jurisdiction) and, in the case of an actual or
perceived conflict of interest where the Indemnitee affected by such conflict
informs Ashland of such conflict and thereafter retains its own counsel, another
counsel for such affected Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by Ashland or any other Loan Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence, Release, or threat of Release of Hazardous Materials at,
on, under or from any property or facility owned or operated by Ashland or any
of its Subsidiaries, or any other Environmental Liability related in any way to
Ashland or any of its Subsidiaries or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by either Borrower or any other Loan Party or any of the Borrowers’ or
such Loan Party’s respective directors, shareholders or creditors, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
such Indemnitee’s Subsidiaries or the officers, directors, employees, agents,
advisors and other representatives of such Indemnitee or its Subsidiaries, (y)
result from a claim brought by either Borrower or any other Loan Party against
an Indemnitee for material breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Loan Document, if either Borrower or any such Loan
Party has obtained a final and nonappealable judgment in its favor on such claim
as determined by a court of competent jurisdiction or (z) resulted from any
proceeding that does not involve an act or omission by Ashland or any of its
Affiliates and that is brought by an Indemnitee against any other Indemnitee
other than any proceeding by or against any Indemnitee in its capacity or in
fulfilling its role as the Administrative Agent or an Arranger.


(c)          Reimbursement by Lenders.  To the extent that Ashland for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to any Arranger,


-117-

--------------------------------------------------------------------------------





the Administrative Agent (or any sub-agent thereof), any L/C Issuer or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
such Arranger, the Administrative Agent (or any such sub-agent), such L/C Issuer
or such Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or any L/C Issuer in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) or L/C Issuer in connection with such capacity.  The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).


(d)          Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, no party hereto shall assert, and each party hereto
hereby waives, any claim against any Indemnitee or any Loan Party (or any of its
Related Parties), on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with or as a result of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof; provided that nothing in this sentence shall limit
the obligations of Ashland set forth in Section 10.04(b) in respect of any such
damages owing by any Indemnitee to a third party.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.


(e)          Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.


(f)          Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender, any L/C
Issuer or the Swing Line Lender, the termination of the Aggregate Commitments
and the repayment, satisfaction or discharge of all the other Obligations.


10.05      Payments Set Aside.  To the extent that any payment by or on behalf
of either Borrower is made to the Administrative Agent, any L/C Issuer or any
Lender, or the Administrative Agent, any L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.


-118-

--------------------------------------------------------------------------------





10.06      Successors and Assigns.


(a)          Successors and Assigns Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrowers nor any other Loan Parties may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 10.06(b), (ii) by way of participation
in accordance with the provisions of Section 10.06(d), or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of Section
10.06(f) (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section 10.06 and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement. For the avoidance of doubt, any assignment
of any Revolving Credit Loans will be ratable among any outstanding Borrowings
of Revolving Credit Loans, including as between the Obligations of Ashland and
the Dutch Borrower.


(b)          Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:


(i)          Minimum Amounts.


(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and


(B)          in any case not described in subsection (b)(i)(A) of this Section
10.06, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
a “Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility or $1,000,000, in the case of any
assignment in respect of the Term A Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing,
Ashland otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;


(ii)          Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under any Facility with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the


-119-

--------------------------------------------------------------------------------





Swing Line Lender’s rights and obligations in respect of the Swing Line Loans;
provided that this clause (ii) shall not prohibit any Lender from assigning all
or a portion of its rights and obligations among separate Facilities on a non
pro rata basis;


(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:


(A)          the consent of Ashland  (such consent not to be unreasonably
withheld or delayed; provided that Ashland will be deemed to have consented to
any such assignment if it does not respond within ten Business Days after
receipt of notice of such assignment) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment, (2) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund or (3)
such assignment is made by an Arranger during the primary syndication of the
Facilities;


(B)          the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Term A Commitment, Revolving Credit Commitment or Revolving Credit
Loans if such assignment is to a Person that is not a Lender with a Commitment
in respect of the applicable Facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender or (2) any Term A Loan to a Person
that is not a Lender, an Affiliate of a Lender or an Approved Fund; and


(C)          the consent of the Swing Line Lender and each L/C Issuer (such
consent not to be unreasonably withheld or delayed; provided that the Swing Line
Lender and each L/C Issuer will be deemed to have consented to any such
assignment if it does not respond within ten Business Days after receipt of
notice of such assignment) shall be required for any assignment in respect of
the Revolving Credit Facility.


(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500; and
provided, further, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.


(v)          No Assignment to Ashland.  No such assignment shall be made to
Ashland or any of Ashland’s Affiliates or Subsidiaries, except as otherwise
provided in Section 10.06(h).


(vi)          No Assignment to Natural Persons or Defaulting Lenders.  No such
assignment shall be made (A) to a natural person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person) or (B) to any Defaulting Lender or any of its Affiliates,
or any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (A) or (B).


(vii)          Certain Additional Payments.  In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding,


-120-

--------------------------------------------------------------------------------





with the consent of Ashland and the Administrative Agent, the applicable pro
rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Applicable Percentage.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.


(viii)      No Assignment to the Public.  If the assignment relates to
Commitments and the Loans provided to the Dutch Borrower, no such assignment
shall be made to a Person that forms part of the “Public” as interpreted under
CRR by the relevant authority or authorities.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 10.06, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender shall constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the applicable Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.06(d).


(c)          Register.  The Administrative Agent, acting solely for this purpose
as an agent of the Borrowers, shall maintain at the Administrative Agent’s
Office a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal and interest amounts of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive, absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding any notice to the contrary.  In addition, the Administrative
Agent shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender.  The Register
shall be available for inspection by any Loan Party and any Lender (with respect
to such Lender’s interest only), at any reasonable time and from time to time
upon reasonable prior notice.


(d)          Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrowers or the Administrative Agent, sell participations
to any Person (other than a natural person, a Defaulting Lender or a Borrower or
any of Ashland’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or


-121-

--------------------------------------------------------------------------------





Swing Line Loans) owing to it); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrowers, the Administrative Agent, the Lenders and
the L/C Issuers shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may, as may be
agreed between such Lender and such Participant, provide that such Lender will
not, without the consent of the Participant, agree to any amendment, waiver or
other modification described in the first proviso to Section 10.01 that affects
such Participant.  Subject to subsection (e) of this Section, each Borrower
agrees that each Participant shall be entitled to the benefits of Sections 3.01,
3.04 and 3.05 (subject to the requirements and limitations therein, including
the requirements under Section 3.01(e) (it being understood that the
documentation required under Section 3.01(e) shall be delivered solely to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.06(b); provided that
such Participant complies with the provisions of Sections 3.06 and 10.13 as if
it were an assignee under Section 10.06(b).  To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender; provided such Participant complies with Section 2.13 as
though it were a Lender.  Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of Ashland, maintain a register
on which it enters the name and address of each Participant and the principal
and interest amounts of each Participant’s interest in the Loans or other
Obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any commitments, loans,
or its other obligations under this Agreement) except to the extent that such
disclosure is necessary to establish that such commitment, loan, or other
obligation is in registered form under Section 5f.103-(c) of the United States
Treasury Regulations or, if different, under Sections 871(h) or 881(c) of the
Code in connection with any Tax audit or other Tax proceeding of a Borrower. 
The entries in the Participant Register shall be conclusive, absent manifest
error, and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.


(e)          Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
date such Participant acquired the applicable participation.


(f)          Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or any central bank having jurisdiction over such Lender; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.


(g)          Resignation as L/C Issuer or Swing Line Lender after Assignment. 
Notwithstanding anything to the contrary contained herein, if Scotiabank assigns
all of its Revolving Credit Commitment and Revolving Credit Loans pursuant to
Section 10.06(b), Scotiabank may, upon 30 days’ notice to Ashland and the
Lenders, resign as L/C Issuer and/or Swing Line Lender.  In the event of any
such resignation as L/C Issuer or Swing Line Lender, Ashland shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender,
as the case may be, hereunder; provided, however, that no failure by Ashland to
appoint any such successor shall affect the resignation of Scotiabank as L/C
Issuer and/or


-122-

--------------------------------------------------------------------------------





Swing Line Lender, as the case may be, and no such appointment shall be
effective until the Lender so appointed shall have accepted such appointment in
writing.  If Scotiabank resigns as L/C Issuer, it shall retain all the rights,
powers, privileges and duties of L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)).  If Scotiabank resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).  Upon the appointment
of a successor L/C Issuer and/or Swing Line Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer and/or Swing Line Lender, as the case may be,
and (b) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to such retiring L/C Issuer to effectively
assume the obligations of such retiring L/C Issuer with respect to such Letters
of Credit.


(h)          Any Lender may, so long as no Default or Event of Default has
occurred and is continuing, at any time, assign all or a portion of its rights
and obligations with respect to Term A Loans to Ashland or any Subsidiary
through (x) Dutch auctions or other offers to purchase open to all Lenders on a
pro rata basis, in each case, in accordance with procedures reasonably
acceptable to the Administrative Agent or (y) open market purchases on a non-pro
rata basis; provided that:


(i)          (x) if the assignee is a Subsidiary, upon such assignment, transfer
or contribution, the applicable assignee shall automatically be deemed to have
transferred the principal amount of such Term A Loans, plus all accrued and
unpaid interest thereon, to Ashland or (y) if the assignee is Ashland (including
through transfers set forth in clause (x)), (a) the principal amount of such
Term A Loans, along with all accrued and unpaid interest thereon, so
contributed, assigned or transferred to Ashland shall be deemed automatically
cancelled and extinguished on the date of such contribution, assignment or
transfer, (b) the aggregate outstanding principal amount of Term A Loans of the
remaining Lenders shall reflect such cancellation and extinguishing of the Term
A Loans then held by Ashland and (c) Ashland shall promptly provide notice to
the Administrative Agent of such contribution, assignment or transfer of such
Term A Loans, and the Administrative Agent, upon receipt of such notice, shall
reflect the cancellation of the applicable Term A Loans in the Register;


(ii)          each Person that purchases any Term A Loans pursuant to clause (x)
of this subsection (h) shall represent and warrant to the selling Term A Lender
that it does not possess material non-public information with respect to Ashland
and the Subsidiaries that either (1) has not been disclosed to the Term A
Lenders generally (other than Term A Lenders that have elected not to receive
such information) or (2) if not disclosed to the Term A Lenders, would
reasonably be expected to have a material effect on, or otherwise be material to
(A) a Term A Lender’s decision to participate in any such assignment or (B) the
market price of such Term A Loans, or shall make a statement that such
representation cannot be made, in each case, with respect to any Term A Lender,
except to the extent that such Term A Lender has entered into a customary “big
boy” letter with Ashland; and


(iii)          purchases of Term A Loans pursuant to this subsection (h) may not
be funded with the proceeds of Revolving Credit Loans.


10.07     Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below),


-123-

--------------------------------------------------------------------------------





except that Information may be disclosed (a) to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential, and the Administrative Agent, the applicable Lender or
the applicable L/C Issuer, as the case may be, shall be responsible for
compliance by such Persons with such obligations), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process; provided that the Person that
discloses any Information pursuant to this clause (c) shall notify Ashland in
advance of such disclosure (if permitted by applicable Law or legal process) or
shall provide Ashland with prompt written notice of such disclosure, (d) to any
other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
a Borrower and its obligations, insurers and/or risk protection providers, (g)
with the written consent of Ashland or (h) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender, any L/C Issuer
or any of their respective Affiliates on a nonconfidential basis from a source
other than Ashland. In addition, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Administrative Agent or any of the Lenders in
connection with the administration or servicing of this Agreement, the other
Loan Documents and the Commitments.


For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof; provided that, in the case of information received from any
Loan Party or any Subsidiary thereof after the Closing Date, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.


Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
Ashland or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.


10.08      Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrowers against any and all of the obligations of the Borrowers
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or such L/C Issuer, irrespective of whether or not such Lender or
such L/C Issuer shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrowers


-124-

--------------------------------------------------------------------------------





may be contingent or unmatured or are owed to a branch or office of such Lender
or such L/C Issuer different from the branch or office holding such deposit or
obligated on such indebtedness; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, each
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such L/C Issuer or their respective Affiliates may have.  Each Lender and each
L/C Issuer agrees to notify Ashland and the Administrative Agent promptly after
any such setoff and application; provided that the failure to give such notice
shall not affect the validity of such setoff and application.


10.09      Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers.  In determining
whether the interest contracted for, charged or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.


10.10      Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  This
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement.


10.11      Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.


10.12      Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provi-


-125-

--------------------------------------------------------------------------------





sions with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provisions.  The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  Without limiting
the foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, any L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.


10.13      Replacement of Lenders.  If (w) any Lender requests compensation
under Section 3.04, (x) either Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, (y) any Lender is a Defaulting Lender or (z) any other
circumstance exists hereunder that gives Ashland the right to replace a Lender
as a party hereto, then Ashland may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06; provided that the consent
of the assigning Lender shall not be required in connection with any such
assignment and delegation), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:


(a)          Ashland shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);


(b)          such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.01, Section 3.04, or
Section 3.05);


(c)          in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and


(d)          such assignment does not conflict with applicable Laws.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Ashland to require such assignment and delegation cease
to apply.


10.14      Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW.  THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.


(b)          SUBMISSION TO JURISDICTION.  EACH BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING SHALL BE HEARD AND DE-


-126-

--------------------------------------------------------------------------------





TERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST A BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(c)          WAIVER OF VENUE.  EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.


(d)          SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  EACH
LOAN PARTY AGREES THAT SERVICE OF PROCESS UPON ASHLAND AND WRITTEN NOTICE OF
SAID SERVICE TO ASHLAND IN ACCORDANCE WITH THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02 SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON
SUCH LOAN PARTY. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.


10.15      WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


10.16      No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), Ashland acknowledges and agrees, and acknowledges its Affiliates’
understanding, that:  (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers and the Lenders
are arm’s-length commercial transactions between Ashland and its Affiliates, on
the one hand, and the Administrative Agent, the Arrangers and the Lenders, on
the other hand, (B) Ashland has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate and (C) Ashland is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan


-127-

--------------------------------------------------------------------------------





Documents; (ii) (A) the Administrative Agent, the Arrangers and the Lenders each
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for Ashland or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent, the Arrangers nor any
Lender has any obligation to Ashland or any of its Affiliates with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative
Agent, the Arrangers, the Lenders and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of Ashland and its Affiliates, and neither the Administrative Agent, the
Arrangers nor any Lender has any obligation to disclose any of such interests to
any Ashland or its Affiliates.  To the fullest extent permitted by law, Ashland
hereby waives and releases any claims that it may have against the
Administrative Agent, the Arrangers and the Lenders with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.


10.17      Electronic Execution of Assignments and Certain Other Documents.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.


10.18      USA PATRIOT Act.  Each Lender that is subject to the USA PATRIOT Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the USA PATRIOT Act,
it is required to obtain, verify and record information that identifies each
Loan Party, which information includes the name and address of each Loan Party
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify each Loan Party in accordance with the USA PATRIOT
Act.  The Borrowers shall, promptly following a request by the Administrative
Agent or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act.


10.19      Currency Indemnity for Judgments..  If, for the purposes of obtaining
judgment in any court in any jurisdiction with respect to this Agreement or any
other Loan Document, it becomes necessary to convert into a particular currency
(the “Judgment Currency”) any amount due under this Agreement or under any other
Loan Document in any currency other than the Judgment Currency (the “Currency
Due”), then conversion shall be that at which in accordance with the normal
banking procedures the Administrative Agent could purchase the first currency
with such other currency on the Business Day preceding that on which final
judgment is given.  In the event that there is a change in such exchange rate
prevailing between the Business Day immediately preceding the day on which the
judgment is given and the date of receipt by the applicable Lender or L/C Issuer
of the amount due, the applicable Loan Party shall, on the date of receipt by
such Lender or L/C Issuer, pay such additional amounts, if any, or be entitled
to receive reimbursement of such amount, if any, as may be necessary to ensure
that the amount received by such Lender or L/C Issuer on such date is the amount
in the Judgment Currency which when converted at the exchange rate prevailing on
the date of receipt by such Lender or L/C Issuer is the amount then due under
this Agreement or such other Loan Document in the Currency Due. If the amount of
the Currency Due which the applicable Lender or L/C Issuer  is so able to
purchase is less than the amount of the Currency Due originally due to it, the
applicable Loan Party shall, as a separate obligation


-128-

--------------------------------------------------------------------------------





and notwithstanding any such judgement, indemnify and save such Lender or L/C
Issuer harmless from and against all loss or damage arising as a result of such
deficiency.


10.20      Acknowledgment and Consent to Bail-In of EEA Financial Institutions. 
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:


(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and the
effects of any Bail-in Action on any such liability, including, if applicable:


(i)          a reduction in full or in part or cancellation of any such
liability;


(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or


(iii)        the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


10.21      Acknowledgement Regarding any Supported QFCs.  To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any
agreement or instrument that is a QFC (such support, “QFC Credit Support”, and
each such QFC, a “Supported QFC”), the parties acknowledge and agree as follows
with respect to the resolution power of the Federal Deposit Insurance
Corporation under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):


(a)          In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regimes if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regimes if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the par-


-129-

--------------------------------------------------------------------------------





ties with respect to a Defaulting Lender shall in no event affect the rights of
any Covered Party with respect to a Supported QFC or any QFC Credit Support.


(b)          As used in this Section 10.21, the following terms have the
following meanings:


“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


“Covered Entity” means any of the following:  (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).


“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).


10.22      Netherlands Authority.  If any Loan Party incorporated under the laws
of the Netherlands is represented by an attorney in connection with the signing
and/or execution of this Agreement (including by way of accession to this
Agreement) or any other agreement, deed or document referred to in or made
pursuant to this Agreement, it is hereby expressly acknowledged and accepted by
the other parties to this Agreement that the existence and extent of the
attorney’s authority and the effects of the attorney’s exercise or purported
exercise of their authority shall be governed by the laws of the Netherlands.


-130-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.



  ASHLAND GLOBAL HOLDINGS INC.          


By:
/s/ William C. Whitaker       Name: William C. Whitaker       Title: Vice
President and Treasurer          




  ASHLAND CHEMCO INC.          


By:
/s/ William C. Whitaker       Name: William C. Whitaker       Title: Vice
President and Treasurer          




  ASHLAND LLC          


By:
/s/ William C. Whitaker       Name: William C. Whitaker       Title: Vice
President and Treasurer          




  ASHLAND SERVICES B.V.      
 


By:
/s/ Kevin D. Higgins       Name: Kevin D. Higgins       Title: Managing Director
         






















[Signature Page to Ashland Credit Agreement]




--------------------------------------------------------------------------------





 
THE BANK OF NOVA SCOTIA, as Administrative
Agent, Lender, Swing Line Lender and L/C Issuer
         


By:
/s/ Clement Yu       Name: Clement Yu       Title: Director          






















[Signature Page to Ashland Credit Agreement]


--------------------------------------------------------------------------------


  CITIBANK, N.A., as a Lender          


By:
/s/ Michael Vondriska       Name: Michael Vondriska       Title: Vice President
         























[Signature Page to Ashland Credit Agreement]


--------------------------------------------------------------------------------




  BANK OF AMERICA, N.A., as a Lender          


By:
/s/ Mukesh Singh       Name: Mukesh Singh       Title: Director          























[Signature Page to Ashland Credit Agreement]




--------------------------------------------------------------------------------




 
CREDIT AGRICOLE CORPORATE AND
        INVESTMENT BANK , as a Lender
         


By:
/s/ Brad Matthews       Name: Brad Matthews       Title: Director          





By:
/s/ Kaye Ea       Name: Kaye Ea       Title: Managing Director          























[Signature Page to Ashland Credit Agreement]





--------------------------------------------------------------------------------






  MIZUHO BANK, LTD., as a Lender          


By:
/s/ Donna DeMagistris       Name: Donna DeMagistris       Title: Authorized
Signatory          






















[Signature Page to Ashland Credit Agreement]


--------------------------------------------------------------------------------




 
DEUTSCHE BANK AG NEW YORK BRANCH, as a
      Lender
         


By:
/s/ Annie Chung       Name: Annie Chung       Title: Director          





By:
/s/ Ming K. Chu       Name: Ming K. Chu       Title: Director          























[Signature Page to Ashland Credit Agreement]




--------------------------------------------------------------------------------




 
FIFTH THIRD BANK, NATIONAL ASSOCIATION,
      as a Lender
         


By:
/s/ Michael S. Barnett       Name: Michael S. Barnett       Title: Senior Vice
President          























[Signature Page to Ashland Credit Agreement]




--------------------------------------------------------------------------------

  JPMORGAN CHASE BANK, N.A., as a Lender          


By:
/s/ Christopher A. Salek       Name: Christopher A. Salek       Title: Vice
President          























[Signature Page to Ashland Credit Agreement]




--------------------------------------------------------------------------------




  PNC BANK, NATIONAL ASSOCIATION, as a Lender          


By:
/s/ David C. Beckett       Name: David C. Beckett       Title: Senior Vice
President          























[Signature Page to Ashland Credit Agreement]




--------------------------------------------------------------------------------




  TD BANK, N.A., as a Lender          


By:
/s/ Christopher Matheson       Name: Christopher Matheson       Title: Senior
Vice President          























[Signature Page to Ashland Credit Agreement]




--------------------------------------------------------------------------------




  U.S. BANK NATIONAL ASSOCIATION, as a Lender          


By:
/s/ Kelsey E. Hehman       Name: Kelsey E. Hehman       Title: Assistant Vice
President          























[Signature Page to Ashland Credit Agreement]




--------------------------------------------------------------------------------




  BNP PARIBAS, as a Lender          


By:
/s/ Todd Grossnickle       Name: Todd Grossnickle       Title: Director        
 





By:
/s/ Michael Pearce       Name: Michael Pearce       Title: Managing Director    
     























[Signature Page to Ashland Credit Agreement]


--------------------------------------------------------------------------------




  GOLDMAN SACHS BANK USA, as a Lender          


By:
/s/ Thomas M. Manning       Name: Thomas M. Manning       Title: Authorized
Signatory          























[Signature Page to Ashland Credit Agreement]




--------------------------------------------------------------------------------




  HSBC BANK USA, N.A., as a Lender          


By:
/s/ Alexander Foster       Name: Alexander Foster       Title: AVP          























[Signature Page to Ashland Credit Agreement]




--------------------------------------------------------------------------------




  ING BANK N.V., as a Lender          


By:
/s/ Barry Fehily       Name: Barry Fehily       Title: Managing Director        
 





By:
/s/ Sean Hassett       Name: Sean Hassett       Title: Director          






















[Signature Page to Ashland Credit Agreement]



--------------------------------------------------------------------------------




  SANTANDER BANK NA, as a Lender          


By:
/s/ Irv Roa       Name: Irv Roa       Title: Senior Vice President          























[Signature Page to Ashland Credit Agreement]




--------------------------------------------------------------------------------




  SUMITOMO MITSUI BANKING CORPORATION, as a Lender          


By:
/s/ Michael Maguire       Name: Michael Maguire       Title: Executive Director
         























[Signature Page to Ashland Credit Agreement]




--------------------------------------------------------------------------------






  TRUIST BANK, as a Lender          


By:
/s/ Carlos Cruz       Name: Carlos Cruz       Title: Executive Director        
 























[Signature Page to Ashland Credit Agreement]






